
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


AMENDMENT NO. 4


        This AMENDMENT NO. 4, dated as of April 1, 2003 (this "Amendment
Agreement"), is among WEIGHT WATCHERS INTERNATIONAL, INC., a Virginia
corporation ("WWI"), WW FUNDING CORP., a Delaware corporation (the "SP1
Borrower"; the SP1 Borrower, together with WWI, are collectively referred to as
the "Borrowers"), the Lenders (such capitalized term, and other terms used in
this Amendment Agreement, to have the meanings set forth in Part I below) and
the Agents.

W I T N E S S E T H:

        WHEREAS, pursuant to the terms of the Second Amended and Restated Credit
Agreement, dated as of December 21, 2001 (as further amended, supplemented or
otherwise modified prior to the date hereof, the "Existing Credit Agreement"),
among the Borrowers, the various financial institutions party thereto (the
"Lenders"), Credit Suisse First Boston, as the Syndication Agent, a Lead
Arranger and a Book Manager, BHF (USA) Capital Corporation and Fortis (USA)
Finance LLC, as the Documentation Agents, and The Bank of Nova Scotia, as the
Administrative Agent, Paying Agent and Registration Agent for the TLCs, and as a
Lead Arranger, the Lenders made Credit Extensions to the Borrowers; and

        WHEREAS, the Borrowers have requested the Lenders and the Agents to
amend and restate the Existing Credit Agreement in its entirety in the form
attached hereto as Annex I;

        NOW, THEREFORE, in consideration of the agreements herein contained, the
Borrowers, the Lenders and the Agents hereby agree as follows:

PART I
DEFINITIONS

        SUBPART 1.1.    Certain Definitions.    The following terms (whether or
not underscored) when used in this Amendment Agreement shall have the following
meanings (such meanings to be equally applicable to the singular and plural form
thereof):

        "Amendment Agreement" is defined in the preamble.

        "Credit Agreement" is defined in Subpart 2.1.

        "Existing Credit Agreement" is defined in the first recital.

        "Fourth Amendment Effective Date" is defined in Subpart 3.1.

        "Pro Forma Balance Sheet" is defined in Subpart 3.1.6.

        SUBPART 1.2.    Other Definitions.    Terms for which meanings are
provided in the Existing Credit Agreement are, unless otherwise defined herein
or the context otherwise requires, used in this Amendment Agreement with such
meanings.

PART II
AMENDMENT AND RESTATEMENT OF THE EXISTING CREDIT AGREEMENT

        SUBPART 2.1.    Amendment and Restatement of Existing Credit
Agreement.    Effective on (and subject to the occurrence of) the Fourth
Amendment Effective Date, the Existing Credit Agreement shall be and is hereby
amended and restated in its entirety to read as set forth in Annex I (the
Existing Credit Agreement, as so amended and restated by this Amendment
Agreement, being referred to as the "Credit Agreement"), and as so amended and
restated is hereby ratified, approved and confirmed in every respect. The rights
and obligations of the parties to the Existing Credit Agreement with respect to
the period prior to the Fourth Amendment Effective Date shall not be affected by
such amendment and restatement.

--------------------------------------------------------------------------------

PART III
CONDITIONS TO EFFECTIVENESS

        SUBPART 3.1.    Effective Date.    This Amendment Agreement (and the
resulting amendment and restatement of the Existing Credit Agreement) shall
become effective on the date (the "Fourth Amendment Effective Date") when all of
the conditions set forth in this Part have been satisfied.

        SUBPART 3.1.1    Execution of Counterparts.    The Administrative Agent
shall have received counterparts of this Amendment Agreement executed on behalf
of the Borrowers, the Required Lenders and each Lender with a Commitment to make
Term D Loans pursuant to (and as defined in) the Credit Agreement.

        SUBPART 3.1.2    Resolutions, etc.    The Administrative Agent shall
have received from each Borrower a certificate, dated the Fourth Amendment
Effective Date, of its Secretary or Assistant Secretary (or Authorized Officer
serving a similar function, in the case of other than a corporation) as to:

        (a)  resolutions of such Borrower's Board of Directors (or other similar
governing body) then in full force and effect authorizing, as applicable, the
execution, delivery and performance of this Amendment Agreement, the Term D
Notes (as defined in the Credit Agreement) and each other Loan Document to be
executed by such Borrower; and

        (b)  the incumbency and signatures of such Borrower's Authorized
Officers authorized to execute and deliver this Amendment Agreement, the Term D
Notes and each other Loan Document to be executed by such Borrower;

upon which certificate each Lender may conclusively rely until each such Lender
shall have received a further certificate of such Borrower canceling or amending
the prior certificate.

        SUBPART 3.1.3    Effective Date Certificate.    The Administrative Agent
shall have received a certificate substantially in the form of Exhibit A hereto,
dated the Fourth Amendment Effective Date and duly executed and delivered by the
chief executive, financial or accounting (or equivalent) Authorized Officer of
each Borrower.

        SUBPART 3.1.4    Delivery of Notes.    The Administrative Agent shall
have received, for the account of each Lender that has requested a Term D Note,
if any, such Lender's Term D Note, duly executed and delivered by an Authorized
Officer of WWI.

        SUBPART 3.1.5    Affirmation and Consent.    The Administrative Agent
shall have received an affirmation and consent, dated as of the Fourth Amendment
Effective Date and duly executed by an Authorized Officer of each Guarantor, in
form and substance satisfactory to the Administrative Agent.

        SUBPART 3.1.6    Financial Information, Compliance Certificate
etc.    The Administrative Agent shall have received a (a) pro forma unaudited
condensed consolidated balance sheet of WWI and its Subsidiaries, as of
December 28, 2002 for WWI (the "Pro Forma Balance Sheet"), certified by the
chief financial or accounting Authorized Officer of WWI, giving effect to the
consummation of the Acquisition (as defined in the Credit Agreement) and
(b) Compliance Certificate for the four full Fiscal Quarters immediately
preceding the Acquisition giving pro forma effect to the consummation of the
Acquisition and evidencing compliance with the financial covenants set forth in
Section 7.2.4 of the Credit Agreement, which, in each case, shall be
satisfactory in all respects to the Agents.

        SUBPART 3.1.7    Opinions of Counsel.    The Administrative Agent shall
have received opinions, dated the Fourth Amendment Effective Date and addressed
to the Administrative Agent and all Lenders, from:

        (a)  Simpson Thacher & Bartlett, special New York counsel to the
Borrowers and each Obligor, in form and substance satisfactory to the
Administrative Agent; and

2

--------------------------------------------------------------------------------

        (b)  Hunton & Williams, special Virginia counsel to WWI, in form and
substance satisfactory to the Administrative Agent.

        SUBPART 3.1.8    Calculation of Consolidated Coverage Ratio.    The
Administrative Agent shall have received a certificate from an Authorized
Officer of WWI evidencing the calculation of the Consolidated Coverage Ratio (as
defined in the Senior Subordinated Note Indenture) after giving effect to the
Credit Extensions made on the Fourth Amendment Effective Date demonstrating that
WWI can incur such Indebtedness under the terms of the Senior Subordinated Note
Indenture.

        SUBPART 3.1.9    Amendment Fee.    The Administrative Agent shall have
received for the account of each Lender that has delivered its signature page in
a manner and before the time set forth below an amendment fee in an amount equal
to 12.5 basis points of the sum of (i) the outstanding principal amount of Loans
(without giving effect to the making of the Term D Loans) owing to such Lender
on the Amendment Effective Date plus (ii) such Lender's Percentage of the unused
portion of the Revolving Loan Commitment Amount (excluding outstanding Swing
Line Loans and Letter of Credit Outstandings) on the Fourth Amendment Effective
Date, but payable only to each such Lender that has delivered (including by way
of facsimile) its executed signature page to this Amendment Agreement to the
attention of Kimberly Desmarais, Esq., at Mayer, Brown, Rowe & Maw, 1675
Broadway, New York, New York 10019, facsimile number: 212-262-1910, at or prior
to 5 p.m. (New York time) on March 28, 2003.

        SUBPART 3.1.10    Acquisition Documents.    The Administrative Agent
shall have received (i) a fully executed copy of the Purchase Agreement (as
defined in the Credit Agreement) and (ii) upon request, all other documents and
instruments delivered in connection with the consummation of the Acquisition
that are required to be delivered pursuant to the terms of the Purchase
Agreement and agreements related thereto all of which, in the case of this
clause (ii), shall be in form and substance satisfactory to the Agents. The
Purchase Agreement shall be in full force and effect and shall not have been
modified or waived in any material respect, nor shall there have been any
forbearance to exercise any material rights with respect to any of the terms or
provisions relating to the conditions to the consummation of the Acquisition.

        SUBPART 3.1.11    Liens.    The Agents shall be satisfied that they have
perfected Liens in all of the assets acquired pursuant to the Purchase
Agreement.


PART IV
REPRESENTATIONS AND WARRANTIES


        To induce the Lenders and the Agents to enter into this Amendment
Agreement (and the resulting amendment and restatement of the Existing Credit
Agreement), continue the Credit Extensions outstanding on the Fourth Amendment
Effective Date as Credit Extensions under (and as defined in) the Credit
Agreement and to make additional Credit Extensions (including the Term D Loans)
from time to time on and after the Fourth Amendment Effective Date under the
terms of the Credit Agreement, the Borrowers represent and warrant to the
Lenders and the Agent as set forth below.

        SUBPART 4.1.    Validity, etc.    This Amendment Agreement (and the
resulting amendment and restatement of the Existing Credit Agreement in the form
attached hereto as Annex I hereto) constitutes the legal, valid and binding
obligation of each Borrower enforceable in accordance with its terms subject to
the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors' rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

        SUBPART 4.2.    Representations and Warranties, etc.    Both before and
after giving effect to this Amendment Agreement, the representations and
warranties contained in Section 5.2.1 of the Credit

3

--------------------------------------------------------------------------------


Agreement are true and correct in all material respects, as of the date hereof
with the same effect as if then made (unless stated to relate solely to an
earlier date, in which case such representations and warranties were true and
correct in all material respects as of such earlier date).

        SUBPART 4.3.    Liens Unimpaired.    After giving effect to this
Amendment Agreement and the incurrence of the Term D Loans, neither the
modification of the Existing Credit Agreement effected pursuant to this
Amendment Agreement nor the execution, delivery, performance or effectiveness of
this Amendment Agreement and the incurrence of the Debt represented by the Term
D Loans:

        (a)  impairs the validity, effectiveness or priority of the Liens
granted in favor of the Secured Parties pursuant to the Loan Documents, and such
Liens continue unimpaired with the same priority to secure repayment of all
Obligations (including any Obligations arising in connection with the making of
the Term D Loans), whether heretofore or hereafter incurred; or

        (b)  requires that any new filings be made or other action taken to
perfect or to maintain the perfection of such Liens.

PART V
MISCELLANEOUS

        SUBPART 5.1.    Cross-References.    References in this Amendment
Agreement to any Part or Subpart are, unless otherwise specified or otherwise
required by the context, to such Part or Subpart of this Amendment Agreement.

        SUBPART 5.2.    Loan Document Pursuant to Existing Credit
Agreement.    This Amendment Agreement is a Loan Document executed pursuant to
the Existing Credit Agreement and shall be construed, administered and applied
in accordance with all of the terms and provisions of the Existing Credit
Agreement and, after the Fourth Amendment Effective Date, the Credit Agreement.

        SUBPART 5.3.    Successors and Assigns.    This Amendment Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

        SUBPART 5.4.    Counterparts.    This Amendment Agreement may be
executed by the parties hereto in several counterparts, each of which when
executed and delivered shall be deemed to be an original and all of which
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment Agreement by
facsimile shall be effective as delivery of a manually executed counterpart of
this Amendment Agreement.

        SUBPART 5.5.    Governing Law.    THIS AMENDMENT AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment
Agreement to be executed by their respective officers thereunto duly authorized
as of the date first above written.

    WEIGHT WATCHERS INTERNATIONAL, INC.
 
 
By:
 
/s/ Linda Huett

--------------------------------------------------------------------------------

Name: Linda Huett
Title: President and Chief Executive Officer
 
 
WW FUNDING CORP.
 
 
By:
 
/s/ Linda Huett

--------------------------------------------------------------------------------

Name: Linda Huett
Title: President
 
 
STANFIELD CARERRA CLO, LTD.
 
 
By:
 
Stanfield Capital Partners LLC as its Asset Manager
 
 
 
 
By:
 
/s/ Christopher A. Bondy

--------------------------------------------------------------------------------

Name: Christopher A. Bondy
Title: Partner
 
 
HAMILTON CDO, LTD.
 
 
By:
 
Stanfield Capital Partners LLC as its Collateral Manager
 
 
 
 
By:
 
/s/ Christopher A. Bondy

--------------------------------------------------------------------------------

Name: Christopher A. Bondy
Title: Partner
 
 
STANFIELD QUATTRO CLO, LTD.
 
 
By:
 
Stanfield Capital Partners LLC as its Collateral Manager
 
 
 
 
By:
 
/s/ Christopher A. Bondy

--------------------------------------------------------------------------------

Name: Christopher A. Bondy
Title: Partner
 
 
STANFIELD ARBITRAGE CDO, LTD.
 
 
By:
 
Stanfield Capital Partners LLC as its Collateral Manager
 
 
 
 
By:
 
/s/ Christopher A. Bondy

--------------------------------------------------------------------------------

Name: Christopher A. Bondy
Title: Partner
 
 
SUNAMERICA SENIOR FLOATING RATE FUND INC.
 
 
By:
 
Stanfield Capital Partners LLC as subadvisor
 
 
 
 
By:
 
/s/ Christopher A. Bondy

--------------------------------------------------------------------------------

Name: Christopher A. Bondy
Title: Partner
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
WINDSOR LOAN FUNDING, LIMITED
 
 
By:
 
Stanfield Capital Partners LLC as its Investment Manager
 
 
 
 
By:
 
/s/ Christopher A. Bondy

--------------------------------------------------------------------------------

Name: Christopher A. Bondy
Title: Partner
 
 
HANOVER SQUARE CLO LTD.
 
 
By:
 
Blackstone Debt Advisors L.P. as Collateral Manager
 
 
 
 
By:
 
/s/ Dean Criares

--------------------------------------------------------------------------------

Name: Dean Criares
 
 
MADISON AVENUE CDO IV, LIMITED
 
 
By:
 
Metropolitan Life Insurance Company as Collateral Manager
 
 
 
 
By:
 
/s/ James A. Wiviott

--------------------------------------------------------------------------------

Name: James A. Wiviott
Title: Director
 
 
NUVEEN SENIOR INCOME FUND
 
 
By:
 
Symphony Asset Management LLC
 
 
 
 
By:
 
/s/ Deepak Gulrajani

--------------------------------------------------------------------------------

Name: Deepak Gulrajani
Title: Portfolio Manager
 
 
TEXTRON FINANCIAL CORP.
 
 
By:
 
/s/ Anne E. Sullivan

--------------------------------------------------------------------------------

Name: Anne E. Sullivan
 
 
CARLYLE HIGH YIELD PARTNERS, L.P.
 
 
By:
 
/s/ Linda Pace

--------------------------------------------------------------------------------

Name: Linda Pace
Title: Principal
 
 
CARLYLE HIGH YIELD PARTNERS II, L.P.
 
 
By:
 
/s/ Linda Pace

--------------------------------------------------------------------------------

Name: Linda Pace
Title: Principal
 
 
CARLYLE HIGH YIELD PARTNERS III, L.P.
 
 
By:
 
/s/ Linda Pace

--------------------------------------------------------------------------------

Name: Linda Pace
Title: Principal
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
CARLYLE HIGH YIELD PARTNERS IV, L.P.
 
 
By:
 
/s/ Linda Pace

--------------------------------------------------------------------------------

Name: Linda Pace
Title: Principal
 
 
APEX (IDM) CDO I, LTD.
ELC (CAYMAN) LTD. CDO SERIES 1999-I
ELC (CAYMAN) LTD. 1999-II
TRYON CLO LTD. 2000-I
 
 
By:
 
David L. Babson & Company Inc., as Collateral Manager
 
 
 
 
By:
 
/s/ John Stelwagon

--------------------------------------------------------------------------------

Name: John Stelwagon
Title: Managing Director
 
 
THE SUMITOMO TRUST & BANKING CO., LTD., New York Branch
 
 
By:
 
/s/ Elizabeth A. Quirk

--------------------------------------------------------------------------------

Name: Elizabeth A. Quirk
Title: Vice President
 
 
JPMORGAN CHASE BANK
 
 
By:
 
/s/ Louise E. Duchi

--------------------------------------------------------------------------------

Name: Louise E. Duchi
Title: Vice President
 
 
SEABOARD CLO 2000 LTD.
 
 
By:
 
ORIX Capital Markets, LLC, its Collateral Manager
 
 
 
 
By:
 
/s/ Sheppard H.C. Davis, Jr.

--------------------------------------------------------------------------------

Name: Sheppard H.C. Davis, Jr.
Title: Managing Director
 
 
NATIONAL CITY
 
 
By:
 
/s/ Gavin D. Young

--------------------------------------------------------------------------------

Name: Gavin D. Young
Title: Account Officer
 
 
FIDELITY ADVISOR SERIES II: FIDELITY ADVISOR FLOATING RATE HIGH INCOME FUND
 
 
By:
 
/s/ John H. Costello

--------------------------------------------------------------------------------

Name: John H. Costello
Title: Assistant Treasurer
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
GULF STREAM- COMPASS CLO 2002-1, LTD.
 
 
By:
 
Gulf Stream Asset Management LLC as Collateral Manager
 
 
 
 
By:
 
/s/ Barry K. Love

--------------------------------------------------------------------------------

Name: Barry K. Love
Title: Account Officer
 
 
CITADEL HILL 2000 LTD.
 
 
By:
 
/s/ Nicholas A. Karsiotis

--------------------------------------------------------------------------------

Name: Nicholas A. Karsiotis
Title: Authorized Signatory
 
 
VAN KAMPEN SENIOR INCOME TRUST
 
 
By:
 
Van Kampen Investment Advisory Corp.
 
 
 
 
By:
 
/s/ Brian Buschet

--------------------------------------------------------------------------------

Name: Brian Buschet
Title: Manager
 
 
VAN KAMPEN CLO II, LIMITED
 
 
By:
 
Van Kampen Investment Advisory Corp. as Collateral Manager
 
 
 
 
By:
 
/s/ Brian Buschet

--------------------------------------------------------------------------------

Name: Brian Buschet
Title: Manager
 
 
STEIN ROE & FARNHAM CLO I LTD.
 
 
By:
 
Stein Roe & Farnham Incorporated, as Portfolio Manager
 
 
 
 
By:
 
/s/ James R. Fellows

--------------------------------------------------------------------------------

Name: James R. Fellows
Title: Sr. Vice President & Portfolio Manager
 
 
AURUM CLO 2002-1 LTD.
 
 
By:
 
Stein Roe & Farnham Incorporated, as Investment Manager
 
 
 
 
By:
 
/s/ James R. Fellows

--------------------------------------------------------------------------------

Name: James R. Fellows
Title: Sr. Vice President & Portfolio Manager
 
 
SANKATY ADVISORS, LLC as Collateral Manager for GREAT POINT CLO 1999-3 LTD., as
Term Lender
 
 
By:
 
/s/ Diane J. Exeter

--------------------------------------------------------------------------------

Name: Diane J. Exeter
Title: Managing Director, Portfolio Manager
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
SANKATY ADVISORS, LLC as Collateral Manager for CASTLE HILL II-INGOTS, LTD., as
Term Lender
 
 
By:
 
/s/ Diane J. Exeter

--------------------------------------------------------------------------------

Name: Diane J. Exeter
Title: Managing Director, Portfolio Manager
 
 
SANKATY ADVISORS, LLC as Collateral Manager for RACE POINT CLO, LIMITED, as Term
Lender
 
 
By:
 
/s/ Diane J. Exeter

--------------------------------------------------------------------------------

Name: Diane J. Exeter
Title: Managing Director, Portfolio Manager
 
 
SANKATY HIGH YIELD PARTNERS III, L.P.
 
 
By:
 
/s/ Diane J. Exeter

--------------------------------------------------------------------------------

Name: Diane J. Exeter
Title: Managing Director, Portfolio Manager
 
 
METROPOLITAN LIFE INSURANCE COMPANY
 
 
By:
 
/s/ James R. Dingler

--------------------------------------------------------------------------------

Name: James R. Dingler
 
 
BALANCED HIGH-YIELD FUND I, LTD.
 
 
By:
 
ING Capital Advisors, LLC, as Asset Manager
 
 
 
 
By:
 
/s/ Cheryl Wasilewski

--------------------------------------------------------------------------------

Name: Cheryl Wasilewski
Title: Vice President
 
 
BALANCED HIGH-YIELD FUND II, LTD.
 
 
By:
 
ING Capital Advisors, LLC, as Asset Manager
 
 
 
 
By:
 
/s/ Cheryl Wasilewski

--------------------------------------------------------------------------------

Name: Cheryl Wasilewski
Title: Vice President
 
 
ORYX CLO, LTD.
 
 
By:
 
ING Capital Advisors, LLC, as Collateral Manager
 
 
 
 
By:
 
/s/ Cheryl Wasilewski

--------------------------------------------------------------------------------

Name: Cheryl Wasilewski
Title: Vice President
 
 
NEMEAN CLO, LTD.
 
 
By:
 
ING Capital Advisors, LLC, as Investment Manager
 
 
 
 
By:
 
/s/ Cheryl Wasilewski

--------------------------------------------------------------------------------

Name: Cheryl Wasilewski
Title: Vice President
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
THE PROVIDENT BANK
 
 
By:
 
/s/ Alan R. Henning

--------------------------------------------------------------------------------

Name: Alan R. Henning
Title: Vice President
 
 
PB CAPITAL
 
 
By:
 
/s/ Tyler J. McCarthy

--------------------------------------------------------------------------------

Name: Tyler J. McCarthy
 
 
By:
 
/s/ Andrew Shipman

--------------------------------------------------------------------------------

Name: Andrew Shipman
 
 
CREDIT SUISSE FIRST BOSTON
 
 
By:
 
/s/ Bill O'Daly

--------------------------------------------------------------------------------

Name: Bill O'Daly
Title: Director
 
 
By:
 
/s/ Cassandra Droogan

--------------------------------------------------------------------------------

Name: Cassandra Droogan
Title: Associate
 
 
CARLYLE HIGH YIELD PARTNERS II, LTD.
 
 
By:
 
/s/ Linda Pace

--------------------------------------------------------------------------------

Name: Linda Pace
Title: Principal
 
 
FORTIS CAPITAL CORP.
 
 
By:
 
/s/ Karel Louman

--------------------------------------------------------------------------------

Name: Karel Louman
Title: Chief Executive Officer
 
 
By:
 
/s/ Douglas Riani

--------------------------------------------------------------------------------

Name: Douglas Riani
Title: Vice President

--------------------------------------------------------------------------------

ANNEX I

THIRD AMENDED AND RESTATED CREDIT AGREEMENT,

dated as of April 1, 2003

(amending and restating the Second Amended and Restated
Credit Agreement, dated as of December 21, 2001),

among

WEIGHT WATCHERS INTERNATIONAL, INC.,
as a Borrower,

WW FUNDING CORP.,
as the SP1 Borrower,

VARIOUS FINANCIAL INSTITUTIONS,
as the Lenders,

CREDIT SUISSE FIRST BOSTON,
as the Syndication Agent,
a Lead Arranger and a Book Manager,

BHF (USA) CAPITAL CORPORATION, and
FORTIS (USA) FINANCE LLC,
as the Documentation Agents, and

THE BANK OF NOVA SCOTIA,
as the Administrative Agent,
a Lead Arranger and a Book Manager.

--------------------------------------------------------------------------------


Table of Contents


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I   DEFINITIONS AND ACCOUNTING TERMS   2  
SECTION 1.1.
 
Defined Terms
 
2  
SECTION 1.2.
 
Use of Defined Terms
 
26  
SECTION 1.3.
 
Cross-References
 
26  
SECTION 1.4.
 
Accounting and Financial Determinations
 
26  
SECTION 1.5.
 
Currency Conversions
 
27
ARTICLE II
 
CONTINUATION OF CERTAIN EXISTING LOANS, COMMITMENTS, BORROWING AND ISSUANCE
PROCEDURES, NOTES, LETTERS OF CREDIT AND TLC PROVISIONS
 
27  
SECTION 2.1.
 
Loan Commitments
 
27    
SECTION 2.1.1.
 
Continuation of Existing Term Loans and Existing TLCs
 
27    
SECTION 2.1.2.
 
Revolving Loan Commitment and Swing Line Loan Commitment
 
27    
SECTION 2.1.3.
 
Letter of Credit Commitment
 
28    
SECTION 2.1.4.
 
Lenders Not Permitted or Required to Make Loans
 
28    
SECTION 2.1.5.
 
Issuer Not Permitted or Required to Issue Letters of Credit
 
28    
SECTION 2.1.6.
 
Designated Additional Loans
 
29  
SECTION 2.2.
 
Reduction of the Commitment Amounts
 
29    
SECTION 2.2.1.
 
Optional
 
30    
SECTION 2.2.2.
 
Mandatory
 
30  
SECTION 2.3.
 
Borrowing Procedures and Funding Maintenance
 
30    
SECTION 2.3.1.
 
Term Loans and Revolving Loans
 
30    
SECTION 2.3.2.
 
Swing Line Loans
 
30  
SECTION 2.4.
 
Continuation and Conversion Elections
 
32  
SECTION 2.5.
 
Funding
 
32  
SECTION 2.6.
 
Issuance Procedures
 
32    
SECTION 2.6.1.
 
Other Lenders' Participation
 
33    
SECTION 2.6.2.
 
Disbursements; Conversion to Revolving Loans
 
33    
SECTION 2.6.3.
 
Reimbursement
 
34    
SECTION 2.6.4.
 
Deemed Disbursements
 
34    
SECTION 2.6.5.
 
Nature of Reimbursement Obligations
 
34  
SECTION 2.7.
 
Notes
 
35
 
 
 
 
 

i

--------------------------------------------------------------------------------

 
SECTION 2.8.
 
Registered Notes
 
35
ARTICLE III
 
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
 
36  
SECTION 3.1.
 
Repayments and Prepayments; Application
 
36    
SECTION 3.1.1.
 
Repayments and Prepayments
 
36    
SECTION 3.1.2.
 
Application
 
39  
SECTION 3.2.
 
Interest Provisions
 
39    
SECTION 3.2.1.
 
Rates
 
39    
SECTION 3.2.2.
 
Post-Maturity Rates
 
39    
SECTION 3.2.3.
 
Payment Dates
 
40  
SECTION 3.3.
 
Fees
 
40    
SECTION 3.3.1.
 
Commitment Fee
 
40    
SECTION 3.3.2.
 
Administrative Agent's Fee
 
41    
SECTION 3.3.3.
 
Letter of Credit Fee
 
41
ARTICLE IV
 
CERTAIN LIBO RATE AND OTHER PROVISIONS
 
41  
SECTION 4.1.
 
LIBO Rate Lending Unlawful
 
41  
SECTION 4.2.
 
Deposits Unavailable
 
41  
SECTION 4.3.
 
Increased LIBO Rate Loan Costs, etc
 
41  
SECTION 4.4.
 
Funding Losses
 
42  
SECTION 4.5.
 
Increased Capital Costs
 
42  
SECTION 4.6.
 
Taxes
 
42  
SECTION 4.7.
 
Payments, Computations, etc
 
44  
SECTION 4.8.
 
Sharing of Payments
 
45  
SECTION 4.9.
 
Setoff
 
45  
SECTION 4.10.
 
Mitigation
 
45
ARTICLE V
 
CONDITIONS TO EFFECTIVENESS AND TO FUTURE CREDIT EXTENSIONS
 
46  
SECTION 5.1.
 
Conditions Precedent to the Effectiveness of this Agreement and Making of Credit
Extensions
 
46  
SECTION 5.2.
 
All Credit Extensions
 
46    
SECTION 5.2.1.
 
Compliance with Warranties, No Default, etc
 
46    
SECTION 5.2.2.
 
Credit Extension Request
 
46    
SECTION 5.2.3.
 
Satisfactory Legal Form
 
46
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
46  
SECTION 6.1.
 
Organization, etc
 
46
 
 
 
 
 

ii

--------------------------------------------------------------------------------

 
SECTION 6.2.
 
Due Authorization, Non-Contravention, etc
 
47  
SECTION 6.3.
 
Government Approval, Regulation, etc
 
47  
SECTION 6.4.
 
Validity, etc
 
47  
SECTION 6.5.
 
Financial Information
 
47  
SECTION 6.6.
 
No Material Adverse Change
 
48  
SECTION 6.7.
 
Litigation, Labor Controversies, etc
 
48  
SECTION 6.8.
 
Subsidiaries
 
48  
SECTION 6.9.
 
Ownership of Properties
 
48  
SECTION 6.10.
 
Taxes
 
48  
SECTION 6.11.
 
Pension and Welfare Plans
 
48  
SECTION 6.12.
 
Environmental Warranties
 
48  
SECTION 6.13.
 
Regulations U and X
 
49  
SECTION 6.14.
 
Accuracy of Information
 
49  
SECTION 6.15.
 
Seniority of Obligations, etc
 
50  
SECTION 6.16.
 
Solvency
 
50
ARTICLE VII
 
COVENANTS
 
50  
SECTION 7.1.
 
Affirmative Covenants
 
50    
SECTION 7.1.1.
 
Financial Information, Reports, Notices, etc
 
50    
SECTION 7.1.2.
 
Compliance with Laws, etc
 
52    
SECTION 7.1.3.
 
Maintenance of Properties
 
52    
SECTION 7.1.4.
 
Insurance
 
52    
SECTION 7.1.5.
 
Books and Records
 
52    
SECTION 7.1.6.
 
Environmental Covenant
 
52    
SECTION 7.1.7.
 
Future Subsidiaries
 
53    
SECTION 7.1.8.
 
Future Leased Property and Future Acquisitions of Real Property
 
54    
SECTION 7.1.9.
 
Use of Proceeds, etc
 
54  
SECTION 7.2.
 
Negative Covenants
 
54    
SECTION 7.2.1.
 
Business Activities
 
55    
SECTION 7.2.2.
 
Indebtedness
 
55    
SECTION 7.2.3.
 
Liens
 
56    
SECTION 7.2.4.
 
Financial Condition
 
57    
SECTION 7.2.5.
 
Investments
 
57    
SECTION 7.2.6.
 
Restricted Payments, etc
 
58
 
 
 
 
 

iii

--------------------------------------------------------------------------------

   
SECTION 7.2.7.
 
Capital Expenditures, etc
 
59    
SECTION 7.2.8.
 
Consolidation, Merger, etc
 
59    
SECTION 7.2.9.
 
Asset Dispositions, etc
 
60    
SECTION 7.2.10.
 
Modification of Certain Agreements
 
60    
SECTION 7.2.11.
 
Transactions with Affiliates
 
61    
SECTION 7.2.12.
 
Negative Pledges, Restrictive Agreements, etc
 
61    
SECTION 7.2.13.
 
Stock of Subsidiaries
 
62    
SECTION 7.2.14.
 
Sale and Leaseback
 
62    
SECTION 7.2.15.
 
Fiscal Year
 
62    
SECTION 7.2.16.
 
Designation of Senior Indebtedness
 
62  
SECTION 7.3.
 
Maintenance of Separate Existence
 
62
ARTICLE VIII
 
GUARANTY
 
64  
SECTION 8.1.
 
The Guaranty
 
64  
SECTION 8.2.
 
Guaranty Unconditional
 
64  
SECTION 8.3.
 
Reinstatement in Certain Circumstances
 
65  
SECTION 8.4.
 
Waiver
 
65  
SECTION 8.5.
 
Postponement of Subrogation, etc
 
66  
SECTION 8.6.
 
Stay of Acceleration
 
66
ARTICLE IX
 
EVENTS OF DEFAULT
 
66  
SECTION 9.1.
 
Listing of Events of Default
 
66    
SECTION 9.1.1.
 
Non-Payment of Obligations
 
66    
SECTION 9.1.2.
 
Breach of Warranty
 
66    
SECTION 9.1.3.
 
Non-Performance of Certain Covenants and Obligations
 
66    
SECTION 9.1.4.
 
Non-Performance of Other Covenants and Obligations
 
67    
SECTION 9.1.5.
 
Default on Other Indebtedness
 
67    
SECTION 9.1.6.
 
Judgments
 
67    
SECTION 9.1.7.
 
Pension Plans
 
67    
SECTION 9.1.8.
 
Change in Control
 
67    
SECTION 9.1.9.
 
Bankruptcy, Insolvency, etc
 
67    
SECTION 9.1.10.
 
Impairment of Security, etc
 
68    
SECTION 9.1.11.
 
Senior Subordinated Notes
 
68    
SECTION 9.1.12.
 
Redemption
 
68  
SECTION 9.2.
 
Action if Bankruptcy, etc
 
68
 
 
 
 
 

iv

--------------------------------------------------------------------------------

 
SECTION 9.3.
 
Action if Other Event of Default
 
69
ARTICLE X
 
THE AGENTS
 
69  
SECTION 10.1.
 
Actions
 
69  
SECTION 10.2.
 
Funding Reliance, etc
 
69  
SECTION 10.3.
 
Exculpation
 
70  
SECTION 10.4.
 
Successor
 
70  
SECTION 10.5.
 
Credit Extensions by each Agent
 
71  
SECTION 10.6.
 
Credit Decisions
 
71  
SECTION 10.7.
 
Copies, etc
 
71  
SECTION 10.8.
 
Reliance by the Administrative Agent
 
71  
SECTION 10.9.
 
Defaults
 
71
ARTICLE XI
 
MISCELLANEOUS PROVISIONS
 
72  
SECTION 11.1.
 
Waivers, Amendments, etc
 
72  
SECTION 11.2.
 
Notices
 
73  
SECTION 11.3.
 
Payment of Costs and Expenses
 
73  
SECTION 11.4.
 
Indemnification
 
73  
SECTION 11.5.
 
Survival
 
74  
SECTION 11.6.
 
Severability
 
75  
SECTION 11.7.
 
Headings
 
75  
SECTION 11.8.
 
Execution in Counterparts
 
75  
SECTION 11.9.
 
Governing Law; Entire Agreement
 
75  
SECTION 11.10.
 
Successors and Assigns
 
75  
SECTION 11.11.
 
Sale and Transfer of Loans and Notes; Participations in Loans, Notes and TLCs
 
75    
SECTION 11.11.1.
 
Assignments
 
75    
SECTION 11.11.2.
 
Participations
 
77    
SECTION 11.11.3.
 
Register
 
79  
SECTION 11.12.
 
Other Transactions
 
79  
SECTION 11.13.
 
Forum Selection and Consent to Jurisdiction
 
79  
SECTION 11.14.
 
Waiver of Jury Trial
 
80  
SECTION 11.15.
 
Confidentiality
 
80  
SECTION 11.16.
 
Judgment Currency
 
81  
SECTION 11.17.
 
Release of Security Interests
 
81

v

--------------------------------------------------------------------------------


SCHEDULE I   —   Disclosure Schedule SCHEDULE II   —   Commitments and
Percentages SCHEDULE III   —   Notice Information, Domestic Offices and LIBOR
Offices EXHIBIT A-1   —   Form of Revolving Note EXHIBIT A-2   —   Form of Swing
Line Note EXHIBIT A-3   —   Form of Term A Note EXHIBIT A-4   —   Form of TLC
EXHIBIT A-5   —   Form of Term B Note EXHIBIT A-6   —   Form of Registered Note
EXHIBIT A-7   —   Form of Term D Note EXHIBIT B-1   —   Form of Borrowing
Request EXHIBIT B-2   —   Form of Issuance Request EXHIBIT C   —   Form of
Continuation/Conversion Notice EXHIBIT D   —   Form of Lender Assignment
Agreement EXHIBIT E   —   Form of Compliance Certificate

vi

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

        THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 1,
2003 (amending and restating the Second Amended and Restated Credit Agreement,
dated as of December 21, 2001), is among WEIGHT WATCHERS INTERNATIONAL, INC., a
Virginia corporation ("WWI"), WW FUNDING CORP., a Delaware corporation (the "SP1
Borrower", and together with WWI, the "Borrowers"), the various financial
institutions as are or may become parties hereto (collectively, the "Lenders"),
CREDIT SUISSE FIRST BOSTON ("CSFB"), as the syndication agent and as a lead
arranger (in such capacities, the "Syndication Agent" and a "Lead Arranger",
respectively), BHF (USA) CAPITAL CORPORATION and FORTIS (USA) FINANCE LLC, as
the documentation agents (in such capacity, the "Documentation Agents") and THE
BANK OF NOVA SCOTIA ("Scotiabank"), as (x) the administrative agent, paying
agent and registration agent for the TLCs (as defined below) and (y) a lead
arranger (in such capacities, the "Administrative Agent" and a "Lead Arranger",
respectively) and as Issuer (as defined below) for the Lenders.

W I T N E S S E T H:

        WHEREAS, pursuant to the Second Amended and Restated Credit Agreement,
dated as of December 21, 2001 (as amended or otherwise modified prior to the
date hereof, the "Existing Credit Agreement"), among the Borrowers, certain
financial institutions and other Persons from time to time party thereto (the
"Existing Lenders") and the Agents, the Existing Lenders made or continued the
following extensions of credit to the Borrowers which currently remain
outstanding on the Effective Date in the amounts set forth below:

        (a)  the term A loans existing on the date thereof (the "Existing Term A
Loans") continued to remain outstanding as Term A Loans thereunder and are
outstanding on the Effective Date in an aggregate principal amount of
$41,553,127.51;

        (b)  a new term B facility was made consisting of (i) a tranche of
additional term B loans (the "Existing Term B Loans") of which an aggregate
principal amount of $97,372,372.34 is outstanding on the Effective Date and
(ii) additional TLCs (the "Existing TLCs") of which an aggregate principal
amount of $57,702,147.02 is outstanding on the Effective Date;

        (c)  the continuation of the revolving loans (the "Existing Revolving
Loans") and the swing line loans (the "Existing Swing Line Loans"; together with
the Existing Term A Loans, the Existing Term B Loans, the Existing Revolving
Loans and the Existing TLCs, the "Existing Loans") to the Borrowers and issued
or participated in letters of credit (the "Existing Letters of Credit") for the
account of WWI in a face amount of $790,530.00 outstanding on the Effective
Date;

        WHEREAS, WWI intends to consummate the acquisition (the "Acquisition")
by WWI or one of its Subsidiaries of certain of the business and assets of The
WW Group Inc., a Pennsylvania corporation, The WW Group West L.L.C., a Delaware
limited liability company, The WW Group East L.L.C., a Michigan limited
liability company, and Cuida Kilos, S.A. de C.V., a Mexican corporation
(collectively, the "Sellers"), which will include Weight Watchers franchise
numbers 11, 23, 39, 40, 60, 64, 73, 77 and 302, pursuant to the Purchase
Agreement, dated as of March 31, 2003, among WWI and the Sellers (as amended,
supplemented, amended and restated or otherwise modified from time to time in
accordance with Section 7.2.10, the "Purchase Agreement");

        WHEREAS, in connection with the Acquisition and the ongoing working
capital and general corporate needs of the Borrowers, the Borrowers desire to,
among other things continue the Existing Loans as Loans under this Agreement,
continue the Existing Letters of Credit as Letters of Credit under this
Agreement and maintain and obtain the Commitments to make Credit Extensions set
forth herein;

        WHEREAS, the Borrowers have requested that the Existing Credit Agreement
be amended and restated in its entirety to become effective and binding on the
Borrowers pursuant to the terms of this Agreement and Amendment No.4 (the
"Amendment Agreement") to the Existing Credit Agreement of

--------------------------------------------------------------------------------


even date herewith, and the Lenders (including the Existing Lenders) have agreed
(subject to the terms of the Amendment Agreement) to amend and restate the
Existing Credit Agreement in its entirety to read as set forth in this
Agreement, and it has been agreed by the parties to the Existing Credit
Agreement that (a) the commitments which the Existing Lenders have agreed to
extend to the Borrowers under the Existing Credit Agreement shall be extended or
advanced upon the amended and restated terms and conditions contained in this
Agreement and (b) the Existing Letters of Credit, Existing Loans and other
Obligations (as defined in the Existing Credit Agreement) outstanding under the
Existing Credit Agreement shall be governed by and deemed to be outstanding
under the amended and restated terms and conditions contained in this Agreement,
with the intent that the terms of this Agreement shall supersede the terms of
the Existing Credit Agreement (each of which shall hereafter have no further
effect upon the parties thereto, other than as referenced herein and other than
for accrued fees and expenses, and indemnification provisions, accrued and owing
under the terms of the Existing Credit Agreement on or prior to the date hereof
or arising (in the case of an indemnification) under the terms of the Existing
Credit Agreement, in each case to the extent provided for in the Existing Credit
Agreement); provided, that any Rate Protection Agreements with any one or more
Existing Lenders (or their respective Affiliates) shall continue unamended and
in full force and effect;

        WHEREAS, all Obligations shall continue to be and shall be guaranteed
pursuant to the Subsidiary Guaranty executed and delivered by each Subsidiary
party thereto required to do so under the Existing Credit Agreement and secured
pursuant to the Security Agreements executed and delivered by the Borrowers and
the applicable Subsidiaries pursuant to the Existing Credit Agreement; and

        WHEREAS, the Lenders and the Issuer are willing, on the terms and
subject to the conditions set forth in the Amendment Agreement and hereinafter
set forth, to so amend and restate the Existing Credit Agreement and to maintain
or extend such Commitments and make such Loans to the Borrowers and issue or
maintain (or participate in) Letters of Credit for the account of the Borrowers;

        NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Existing Credit Agreement, and the Existing Credit Agreement is amended and
restated in its entirety as set forth herein.

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

        SECTION 1.1.    Defined Terms.    The following terms (whether or not
underscored) when used in this Agreement, including its preamble and recitals,
shall, except where the context otherwise requires, have the following meanings
(such meanings to be equally applicable to the singular and plural forms
thereof):

        "Acquisition" is defined in the second recital.

        "Administrative Agent" is defined in the preamble and includes each
other Person as shall have subsequently been appointed as the successor
Administrative Agent pursuant to Section 10.4.

        "Affiliate" of any Person means any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person (excluding any trustee under, or any committee with responsibility for
administering, any Plan). A Person shall be deemed to be "controlled by" any
other Person if such other Person possesses, directly or indirectly, power

        (a)  to vote 15% or more of the securities (on a fully diluted basis)
having ordinary voting power for the election of directors or managing general
partners; or

2

--------------------------------------------------------------------------------

        (b)  to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

        "Agents" means, collectively, the Administrative Agent, the Syndication
Agent and the Documentation Agents.

        "Agreement" means, on any date, this Credit Agreement, as amended and
restated hereby and as further amended, supplemented, amended and restated, or
otherwise modified from time to time and in effect on such date.

        "Alternate Base Rate" means, on any date and with respect to all Base
Rate Loans, a fluctuating rate of interest per annum equal to the higher of

        (a)  the rate of interest most recently established by the
Administrative Agent at its Domestic Office as its base rate for U.S. Dollar
loans in the United States; and

        (b)  the Federal Funds Rate most recently determined by the
Administrative Agent plus 1/2 of 1%.

The Alternate Base Rate is not necessarily intended to be the lowest rate of
interest determined by the Administrative Agent in connection with extensions of
credit. Changes in the rate of interest on that portion of any Loans maintained
as Base Rate Loans will take effect simultaneously with each change in the
Alternate Base Rate. The Administrative Agent will give notice promptly to the
Borrowers and the Lenders of changes in the Alternate Base Rate.

        "Amendment Agreement" is defined in the third recital.

        "Applicable Margin" means at all times,

        (a)  with respect to the unpaid principal amount of Existing Loans and
Existing TLCs, the applicable percentage set forth in the Existing Credit
Agreement;

        (b)  with respect to the unpaid principal amount of Term B Loans, TLCs
and Term D Loans maintained as a

        (i)    Base Rate Loan, 1.50% per annum; and

        (ii)  LIBO Rate Loan, 2.50% per annum;

        (c)  with respect to the unpaid principal amount of each Revolving Loan
and Swing Line Loans and each Term A Loan maintained as a Base Rate Loan at the
applicable percentage per annum set forth below under the column entitled
"Applicable Margin for Base Rate Loans"; and

3

--------------------------------------------------------------------------------

        (d)  with respect to the unpaid principal amount of each Revolving Loan,
and Swing Line Loan and each Term A Loan maintained as a LIBO Rate Loan, at the
applicable percentage per annum set forth below under the column entitled
"Applicable Margin for LIBO Rate Loans":


Applicable Margin for Revolving Loans, Swing Line Loans and Term A Loans:


Debt to EBITDA Ratio


--------------------------------------------------------------------------------

  Applicable Margin
for Base Rate Loans

--------------------------------------------------------------------------------

  Applicable Margin
for LIBO Rate Loans

--------------------------------------------------------------------------------

  Greater than or equal to 4.75 to 1.00   2.250 % 3.250 % Less than 4.75 to 1.00
and greater than or equal to 4.25 to 1.00   1.875 % 2.875 % Less than 4.25 to
1.00 and greater than or equal to 3.75 to 1.00   1.500 % 2.500 % Less than 3.75
to 1.00 and greater than or equal to 3.25 to 1.00   1.125 % 2.125 % Less than
3.25 to 1.00   0.750 % 1.750 %

        The Debt to EBITDA Ratio used to compute the Applicable Margin for
Revolving Loans, Swing Line Loans and Term A Loans shall be the Debt to EBITDA
Ratio set forth in the Compliance Certificate most recently delivered by WWI to
the Administrative Agent pursuant to clause (c) of Section 7.1.1; changes in the
Applicable Margin for Revolving Loans, Swing Line Loans, and Term A Loans
resulting from a change in the Debt to EBITDA Ratio shall become effective upon
delivery by WWI to the Administrative Agent of a new Compliance Certificate
pursuant to clause (c) of Section 7.1.1. If WWI shall fail to deliver a
Compliance Certificate within the number of days after the end of any Fiscal
Quarter as required pursuant to clause (c) of Section 7.1.1 (without giving
effect to any grace period), the Applicable Margin for Revolving Loans, Swing
Line Loans, and Term A Loans from and including the first day after the date on
which such Compliance Certificate was required to be delivered to but not
including the date WWI delivers to the Administrative Agent a Compliance
Certificate shall conclusively equal the highest Applicable Margin for Revolving
Loans, Swing Line Loans, and Term A Loans set forth above. The Applicable Margin
for Designated New Term Loans shall be determined pursuant to Section 2.1.6.

        "Assignee Lender" is defined in Section 11.11.1.

        "Australian Dollar" or "A$" means the lawful money of Australia.

        "Australian Guaranty" means the Guaranty, dated September 29, 1999, by
WW Australia, FPL and GB in favor of the Administrative Agent, as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

        "Australian Pledge Agreement" means the Australian Share Mortgage
Agreement, dated September 29, 1999, by WW Australia and FPL in favor of the
Administrative Agent, together with each Supplement thereto delivered pursuant
to clause (b) of Section 7.1.7, as amended, amended and restated, supplemented
or otherwise modified from time to time pursuant to the terms thereof.

        "Australian Security Agreement" means the Security Agreement, dated
September 29, 1999, by WW Australia, FPL and GB in favor of the Administrative
Agent, together with each Supplement thereto delivered pursuant to clause (a) of
Section 7.1.7, as amended, amended and restated, supplemented or otherwise
modified from time to time pursuant to the terms thereof.

        "Australian Subsidiary" means any Subsidiary that is organized under the
laws of Australia or any territory thereof.

        "Authorized Officer" means, relative to any Obligor, those of its
officers whose signatures and incumbency shall have been certified to the
Administrative Agent and the Lenders in writing from time to time.

4

--------------------------------------------------------------------------------


        "Average Life" means, as of the date of determination, with respect to
any Indebtedness, the quotient obtained by dividing:

        (x)  the sum of the products of numbers of years from the date of
determination to the dates of each successive scheduled principal payment of or
redemption or similar payment with respect to such Indebtedness multiplied by
the amount of such payment

        by

        (y)  the sum of all such payments.

        "Base Amount" is defined in Section 7.2.7.

        "Base Rate Loan" means a Loan bearing interest at a fluctuating rate
determined by reference to the Alternate Base Rate.

        "Borrowers" is defined in the preamble.

        "Borrowing" means the Loans of the same type and, in the case of LIBO
Rate Loans, having the same Interest Period made by the relevant Lenders on the
same Business Day and pursuant to the same Borrowing Request in accordance with
Section 2.1.

        "Borrowing Request" means a loan request and certificate duly executed
by an Authorized Officer of the applicable Borrower, substantially in the form
of Exhibit B-1 hereto.

        "Business Day" means

        (a)  any day which is neither a Saturday or Sunday nor a legal holiday
on which banks are authorized or required to be closed in New York City; and

        (b)  relative to the making, continuing, prepaying or repaying of any
LIBO Rate Loans, any day on which dealings in U.S. Dollars are carried on in the
London interbank market.

        "Capital Expenditures" means for any period, the sum, without
duplication, of

        (a)  the aggregate amount of all expenditures of WWI and its
Subsidiaries for fixed or capital assets made during such period which, in
accordance with GAAP, would be classified as capital expenditures; and

        (b)  the aggregate amount of all Capitalized Lease Liabilities incurred
during such period.

        "Capital Securities" means, (i) any and all shares, interests,
participations or other equivalents of or interests in (however designated)
corporate stock, including shares of preferred or preference stock, (ii) all
partnership interests (whether general or limited) in any Person which is a
partnership, (iii) all membership interests or limited liability company
interests in any limited liability company, and (iv) all equity or ownership
interests in any Person of any other type.

        "Capitalized Lease Liabilities" means, without duplication, all monetary
obligations of WWI or any of its Subsidiaries under any leasing or similar
arrangement which, in accordance with GAAP, would be classified as capitalized
leases, and, for purposes of this Agreement and each other Loan Document, the
amount of such obligations shall be the capitalized amount thereof, determined
in accordance with GAAP, and the stated maturity thereof shall be the date of
the last payment of rent or any other amount due under such lease prior to the
first date upon which such lease may be terminated by the lessee without payment
of a penalty.

5

--------------------------------------------------------------------------------


        "Cash Equivalent Investment" means, at any time:

        (a)  any evidence of Indebtedness, maturing not more than one year after
such time, issued or guaranteed by the United States Government;

        (b)  commercial paper, maturing not more than nine months from the date
of issue, which is issued by

        (i)    a corporation (other than an Affiliate of any Obligor) organized
under the laws of any state of the United States or of the District of Columbia
and rated at least A-l by S&P or P-l by Moody's, or

        (ii)  any Lender which is an Eligible Institution (or its holding
company);

        (c)  any certificate of deposit or bankers acceptance, maturing not more
than one year after such time, which is issued by either

        (i)    a commercial banking institution that is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000, or

        (ii)  any Lender;

        (d)  short-term tax-exempt securities rated not lower than MIG-1/1+ by
either Moody's or S&P with provisions for liquidity or maturity accommodations
of 183 days or less;

        (e)  any money market or similar fund the assets of which are comprised
exclusively of any of the items specified in clauses (a) through (d) above and
as to which withdrawals are permitted at least every 90 days; or

        (f)    in the case of any Subsidiary of WWI organized in a jurisdiction
outside the United States: (i) direct obligations of the sovereign nation (or
any agency thereof) in which such Subsidiary is organized and is conducting
business or in obligations fully and unconditionally guaranteed by such
sovereign nation (or any agency thereof), (ii) investments of the type and
maturity described in clauses (a) through (e) above of foreign obligors, which
investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign ratings agencies
or (iii) investments of the type and maturity described in clauses (a) through
(e) above of foreign obligors (or the parents of such obligors), which
investments or obligors (or the parents of such obligors) are not rated as
provided above but which are, in the reasonable judgment of WWI, comparable in
investment quality to such investments and obligors (or the parents of such
obligors); provided that the aggregate face amount outstanding at any time of
such investments of all foreign Subsidiaries of WWI made pursuant to this
clause (iii) does not exceed $25,000,000.

        "CERCLA" means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended.

        "CERCLIS" means the Comprehensive Environmental Response Compensation
Liability Information System List.

        "Change in Control" means

        (a)  any "person" or "group" (as such terms are used in Rule 13d-5 under
the Securities Exchange Act of 1934, as amended (the "Exchange Act"), and
Sections 13(d) and 14(d) of the Exchange Act) of persons (other than the
Permitted ARTAL Investor Group) becomes, directly or indirectly, in a single
transaction or in a related series of transactions by way of merger,
consolidation, or other business combination or otherwise, the "beneficial
owner" (as such term is

6

--------------------------------------------------------------------------------

used in Rule 13d-3 of the Exchange Act) of more than 20% of the total voting
power in the aggregate of all classes of Capital Securities of WWI then
outstanding entitled to vote generally in elections of directors of WWI;

        (b)  at all times, as applicable, individuals who on the Effective Date
constituted the Board of Directors of WWI (together with any new directors whose
election to such Board or whose nomination for election by the stockholders of
WWI was approved by a member of the Permitted ARTAL Investor Group or a vote of
66.67% of the directors then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of WWI then in office;

        (c)  at all times, as applicable, the failure of WWI to own, free and
clear of all Liens (other than in favor of the Administrative Agent pursuant to
a Loan Document), all of the outstanding shares of Capital Securities of each of
(x) UKHC1, UKHC2 and WW Australia (other than shares of Capital Securities
issued pursuant to a Local Management Plan), and (y) the SP1 Borrower, in each
case on a fully diluted basis; or

        (d)  any other event constituting a Change of Control (as defined in the
Senior Subordinated Note Indenture).

        "Code" means the Internal Revenue Code of 1986, as amended.

        "Commitment" means, as the context may require, a Lender's Letter of
Credit Commitment, Revolving Loan Commitment, Swing Line Loan Commitment or Term
D Loan Commitment.

        "Commitment Amount" means, as the context may require, the Letter of
Credit Commitment Amount, the Revolving Loan Commitment Amount, the Swing Line
Loan Commitment Amount or the Term D Loan Commitment Amount.

        "Commitment Termination Date" means, as the context may require, the
Revolving Loan Commitment Termination Date or the Term D Loan Commitment
Termination Date.

        "Commitment Termination Event" means

        (a)  the occurrence of any Event of Default described in clauses (a)
through (d) of Section 9.1.9; or

        (b)  the occurrence and continuance of any other Event of Default and
either

        (i)    the declaration of the Loans and the TLCs to be due and payable
pursuant to Section 9.3, or

        (ii)  in the absence of such declaration, the giving of notice by the
Administrative Agent, acting at the direction of the Required Lenders, to WWI
that the Commitments have been terminated.

        "Compliance Certificate" means a certificate duly completed and executed
by the chief financial Authorized Officer of WWI, substantially in the form of
Exhibit E hereto.

        "Contingent Liability" means any agreement, undertaking or arrangement
by which any Person guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor, or otherwise to assure a creditor against loss) the indebtedness,
obligation or any other liability of any other Person (other than by
endorsements of instruments in the course of collection), or guarantees the
payment of dividends or other distributions upon the shares of any other

7

--------------------------------------------------------------------------------


Person. The amount of any Person's obligation under any Contingent Liability
shall (subject to any limitation set forth therein) be deemed to be the
outstanding principal amount (or maximum principal amount, if larger) of the
debt, obligation or other liability guaranteed thereby.

        "Continuation/Conversion Notice" means a notice of continuation or
conversion and certificate duly executed by an Authorized Officer of the
applicable Borrower, substantially in the form of Exhibit C hereto.

        "Controlled Group" means all members of a controlled group of
corporations and all members of a controlled group of trades or businesses
(whether or not incorporated) under common control which, together with WWI, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

        "Copyright Security Agreement" means the Copyright Security Agreement,
dated September 29, 1999, delivered by WWI and each of its U.S. Subsidiaries
party thereto in favor of the Administrative Agent, as amended, supplemented,
amended and restated or otherwise modified.

        "Credit Extension" means, as the context may require,

        (a)  the making of a Loan by a Lender; or

        (b)  the issuance of any Letter of Credit, or the extension of any
Stated Expiry Date of any previously issued Letter of Credit, by the Issuer.

        "Current Assets" means, on any date, without duplication, all assets
(other than cash) which, in accordance with GAAP, would be included as current
assets on a consolidated balance sheet of WWI and its Subsidiaries at such date
as current assets (excluding, however, amounts due and to become due from
Affiliates of WWI which have arisen from transactions which are other than
arm's-length and in the ordinary course of its business).

        "Current Liabilities" means, on any date, without duplication, all
amounts which, in accordance with GAAP, would be included as current liabilities
on a consolidated balance sheet of WWI and its Subsidiaries at such date,
excluding current maturities of Indebtedness.

        "Debt" means the outstanding principal amount of all Indebtedness of WWI
and its Subsidiaries of the type referred to in clauses (a), (b) , (c) and (e)
of the definition of "Indebtedness" or any Contingent Liability in respect
thereof.

        "Debt to EBITDA Ratio" means, as of the last day of any Fiscal Quarter,
the ratio of

        (a)  Debt outstanding on the last day of such Fiscal Quarter

to

        (b)  EBITDA computed for the period consisting of such Fiscal Quarter
and each of the three immediately preceding Fiscal Quarters.

        "Default" means any Event of Default or any condition, occurrence or
event which, after notice or lapse of time or both, would constitute an Event of
Default.

        "Designated Additional Revolving Loan Commitments" is defined in
Section 2.1.6.

        "Designated Additional Term A Loans" is defined in Section 2.1.6.

        "Designated Additional Term B Loans" is defined in Section 2.1.6.

        "Designated Additional Term D Loans" is defined in Section 2.1.6.

8

--------------------------------------------------------------------------------


        "Designated New Term Loans" is defined in Section 2.1.6.

        "Designated Subsidiary" means The Weight Watchers Foundation, Inc., a
New York not-for-profit corporation.

        "Disbursement" is defined in Section 2.6.2.

        "Disbursement Date" is defined in Section 2.6.2.

        "Disbursement Due Date" is defined in Section 2.6.2.

        "Disclosure Schedule" means the Disclosure Schedule attached hereto as
Schedule I, as it may be amended, supplemented or otherwise modified from time
to time by the Borrowers with the written consent of the Required Lenders.

        "Disposition" (or correlative words such as "Dispose") means any sale,
transfer, lease contribution or other conveyance (including by way of merger)
of, or the granting of options, warrants or other rights to, any of WWI's or its
Subsidiaries', assets (including accounts receivable and Capital Securities of
Subsidiaries) to any other Person (other than to another Obligor) in a single
transaction or series of transactions.

        "Documentation Agents" is defined in the preamble.

        "Domestic Office" means, relative to any Lender, the office of such
Lender designated as such on Schedule III hereto or designated in the Lender
Assignment Agreement or such other office of a Lender (or any successor or
assign of such Lender) within the United States as may be designated from time
to time by notice from such Lender, as the case may be, to each other Person
party hereto.

        "EBITDA" means, for any applicable period, the sum (without duplication)
of

        (a)  Net Income,

plus

        (b)  the amount deducted, in determining Net Income, representing
amortization of assets (including amortization with respect to goodwill,
deferred financing costs, other non-cash interest and all other intangible
assets),

plus

        (c)  the amount deducted, in determining Net Income, of all income taxes
(whether paid or deferred) of WWI and its Subsidiaries,

plus

        (d)  Interest Expense,

plus

        (e)  the amount deducted, in determining Net Income, representing
depreciation of assets,

plus

        (f)    an amount equal to all non-cash charges deducted in arriving at
Net Income,

9

--------------------------------------------------------------------------------

plus

        (g)  an amount equal to all minority interest charges deducted in
determining Net Income (net of Restricted Payments made in respect of such
minority interest),

plus

        (h)  an amount equal to the cash royalty payment received pursuant to
the Warnaco Agreement, to the extent not included in the calculation of Net
Income,

plus

        (i)    the amount deducted, in determining Net Income, due to foreign
currency translation required by FASB 52 or FASB 133 arising after June 30,
1997,

plus

        (j)    the amount deducted in determining Net Income of expenses
incurred in connection with the Weighco Acquisition or the Acquisition,

minus

        (k)  an amount equal to the amount of all non-cash credits included in
arriving at Net Income.

        "Effective Date" means the date on which all the conditions precedent
set forth in Article V have been satisfied in the reasonable judgment of the
Administrative Agent.

        "Eligible Institution" means a financial institution that either (a) has
combined capital and surplus of not less than $500,000,000 or its equivalent in
foreign currency, whose long-term certificate of deposit rating or long-term
senior unsecured debt rating is rated "BBB" or higher by S&P and "Baa2" or
higher by Moody's or an equivalent or higher rating by a nationally recognized
rating agency if both of the two named rating agencies cease publishing ratings
of investments or (b) is reasonably acceptable to the Administrative Agent and,
in the case of assignments of a Revolving Loan and/or a Revolving Loan
Commitment, the Issuer.

        "Environmental Laws" means all applicable federal, state, local or
foreign statutes, laws, ordinances, codes, rules and regulations (including
consent decrees and administrative orders) relating to public health and safety
and protection of the environment.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.

        "Euro" means the single currency of participating member States of the
European Union.

        "Event of Default" is defined in Section 9.1.

        "Existing Credit Agreement" is defined in the first recital.

        "Existing Letters of Credit" is defined clause (c) of the first recital.

        "Existing Revolving Loans" is defined clause (c) of the first recital.

        "Existing Swing Line Loans" is defined clause (c) of the first recital.

        "Existing Lenders" is defined in the first recital.

        "Existing Loans" is defined in clause (c) of the first recital.

10

--------------------------------------------------------------------------------


        "Existing Term A Loans" is defined in clause (a) of the first recital.

        "Existing Term B Loans" is defined in clause (b) of the first recital.

        "Existing TLCs" is defined in the clause (b) of the first recital.

        "Federal Funds Rate" means, for any period, a fluctuating interest rate
per annum equal for each day during such period to

        (a)  the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York; or

        (b)  if such rate is not so published for any day which is a Business
Day, the average of the quotations for such day on such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it.

        "Fee Letters" means, collectively, (a) the confidential fee letter,
dated as of July 20, 1999, between Artal International S.A., a Luxembourg
corporation ("AI"), and the Administrative Agent, as assumed by ARTAL, (b) the
confidential fee letter, dated as of December 21, 2001 among WWI, the
Administrative Agent and the Syndication Agent and (c) the confidential fee
letter, dated as of March 31, 2003 among WWI, the Administrative Agent and the
Syndication Agent.

        "Final Termination Date" means the later of (i) the Stated Maturity Date
with respect to Term D Loans, and (ii) the date on which all Obligations are
satisfied and paid in full.

        "Fiscal Quarter" means any three-month period ending on a Saturday
closest to March 31, June 30, September 30, or December 31 of any Fiscal Year.

        "Fiscal Year" means any year ending on the Saturday closest to
December 31 (e.g., the "2002 Fiscal Year" refers to the Fiscal Year ending on
December 28, 2002).

        "Fixed Charge Coverage Ratio" means, as of the last day of any Fiscal
Quarter, the ratio of, for the period consisting of such Fiscal Quarter and each
of the three immediately preceding Fiscal Quarters,

        (a)  EBITDA minus Capital Expenditures made during such period

to

        (b)  (i) Interest Expense for such period plus (ii) scheduled repayments
of Debt in respect of such period, whether or not paid plus (iii) dividends paid
in cash on the WWI Preferred Shares in respect of such period.

        "FNZ" means Weight Watchers New Zealand Unit Trust, a New Zealand trust
which owns and operates the Weight Watchers classroom franchise and business in
New Zealand.

        "FNZ Guaranty" means the Guaranty, dated December 16, 1999, made by FNZ
in favor of the Administrative Agent, as amended, supplemented, restated or
otherwise modified from time to time in accordance with its terms.

        "FNZ Security Agreement" means the Security Agreement, dated
December 16, 1999, by FNZ in favor of the Administrative Agent, together with
each Supplement thereto delivered pursuant to clause (c) of Section 7.1.13, as
amended, amended and restated, supplemented or otherwise modified from time to
time pursuant to the terms thereof.

        "Foreign Currency" means any currency other than U.S. Dollars.

11

--------------------------------------------------------------------------------


        "FPL" means Fortuity Pty. Ltd. (ACN 007 148 683), an Australian company
incorporated in the State of Victoria which operates the Weight Watchers
classroom franchise and business in Victoria.

        "F.R.S. Board" means the Board of Governors of the Federal Reserve
System or any successor thereto.

        "Franchise Acquisition" means the acquisition of any Weight Watchers
franchise by WWI or one of its Subsidiaries.

        "GAAP" is defined in Section 1.4.

        "GB" means Gutbusters Pty. Ltd. (ACN 059 073 157), an Australian company
incorporated in the State of New South Wales.

        "Governmental Authority" means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local (or the equivalent thereof), and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

        "Guaranteed Obligations" is defined in Section 8.1.

        "Guaranties" means, collectively, (a) the WWI Guaranty, (b) the
Australian Guaranty, (c) the Subsidiary Guaranty, (d) the FNZ Guaranty and
(e) each other guaranty delivered from time to time pursuant to the terms of
this Agreement.

        "Guarantor" means any Person which has or may issue a Guaranty
hereunder.

        "Hazardous Material" means

        (a)  any "hazardous substance", as defined by CERCLA or equivalent
applicable foreign law;

        (b)  any "hazardous waste", as defined by the Resource Conservation and
Recovery Act, as amended or equivalent applicable foreign law;

        (c)  any petroleum product; or

        (d)  any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material or substance within the meaning of any other applicable
federal, state or local law, regulation, ordinance or requirement (including
consent decrees and administrative orders) relating to or imposing liability or
standards of conduct concerning any hazardous, toxic or dangerous waste,
substance or material, all as amended or hereafter amended.

        "Hedging Obligations" means, with respect to any Person, all liabilities
of such Person under interest rate swap agreements, interest rate cap agreements
and interest rate collar agreements, and all other agreements or arrangements
designed to protect such Person against fluctuations in interest rates or
currency exchange rates, including but not limited to Rate Protection
Agreements.

        "herein", "hereof", "hereto", "hereunder" and similar terms contained in
this Agreement or any other Loan Document refer to this Agreement or such other
Loan Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

        "HJH" means H.J. Heinz Company, a Pennsylvania Corporation.

12

--------------------------------------------------------------------------------


        "HJH Pledge Agreement" means the HJH Pledge Agreement, dated
September 29, 1999, by HJH in favor of the Administrative Agent, as amended,
amended and restated, supplemented or otherwise modified from time to time
pursuant to the terms thereof.

        "Immaterial Subsidiary" means, at any date of determination, any
Subsidiary or group of Subsidiaries of WWI having assets as at the end of or
EBITDA for the immediately preceding four Fiscal Quarter period for which the
relevant financial information has been delivered pursuant to clause (a) or
clause (b) of Section 7.1.1 of less than 5% of total assets of WWI and its
Subsidiaries or $2,000,000, respectively, individually or in the aggregate.

        "Impermissible Qualification" means, relative to the opinion or
certification of any independent public accountant as to any financial statement
of any Obligor, any qualification or exception to such opinion or certification

        (a)  which is of a "going concern" or similar nature;

        (b)  which relates to the limited scope of examination of matters
relevant to such financial statement; or

        (c)  which relates to the treatment or classification of any item in
such financial statement and which, as a condition to its removal, would require
an adjustment to such item the effect of which would be to cause such Obligor to
be in default of any of its obligations under Section 7.2.4.

        "including" means including without limiting the generality of any
description preceding such term, and, for purposes of this Agreement and each
other Loan Document, the parties hereto agree that the rule of ejusdem generis
shall not be applicable to limit a general statement, which is followed by or
referable to an enumeration of specific matters, to matters similar to the
matters specifically mentioned.

        "Indebtedness" of any Person means, without duplication:

        (a)  all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments for borrowed money in respect thereof;

        (b)  all obligations, contingent or otherwise, relative to the face
amount of all letters of credit, whether or not drawn, and banker's acceptances
issued for the account of such Person;

        (c)  all obligations of such Person as lessee under leases which have
been or should be, in accordance with GAAP, recorded as Capitalized Lease
Liabilities;

        (d)  net liabilities of such Person under all Hedging Obligations;

        (e)  whether or not so included as liabilities in accordance with GAAP,
all obligations of such Person to pay the deferred purchase price of property or
services, other than the WWI Preferred Shares, and indebtedness (excluding
prepaid interest thereon and interest not yet due) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
provided, however, that, for purposes of determining the amount of any
Indebtedness of the type described in this clause, if recourse with respect to
such Indebtedness is limited to specific property financed with such
Indebtedness, the amount of such Indebtedness shall be limited to the fair
market value (determined on a basis reasonably acceptable to the Administrative
Agent) of such property or the principal amount of such Indebtedness, whichever
is less; and

        (f)    all Contingent Liabilities of such Person in respect of any of
the foregoing;

provided, that, Indebtedness shall not include unsecured Indebtedness incurred
in the ordinary course of business in the nature of accrued liabilities and open
accounts extended by suppliers on normal trade terms in connection with
purchases of goods and services, but excluding the Indebtedness incurred through
the borrowing of money or Contingent Liabilities in connection therewith. For
all purposes of this Agreement, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer (to the extent such Person is liable for
such Indebtedness).

13

--------------------------------------------------------------------------------

        "Indemnified Liabilities" is defined in Section 11.4.

        "Indemnified Parties" is defined in Section 11.4.

        "Initial Public Offering" means any sale of the Capital Securities of
WWI to the public pursuant to an initial, primary offering registered under the
Securities Act of 1933 and, for purposes of the Change in Control definition
only, pursuant to which no less than 10% of the Capital Securities of WWI
outstanding after giving effect to such offering was sold pursuant to such
offering.

        "Intercompany Subordination Agreement" means the Intercompany
Subordination Agreement, dated September 29, 1999, by WWI, the SP1 Borrower and
each of the Guarantors in favor of the Administrative Agent.

        "Interest Coverage Ratio" means, at the close of any Fiscal Quarter, the
ratio computed (except as set forth in the proviso set forth below) for the
period consisting of such Fiscal Quarter and each of the three immediately prior
Fiscal Quarters of:

        (a)  EBITDA (for such period)

to

        (b)  Interest Expense (for such period).

        "Interest Expense" means, for any Fiscal Quarter, the aggregate
consolidated cash interest expense (net of interest income) of WWI and its
Subsidiaries for such Fiscal Quarter, as determined in accordance with GAAP,
including the portion of any payments made in respect of Capitalized Lease
Liabilities allocable to interest expense.

        "Interest Period" means, relative to any LIBO Rate Loans, the period
beginning on (and including) the date on which such LIBO Rate Loan is made or
continued as, or converted into, a LIBO Rate Loan pursuant to Section 2.3.1 or
2.4 and shall end on (but exclude) the day which numerically corresponds to such
date one, two, three or six or, with the consent of each applicable Lender, nine
or twelve months thereafter (or, if such month has no numerically corresponding
day, on the last Business Day of such month), in either case as WWI may select
in its relevant notice pursuant to Section 2.3 or 2.4; provided, however, that

        (a)  WWI shall not be permitted to select Interest Periods to be in
effect at any one time which have expiration dates occurring on more than ten
different dates;

        (b)  Interest Periods commencing on the same date for Loans comprising
part of the same Borrowing shall be of the same duration;

        (c)  if such Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next following Business Day
(unless such next following Business Day is the first Business Day of a calendar
month, in which case such Interest Period shall end on the Business Day next
preceding such numerically corresponding day); and

        (d)  no Interest Period for any Loan may end later than the Stated
Maturity Date for such Loan.

        "Investment" means, relative to any Person,

        (a)  any loan or advance made by such Person to any other Person
(excluding commission, travel and similar advances to officers and employees
made in the ordinary course of business);

        (b)  any ownership or similar interest held by such Person in any other
Person; and

        (c)  any purchase or other acquisition of all or substantially all of
the assets of any Person or any division thereof.

14

--------------------------------------------------------------------------------




The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon (and without adjustment
by reason of the financial condition of such other Person) and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property at the time of such transfer or exchange.

        "Issuance Request" means a Letter of Credit request and certificate duly
executed by an Authorized Officer of WWI, substantially in the form of
Exhibit B-2 hereto.

        "Issuer" means, collectively, Scotiabank in its individual capacity
hereunder as issuer of the Letters of Credit and such other Lender as may be
designated by Scotiabank (and agreed to by WWI and such Lender) in its
individual capacity as the issuer of Letters of Credit.

        "Lead Arrangers" means Scotiabank and CSFB.

        "Lender Assignment Agreement" means a Lender Assignment Agreement
substantially in the form of Exhibit D hereto.

        "Lenders" is defined in the preamble.

        "Lender's Environmental Liability" means any and all losses,
liabilities, obligations, penalties, claims, litigation, demands, defenses,
costs, judgments, suits, proceedings, damages (including consequential damages),
disbursements or expenses of any kind or nature whatsoever (including reasonable
attorneys' fees at trial and appellate levels and experts' fees and
disbursements and expenses incurred in investigating, defending against or
prosecuting any litigation, claim or proceeding) which may at any time be
imposed upon, incurred by or asserted or awarded against the Administrative
Agent, the Syndication Agent, any Lead Arranger, any Lender or any Issuer or any
of such Person's Affiliates, shareholders, directors, officers, employees, and
agents in connection with or arising from:

        (a)  any Hazardous Material on, in, under or affecting all or any
portion of any property of WWI or any of its Subsidiaries, the groundwater
thereunder, or any surrounding areas thereof to the extent caused by Releases
from WWI or any of its Subsidiaries' or any of their respective predecessors'
properties;

        (b)  any misrepresentation, inaccuracy or breach of any warranty,
contained or referred to in Section 6.12;

        (c)  any violation or claim of violation by WWI or any of its
Subsidiaries of any Environmental Laws; or

        (d)  the imposition of any lien for damages caused by or the recovery of
any costs for the cleanup, release or threatened release of Hazardous Material
by WWI or any of its Subsidiaries, or in connection with any property owned or
formerly owned by WWI or any of its Subsidiaries.

        "Letter of Credit" is defined in Section 2.1.3.

        "Letter of Credit Commitment" means, with respect to the Issuer, the
Issuer's obligation to issue Letters of Credit pursuant to Section 2.1.3 and,
with respect to each of the other Lenders that has a Revolving Loan Commitment,
the obligations of each such Lender to participate in such Letters of Credit
pursuant to Section 2.6.1.

        "Letter of Credit Commitment Amount" means, on any date, a maximum
amount of $10,000,000, as such amount may be reduced from time to time pursuant
to Section 2.2.

        "Letter of Credit Outstandings" means, on any date, an amount equal to
the sum of

        (a)  the then aggregate amount which is undrawn and available under all
issued and outstanding Letters of Credit,

15

--------------------------------------------------------------------------------

plus

        (b)  the then aggregate amount of all unpaid and outstanding
Reimbursement Obligations in respect of such Letters of Credit.

        "LIBO Rate" means, relative to any Interest Period for LIBO Rate Loans,
the rate of interest equal to the average (rounded upwards, if necessary, to the
nearest 1/16 of 1%) of the rates per annum at which U.S. Dollar deposits in
immediately available funds are offered to the Administrative Agent's LIBOR
Office in the London interbank market as at or about 11:00 a.m. London time two
Business Days prior to the beginning of such Interest Period for delivery on the
first day of such Interest Period, and in an amount approximately equal to the
amount of the Administrative Agent's LIBO Rate Loan and for a period
approximately equal to such Interest Period.

        "LIBO Rate Loan" means a Loan bearing interest, at all times during an
Interest Period applicable to such Loan, at a fixed rate of interest determined
by reference to the LIBO Rate (Reserve Adjusted).

        "LIBO Rate (Reserve Adjusted)" means, relative to any Loan to be made,
continued or maintained as, or converted into, a LIBO Rate Loan for any Interest
Period, a rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) determined pursuant to the following formula:

LIBO Rate
(Reserve Adjusted)   =   LIBO Rate

--------------------------------------------------------------------------------

1.00 - LIBOR Reserve Percentage

        The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO Rate
Loans will be determined by the Administrative Agent on the basis of the LIBOR
Reserve Percentage in effect on, and the applicable rates furnished to and
received by the Administrative Agent from Scotiabank, two Business Days before
the first day of such Interest Period.

        "LIBOR Office" means, relative to any Lender, the office of such Lender
designated as such on Schedule III hereto or designated in the Lender Assignment
Agreement or such other office of a Lender as designated from time to time by
notice from such Lender to WWI and the Administrative Agent, whether or not
outside the United States, which shall be making or maintaining LIBO Rate Loans
of such Lender hereunder.

        "LIBOR Reserve Percentage" means, relative to any Interest Period for
LIBO Rate Loans, the reserve percentage (expressed as a decimal) equal to the
maximum aggregate reserve requirements (including all basic, emergency,
supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements)
specified under regulations issued from time to time by the F.R.S. Board and
then applicable to assets or liabilities consisting of and including
"Eurocurrency Liabilities", as currently defined in Regulation D of the F.R.S.
Board, having a term approximately equal or comparable to such Interest Period.

        "Lien" means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property, or any filing or recording of any
instrument or document in respect of the foregoing, to secure payment of a debt
or performance of an obligation or other priority or preferential arrangement of
any kind or nature whatsoever.

        "Loan" means, as the context may require, a Revolving Loan, a Swing Line
Loan, a Term A Loan (including each Designated Additional Term A Loan), a Term B
Loan (including each Designated Additional Term B Loan), a Term D Loan
(including each Designated Additional Term D Loan) and each Designated New Term
Loan of any type.

        "Loan Document" means this Agreement, the Notes, the TLCs, the Letters
of Credit, each Rate Protection Agreement under which that counterpart to such
agreement is (or at the time such Rate

16

--------------------------------------------------------------------------------


Protection Agreement was entered into, was) a Lender or an Affiliate of a Lender
relating to Hedging Obligations of WWI or any of its Subsidiaries, the Fee
Letter, each Pledge Agreement, each Guaranty, each Security Agreement, the TLC
Deed Poll, the Intercompany Subordination Agreement and each other agreement,
document or instrument delivered in connection with this Agreement or any other
Loan Document, whether or not specifically mentioned herein or therein.

        "Local Management Plan" means an equity plan or program for (i) the sale
or issuance of Capital Securities of a Subsidiary in an amount not to exceed 5%
of the outstanding common equity of such Subsidiary to local management or a
plan or program in respect of Subsidiaries of WWI whose principal business is
conducted outside of the United States, (ii) the direct purchase from ARTAL by
WWI management employees, in one transaction or a series of transactions, of not
more than 3% in the aggregate of the WWI Common Shares owned by ARTAL or
(iii) the issuance by WWI to its management employees, in one transaction or a
series of transactions, of stock options to purchase not more than 6% in the
aggregate of the WWI Common Shares on a fully diluted basis.

        "Material Adverse Effect" means (a) a material adverse effect on the
financial condition, operations, assets, business or properties of WWI and its
Subsidiaries, taken as a whole, (b) a material impairment other than an event or
set of circumstances described in clause (a) of the ability of any Obligor
(other than any Immaterial Subsidiary) to perform its respective material
obligations under the Loan Documents to which it is or will be a party, or
(c) an impairment of the validity or enforceability of, or a material impairment
of the rights, remedies or benefits available to the Administrative Agent, the
Issuer or the Lenders under, this Agreement or any other Loan Document.

        "Moody's" means Moody's Investors Service, Inc.

        "Mortgage" means, collectively, each Mortgage or Deed of Trust executed
and delivered pursuant to the terms of this Agreement, including clause (b) of
Section 7.1.8.

        "Net Debt to EBITDA Ratio" means, as of the last day of any Fiscal
Quarter, the ratio of

        (a)  Debt outstanding on the last day of such Fiscal Quarter (less the
amount of cash and Cash Equivalent Investments of WWI and its Subsidiaries as of
such date)

to

        (b)  EBITDA computed for the period consisting of such Fiscal Quarter
and each of the three immediately preceding Fiscal Quarters.

        "Net Disposition Proceeds" means, with respect to a Permitted
Disposition of the assets of WWI or any of its Subsidiaries, the excess of

        (a)  the gross cash proceeds received by WWI or any of its Subsidiaries
from any Permitted Disposition and any cash payments received in respect of
promissory notes or other non-cash consideration delivered to WWI or such
Subsidiary in respect of any Permitted Disposition,

less

        (b)  the sum of

        (i)    all reasonable and customary fees and expenses with respect to
legal, investment banking, brokerage and accounting and other professional fees,
sales commissions and disbursements and all other reasonable fees, expenses and
charges, in each case actually incurred in connection with such Permitted
Disposition which have not been paid to Affiliates of WWI,

        (ii)  all taxes and other governmental costs and expenses actually paid
or estimated by WWI (in good faith) to be payable in cash in connection with
such Permitted Disposition, and

17

--------------------------------------------------------------------------------




        (iii)  payments made by WWI or any of its Subsidiaries to retire
Indebtedness (other than the Loans) of WWI or any of its Subsidiaries where
payment of such Indebtedness is required in connection with such Permitted
Disposition;

provided, however, that if, after the payment of all taxes with respect to such
Permitted Disposition, the amount of estimated taxes, if any, pursuant to
clause (b)(ii) above exceeded the tax amount actually paid in cash in respect of
such Permitted Disposition, the aggregate amount of such excess shall be
immediately payable, pursuant to clause (b) of Section 3.1.1, as Net Disposition
Proceeds.

Notwithstanding the foregoing, Net Disposition Proceeds shall not include fees
or other amounts paid to WWI or its Subsidiaries in respect of a license of
intellectual property (not related to the classroom business of WWI or its
Subsidiaries) having customary terms and conditions for similar licenses.

        "Net Income" means, for any period, the net income of WWI and its
Subsidiaries for such period on a consolidated basis, excluding extraordinary
gains.

        "Netco" means Weight Watchers.com Inc., a Delaware corporation.

        "Non-Excluded Taxes" means any taxes other than (i) net income and
franchise taxes imposed with respect to any Secured Party by a Governmental
Authority under the laws of which such Secured Party is organized or in which it
maintains its applicable lending office and (ii) any taxes imposed on a Secured
Party by any jurisdiction as a result of any former or present connection
between such Secured Party and such jurisdiction other than a connection arising
from a Secured Party entering into this Agreement or making any loan hereunder.

        "Non-Guarantor Subsidiary" means the Designated Subsidiary and any other
Subsidiary of WWI other than any Person which has or may issue a Guaranty
hereunder.

        "Non-U.S. Lender" means any Lender (including each Assignee Lender) that
is not (i) a citizen or resident of the United States, (ii) a corporation,
partnership or other entity created or organized in or under the laws of the
United States or any state thereof, or (iii) any estate or trust that is subject
to U.S. Federal income taxation regardless of the source of its income.

        "Note" means, as the context may require, a Revolving Note, a Swing Line
Note, a Registered Note, a Term A Note, a Term B Note, a Term D Note or any
promissory note representing a Designated New Term Loan.

        "Obligations" means all obligations (monetary or otherwise) of the
Borrowers and each other Obligor arising under or in connection with this
Agreement, the Notes, each Letter of Credit and each other Loan Document, and
Hedging Obligations owed to a Lender or an Affiliate thereof (unless the Lender
or such Affiliate otherwise agrees).

        "Obligor" means any Borrower or any other Person (other than any Agent,
any Lender or the Issuer) obligated under any Loan Document.

        "Organic Document" means, relative to any Obligor, its certificate of
incorporation, its by-laws and all shareholder agreements, voting trusts and
similar arrangements (or the foreign equivalent thereof) applicable to any of
its authorized shares of Capital Securities.

        "Other Taxes" means any and all stamp, documentary or similar taxes, or
any other excise or property taxes or similar levies that arise on account of
any payment made or required to be made under any Loan Document or from the
execution, delivery, registration, recording or enforcement of any Loan
Document.

        "Participant" is defined in Section 11.11.2.

18

--------------------------------------------------------------------------------


        "Patent Security Agreement" means the Patent Security Agreement, dated
September 29, 1999, by WWI and each of its U.S. Subsidiaries in favor of the
Administrative Agent, as amended, supplemented, amended and restated or
otherwise modified.

        "PBGC" means the Pension Benefit Guaranty Corporation and any successor
entity.

        "Pension Plan" means a "pension plan", as such term is defined in
section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in section 4001(a)(3) of ERISA), and to which WWI
or any corporation, trade or business that is, along with WWI, a member of a
Controlled Group, has or within the prior six years has had any liability,
including any liability by reason of having been a substantial employer within
the meaning of section 4063 of ERISA at any time during the preceding five
years, or by reason of being deemed to be a contributing sponsor under
section 4069 of ERISA.

        "Percentage" means, relative to any Lender, the applicable percentage
relating to Term A Loans, Term B Loans, Term D Loans, Designated New Term Loans,
Swing Line Loans, Revolving Loans or TLCs, as the case may be, as set forth
opposite its name on Schedule II hereto under the applicable column heading or
set forth in Lender Assignment Agreement(s) under the applicable column heading,
as such percentage may be adjusted from time to time pursuant to Lender
Assignment Agreement(s) executed by such Lender and its Assignee Lender(s) and
delivered pursuant to Section 11.11. A Lender shall not have any Commitment to
make a particular Tranche of Loans if its percentage under the respective column
heading is zero.

        "Permitted Acquisition" means an acquisition (whether pursuant to an
acquisition of Capital Securities, assets or otherwise) by any Borrower or any
of the Subsidiaries from any Person of a business in which the following
conditions are satisfied:

        (a)  immediately before and after giving effect to such acquisition no
Default shall have occurred and be continuing or would result therefrom
(including under Section 7.2.1);

        (b)  if the acquisition is of Capital Securities of a Person such Person
becomes a Subsidiary;

        (c)  (i) the consideration for such acquisition is the voting Capital
Securities of WWI or (ii) the aggregate amount of other consideration (including
cash) for all such acquisitions since the date hereof shall not exceed an amount
equal to $30,000,000 in any Fiscal Year; or (iii) such acquisition is a
Franchise Acquisition, provided, that in the case of this clause (iii) the
aggregate amount of other consideration (including cash and incurrence or
assumption of Indebtedness, but excluding consideration of the type described in
clause (i) above) for each Franchise Acquisition shall not exceed $75,000,000
per Franchise Acquisition (including the incurrence or assumption of up to
$30,000,000 in Indebtedness per Franchise Acquisition); and

        (d)  WWI shall have delivered to the Agents a Compliance Certificate for
the period of four full Fiscal Quarters immediately preceding such acquisition
(prepared in good faith and in a manner and using such methodology which is
consistent with the most recent financial statements delivered pursuant to
Section 7.1.1) giving pro forma effect to the consummation of such acquisition
and evidencing compliance with the covenants set forth in Section 7.2.4.

        "Permitted ARTAL Investor Group" means ARTAL or any of its direct or
indirect Wholly-owned Subsidiaries and ARTAL Group S.A., a Luxembourg
corporation or any of its direct or indirect Wholly-owned Subsidiaries.

        "Permitted Disposition" means a Disposition in accordance with the terms
of clause (b) (other than as permitted by clause (a) ) of Section 7.2.9.

19

--------------------------------------------------------------------------------


        "Person" means any natural person, corporation, partnership, firm,
association, trust, government, governmental agency, limited liability company
or any other entity, whether acting in an individual, fiduciary or other
capacity.

        "Plan" means any Pension Plan or Welfare Plan.

        "Pledge Agreements" means, collectively, (a) the WWI Pledge Agreement,
(b) the ARTAL Pledge Agreement, (c) the HJH Pledge Agreement, (d) the Australian
Pledge Agreement, (e) the U.K. Pledge Agreement, and (f) each other pledge
agreement delivered from time to time pursuant to clause (b) of Section 7.1.7.

        "Purchase Agreement" is defined in the second recital.

        "Qualified Assets" is defined in clause (b) of Section 3.1.1.

        "Quarterly Payment Date" means the last day of each March, June,
September and December, or, if any such day is not a Business Day, the next
succeeding Business Day.

        "Rate Protection Agreements" means, collectively, arrangements entered
into by any Person designed to protect such Person against fluctuations in
interest rates or currency exchange rates, pursuant to the terms of this
Agreement.

        "Recapitalization" means those transactions contemplated and undertaken
pursuant to the Recapitalization Agreement.

        "Recapitalization Agreement" means that certain Recapitalization and
Stock Purchase Agreement, dated as of July 22, 1999 among WWI, ARTAL and HJH.

        "Refinance" means, in respect of any Indebtedness, to refinance, extend,
renew, refund, repay, prepay, redeem, defease or retire, or to issue other
Indebtedness in exchange or replacement for such Indebtedness. "Refinanced" and
"Refinancing" shall have correlative meanings.

        "Refinancing Indebtedness" means Indebtedness that Refinances any
Indebtedness of WWI or any of its Subsidiaries existing on the Effective Date or
otherwise permitted hereunder, including Indebtedness that Refinances
Refinancing Indebtedness; provided, however, that:

        (i)    such Refinancing Indebtedness has a Stated Maturity no earlier
than the Stated Maturity of the Indebtedness being Refinanced;

        (ii)  such Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is incurred that is equal to or greater than the
Average Life of the Indebtedness being Refinanced; and

        (iii)  such Refinancing Indebtedness has an aggregate principal amount
(or if incurred with original issue discount, an aggregate issue price) that is
equal to or less than the aggregate principal amount (or if incurred with
original issue discount, the aggregate accreted value) then outstanding or
committed (plus fees and expenses, including any premium and defeasance costs)
under the Indebtedness being Refinanced;

provided further, however, that Refinancing Indebtedness shall not include
(A) Indebtedness of a Subsidiary that Refinances Indebtedness of WWI or
(B) Indebtedness of WWI or a Subsidiary that Refinances Indebtedness of another
Subsidiary.

        "Refunded Swing Line Loans" is defined in clause (b) of Section 2.3.2.

        "Register" is defined in Section 11.11.3.

        "Registered Note" means a promissory note of WWI payable to any
Registered Noteholder, in the form of Exhibit A-6 hereto (as such promissory
note may be amended, endorsed or otherwise modified

20

--------------------------------------------------------------------------------


from time to time), evidencing the aggregate Indebtedness of WWI to such Lender
resulting from outstanding Term Loans, and also means all other promissory notes
accepted from time to time in substitution therefor or renewal thereof.

        "Registered Noteholder" means any Lender that has been issued a
Registered Note.

        "Reimbursement Obligation" is defined in Section 2.6.3.

        "Related Fund" means, with respect to any Lender which is a fund that
invests in loans, any other fund that invests in loans and is controlled by the
same investment advisor of such Lender or by an Affiliate of such investment
advisor or collateralized debt or loan obligation fund managed or operated by a
Lender or an Affiliate of a Lender.

        "Release" means a "release", as such term is defined in CERCLA.

        "Required Lenders" means, at any time, Lenders holding at least 51% of
the Total Exposure Amount.

        "Resource Conservation and Recovery Act" means the Resource Conservation
and Recovery Act, 42 U.S.C. Section 6901, et seq., as in effect from time to
time.

        "Restricted Payments" is defined in Section 7.2.6.

        "Revolving Loan" is defined in clause (a) of Section 2.1.2.

        "Revolving Loan Commitment" is defined in clause (a) of Section 2.1.2.

        "Revolving Loan Commitment Amount" means, on any date, $45,000,000, as
such amount may be (i) reduced from time to time pursuant to Section 2.2 or
(ii) increased pursuant to Section 2.1.6.

        "Revolving Loan Commitment Termination Date" means the earliest of

        (a)  September 30, 2005;

        (b)  the date on which the Revolving Loan Commitment Amount is
terminated in full or reduced to zero pursuant to Section 2.2; and

        (c)  the date on which any Commitment Termination Event occurs.

Upon the occurrence of any event described in clauses (b) or (c), the Revolving
Loan Commitments shall terminate automatically and without any further action.

        "Revolving Note" means a promissory note of WWI payable to a Lender,
substantially in the form of Exhibit A-1hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of WWI to such Lender resulting from outstanding
Revolving Loans, and also means all other promissory notes accepted from time to
time in substitution therefor or renewal thereof.

        "S&P" means Standard & Poor's Ratings Group, a division of
McGraw-Hill, Inc.

        "Scotiabank" is defined in the preamble.

        "Secured Parties" means, collectively, the Lenders, the Issuers, the
Administrative Agent, the Syndication Agent, the Lead Arrangers, each
counterparty to a Rate Protection Agreement that is (or at the time such Rate
Protection Agreement was entered into, was) a Lender or an Affiliate thereof and
(in each case) and each of their respective successors, transferees and assigns.

        "Security Agreements" means, collectively, (a) the WWI Security
Agreement, (b) the Australian Security Agreement, (c) the U.K. Security
Agreement, (d) the Patent Security Agreements, the Trademark Security Agreements
and the Copyright Security Agreements, (e) the FNZ Security Agreement and
(f) each other security agreement executed and delivered from time to time
pursuant

21

--------------------------------------------------------------------------------


to clause (a) of Section 7.1.7, in each case, as amended, amended and restated,
supplemented or otherwise modified from time to time pursuant to the terms
thereof.

        "Sellers" is defined in the second recital.

        "Senior Debt" means all Debt other than Subordinated Debt.

        "Senior Debt to EBITDA Ratio" means, as of the last day of any Fiscal
Quarter, the ratio of

        (a)  Senior Debt outstanding on the last day of such Fiscal Quarter

to

        (b)  EBITDA computed for the period consisting of such Fiscal Quarter
and each of the three immediately preceding Fiscal Quarters.

        "Senior Subordinated Debt" means, collectively, debt of WWI under its
13% Senior Subordinated Notes in an aggregate principal amount of $150,000,000
and its 13% Senior Subordinated Notes in an aggregate principal amount of Euro
100,000,000, issued under the Senior Subordinated Note Indenture pursuant to a
Rule 144A private placement.

        "Senior Subordinated Note Indenture" means, collectively, that certain
Senior Subordinated Note Indenture, dated as of September 29, 1999 between WWI
and Norwest Bank Minnesota, National Association, as trustee, related to the
issuance of $150,000,000 Senior Subordinated Notes and that certain Senior
Subordinated Note Indenture, dated as of September 29, 1999, between WWI and
Norwest Bank Minnesota, National Association, as trustee, related to the
issuance of Euro 100,000,000 Senior Subordinated Notes.

        "Senior Subordinated Noteholder" means, at any time, any holder of a
Senior Subordinated Note.

        "Senior Subordinated Notes" means those certain 13% Senior Subordinated
Notes due 2009, issued pursuant to the Senior Subordinated Note Indenture.

        "Solvent" means, with respect to any Person on a particular date, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person's ability to pay as such debts and liabilities mature, and
(d) such Person is not engaged in business or a transaction, and such person is
not about to engage in business or a transaction, for which such Person's
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

        "Stated Amount" of each Letter of Credit means the total amount
available to be drawn under such Letter of Credit upon the issuance thereof.

        "Stated Expiry Date" is defined in Section 2.6.

        "Stated Maturity" means, with respect to any security, the date
specified in such security as the fixed date on which the final payment of
principal of such security is due and payable, including pursuant to any
mandatory redemption provision (but excluding any provision providing for the
repurchase of such security at the option of the holder thereof upon the
happening of any contingency unless such contingency has occurred).

22

--------------------------------------------------------------------------------


        "Stated Maturity Date" means

        (a)  in the case of any Revolving Loan, September 30, 2005;

        (b)  in the case of any Term A Loan, September 30, 2005;

        (c)  in the case of any Term B Loan or TLC, December 31, 2007;

        (d)  in the case of any Term D Loan, December 31, 2008; and

        (e)  in the case of any Designated New Term Loan, as determined in
accordance with Section 2.1.6.

        "Subordinated Debt" means, as the context may require, (i) the unsecured
Debt of WWI evidenced by the Senior Subordinated Notes and (ii) to the extent
permitted by the Required Lenders, any other unsecured Debt of WWI subordinated
in right of payment to the Obligations pursuant to documentation containing
maturities, amortization schedules, covenants, defaults, remedies, subordination
provisions and other material terms in form and substance satisfactory to the
Administrative Agent and Required Lenders.

        "Subordinated Guaranty" means, collectively, (i) the Guaranty executed
and delivered by certain Subsidiaries of WWI pursuant to Section 4.13 of the
Senior Subordinated Note Indenture and (ii) each other guaranty, if any,
executed from time to time by any Subsidiary of WWI pursuant to which the
guarantor thereunder has any Contingent Liability with respect to any
Subordinated Debt.

        "Subordination Provisions" is defined in Section 9.1.11.

        "Subsidiary" means, with respect to any Person, any corporation,
partnership or other business entity of which more than 50% of the outstanding
Capital Securities (or other ownership interest) having ordinary voting power to
elect a majority of the board of directors, managers or other voting members of
the governing body of such entity (irrespective of whether at the time Capital
Securities (or other ownership interest) of any other class or classes of such
entity shall or might have voting power upon the occurrence of any contingency)
is at the time directly or indirectly owned by such Person, by such Person and
one or more other Subsidiaries of such Person, or by one or more other
Subsidiaries of such Person. Unless the context otherwise specifically requires,
the term "Subsidiary" shall be a reference to a Subsidiary of WWI.

        "Subsidiary Guaranty" means the Guaranty, dated September 29, 1999, by
the U.S. Subsidiaries signatory thereto, UKHC1, UKHC2 and WWUK and its
Subsidiaries in favor of the Administrative Agent, as amended, supplemented,
restated or otherwise modified from time to time in accordance with its terms.

        "Swing Line Lender" means Scotiabank (or another Lender designated by
Scotiabank with the consent of WWI, if such Lender agrees to be the Swing Line
Lender hereunder), in such Person's capacity as the maker of Swing Line Loans.

        "Swing Line Loan" is defined in clause (b) of Section 2.1.2.

        "Swing Line Loan Commitment" means, with respect to the Swing Line
Lender, the Swing Line Lender's obligation pursuant to clause (b) of
Section 2.1.2 to make Swing Line Loans and, with respect to each Lender with a
Commitment to make Revolving Loans (other than the Swing Line Lender), such
Lender's obligation to participate in Swing Line Loans pursuant to
Section 2.3.2.

        "Swing Line Loan Commitment Amount" means, on any date, $5,000,000, as
such amount may be reduced from time to time pursuant to Section 2.2.

        "Swing Line Note" means a promissory note of WWI payable to the Swing
Line Lender, in substantially the form of Exhibit A-2 hereto (as such promissory
note may be amended, endorsed or

23

--------------------------------------------------------------------------------


otherwise modified from time to time), evidencing the aggregate Indebtedness of
WWI to the Swing Line Lender resulting from outstanding Swing Line Loans, and
also means all other promissory notes accepted from time to time in substitution
therefor or renewal thereof.]

        "Syndication Agent" is defined in the preamble.

        "Term Loans" means, collectively, the Term A Loans, the Term B Loans,
the Term D Loans and the Designated New Term Loans.

        "Term A Loan" is defined in clause (a) of Section 2.1.1.

        "Term A Note" means a promissory note of WWI, payable to the order of
any Lender, in the form of Exhibit A-3 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of WWI to such Lender resulting from outstanding Term A
Loans (including Designated Additional Term A Loans), and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof.

        "Term B Loan" is defined in clause (a) of Section 2.1.1.

        "Term B Note" means a promissory note of WWI, payable to the order of
any Lender, in the form of Exhibit A-5 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of WWI to such Lender resulting from outstanding Term B
Loans (including Designated Additional Term B Loans), and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof.

        "Term D Loan" is defined in clause (b) of Section 2.1.1.

        "Term D Loan Commitment" is defined in clause (b) of Section 2.1.1.

        "Term D Loan Commitment Amount" means $85,000,000.

        "Term D Loan Commitment Termination Date" means the earliest of:

        (a)  May 31, 2003, if the Term D Loans have not been made on or prior to
such date;

        (b)  the date of the making of the Term D Loans (immediately after the
making such Term D Loans on such date); and

        (c)  the date on which any Commitment Termination Event occurs.

        Upon the occurrence of any event described above the Term D Loan
Commitment shall terminate automatically and without any further action.

        "Term D Note" means a promissory note of WWI, payable to the order of
any Lender, in the form of Exhibit A-7 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of WWI to such Lender resulting from outstanding Term D
Loans, and also means all other promissory notes accepted from time to time in
substitution therefor or renewal thereof.

        "TLC" means an instrument executed by the SP1 Borrower, which
acknowledges the Indebtedness of the SP1 Borrower with respect to any Lender, in
the form of Exhibit A-4 hereto (as such instrument may be amended, endorsed or
otherwise modified from time to time), and also means all other instruments
accepted from time to time in substitution therefor or renewal thereof.

        "TLC Commitment" is defined in clause (b) of Section 2.9.

        "TLC Deed Poll" means the Deed Poll, dated as of September 29, 1999,
among the SP1 Borrower and each TLC Holder (as defined therein), as amended,
amended and restated, supplemented or otherwise modified from time to time.

24

--------------------------------------------------------------------------------


        "Total Exposure Amount" means, on any date of determination, the then
outstanding principal amount of all Term Loans, the TLCs and the then effective
Revolving Loan Commitment Amount.

        "Trademark Security Agreement" means the Trademark Security Agreement,
dated September 29, 1999, by WWI and each of its U.S. Subsidiaries signatory
thereto in favor of the Administrative Agent, as amended, supplemented, amended
and restated or otherwise modified from time to time.

        "Tranche" means, as the context may require, the (a) Loans constituting
Term A Loans, Term B Loans, Term D Loans, Swing Line Loans or Revolving Loans or
(b) TLCs.

        "type" means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.

        "UCC" means the Uniform Commercial Code as in effect from time to time
in the State of New York.

        "UKHC1" means Weight Watchers UK Holding Ltd, a company incorporated
under the laws of England.

        "UKHC2" means Weight Watchers International Ltd, a company incorporated
under the laws of England.

        "U.K. Pledge Agreement" means, collectively, (i) the Deeds of Charge
executed and delivered by WWI to UKHC1, UKHC2 and WWUK and its Subsidiaries and
(ii) each other pledge agreement delivered pursuant to clause (b) of
Section 7.1.7, as amended, amended and restated, supplemented or otherwise
modified from time to time pursuant to the terms thereof.

        "U.K. Security Agreement" means, collectively, (i) the Debentures
executed and delivered by UKHC1, UKHC2 and WWUK and each of its Subsidiaries and
(ii) each other security agreement delivered pursuant to clause (a) of
Section 7.1.7, as amended, amended and restated, supplemented or otherwise
modified from time to time pursuant to the terms thereof.

        "U.K. Subsidiary" means any Subsidiary that is incorporated under the
laws of England.

        "United States" or "U.S." means the United States of America, its fifty
States and the District of Columbia.

        "U.S. Dollar" and the sign "$" mean lawful money of the United States.

        "U.S. Subsidiary" means any Subsidiary that is incorporated or organized
under the laws of the United States or a state thereof or the District of
Columbia.

        "Voting Stock" means, with respect to any Person, Capital Securities of
any class or kind ordinarily having the power to vote for the election of
directors, managers or other voting members of the governing body of such
Person.

25

--------------------------------------------------------------------------------


        "Waiver" means an agreement in favor of the Administrative Agent for the
benefit of the Lenders and the Issuer in form and substance reasonably
satisfactory to the Administrative Agent.

        "Warnaco Agreement" means that certain License Agreement, dated as of
January 8, 1999, between Warnaco Inc., a Delaware corporation, and WWI.

        "Weighco Acquisition" the acquisition by WWI and its Subsidiaries of
substantially all of the assets and business of Weighco Enterprises, Inc., and
various of its Affiliates on January 16, 2001.

        "Welfare Plan" means a "welfare plan", as such term is defined in
section 3(1) of ERISA, and to which WWI or any of its Subsidiaries has any
liability.

        "Wholly-owned Subsidiary" shall mean, with respect to any Person, any
Subsidiary of such Person all of the Capital Securities (and all rights and
options to purchase such Capital Securities) of which, other than directors'
qualifying shares or shares sold pursuant to Local Management Plans, are owned,
beneficially and of record, by such Person and/or one or more Wholly-owned
Subsidiaries of such Person.

        "WW Australia" means Weight Watchers International Pty. Ltd. (ACN 070
836 449), an Australian company incorporated in the State of New South Wales and
resident in Australia and the direct corporate parent of FPL and the SP1
Borrower.

        "WWI Common Shares" means shares of common stock of WWI, par value $1.00
per share.

        "WWI Guaranty" means the Guaranty made by WWI contained in Article VIII.

        "WWI Pledge Agreement" means the Pledge Agreement, dated September 29,
1999, by WWI and its U.S. Subsidiaries signatory thereto in favor of the
Administrative Agent, together with each Supplement thereto delivered pursuant
to clause (b) of Section 7.1.7, as amended, amended and restated, supplemented
or otherwise modified from time to time pursuant to the terms thereof.

        "WWI Preferred Shares" means no par value preferred shares of WWI with
an aggregate amount liquidation preference equal to $25,000,000.

        "WWI Security Agreement" means the Security Agreement dated
September 29, 1999, by WWI and all U.S. Subsidiaries of WWI (other than the
Designated Subsidiary) in favor of the Administrative Agent, together with each
Supplement thereto delivered pursuant to clause (a) of Section 7.1.7, as
amended, amended and restated, supplemented or otherwise modified from time to
time pursuant to the terms thereof.

        "WWUK" means Weight Watchers UK Limited and its Subsidiaries.

        SECTION 1.2.    Use of Defined Terms.    Unless otherwise defined or the
context otherwise requires, terms for which meanings are provided in this
Agreement shall have such meanings when used in the Disclosure Schedule and in
each other Loan Document, notice and other communication delivered from time to
time in connection with this Agreement or any other Loan Document.

        SECTION 1.3.    Cross-References.    Unless otherwise specified,
references in this Agreement and in each other Loan Document to any Article or
Section are references to such Article or Section of this Agreement or such
other Loan Document, as the case may be, and, unless otherwise specified,
references in any Article, Section or definition to any clause are references to
such clause of such Article, Section or definition.

        SECTION 1.4.    Accounting and Financial Determinations.    All
accounting determinations and computations made pursuant to Section 7.2.4 shall
be made in accordance with those generally accepted accounting principles
("GAAP") as in effect as of December 28, 2002. For purposes of providing the
financial statements required to be delivered hereunder, "GAAP" shall mean those
generally accepted accounting principles as in effect at such time.    For
purposes of computing the covenants set forth in

26

--------------------------------------------------------------------------------


Section 7.2.4 (and any financial calculations required to be made or included
within such ratios) as of the end of any Fiscal Quarter, all components of such
ratios for the period of four Fiscal Quarters ending at the end of such Fiscal
Quarter shall include (or exclude), without duplication, such components of such
ratios attributable to any business or assets that have been acquired (or
disposed of) by WWI or any of the Subsidiaries (including through mergers or
consolidations) after the first day of such period of four Fiscal Quarters and
prior to the end of such period, on a pro forma basis for such period of four
Fiscal Quarters as if such acquisition or disposition had occurred on such first
day of such period.

        SECTION 1.5.    Currency Conversions.    If it shall be necessary for
purposes of this Agreement to convert an amount in one currency into another
currency, unless otherwise provided herein, the exchange rate shall be
determined by reference to the New York foreign exchange selling rates (such
determination to be made as at the date of the relevant transaction), as
determined by the Administrative Agent (in accordance with its standard
practices).

ARTICLE II
CONTINUATION OF CERTAIN EXISTING LOANS, COMMITMENTS, BORROWING AND ISSUANCE
PROCEDURES, NOTES, LETTERS OF CREDIT AND TLC PROVISIONS

        SECTION 2.1.    Loan Commitments.    On the terms and subject to the
conditions of this Agreement (including Article V), the Lenders, the Swing Line
Lender and the Issuer severally agree to the continuation of Existing Loans and
Existing Letters of Credit and to make Credit Extensions as set forth below.

        SECTION 2.1.1.    Continuation of Existing Term Loans and Existing
TLCs.    Subject to compliance by the Obligors with the terms of Sections 2.1.4,
5.1 and 5.2:

        (a)  each of the parties hereto acknowledges and agrees that the
Existing Term A Loans shall continue as "Term A Loans" being the "Term A Loans",
the Existing Term B Loans shall continue as "Term B Loans" being the "Term B
Loans" and the Existing TLCs shall continue as "TLCs" being the "TLCs", in each
case, for all purposes under this Agreement and the Loan Documents, with each
Lender's share of Term A Loans, Term B Loans and TLCs being set forth opposite
its name on Schedule II hereto under the Term A Loan column, Term B Loan column,
or TLC column, as applicable, or set forth in a Lender Assignment Agreement
under the Term A column, Term B Loan column or TLC Loan column, as applicable,
as such amount may be adjusted from time to time pursuant to the terms hereof;

        (b)  in a single Borrowing occurring on or prior to the Term D Loan
Commitment Termination Date, each Lender that has a Term D Loan Commitment will
make loans (relative of such Lender, its "Term D Loans") to WWI in an amount
equal to such Lender's Percentage of the aggregate amount of the Borrowing of
Term D Loans requested by WWI to be made on such day (with the commitment of
each such Lender described in this clause (b) herein referred to as its "Term D
Loan Commitment"); and

        (c)  no amounts paid or prepaid with respect to Term Loans or TLCs may
be reborrowed.

        SECTION 2.1.2.    Revolving Loan Commitment and Swing Line Loan
Commitment.    Subject to compliance by the Obligors with the terms of
Section 2.1.4, Section 5.1 and Section 5.2, the Revolving Loans and Swing Line
Loans will be continued and/or made as set forth below:

        (a)  From time to time on any Business Day occurring concurrently with
(or after) the making of the Term Loans but prior to the Revolving Loan
Commitment Termination Date, each Lender that has a Revolving Loan Commitment
will make loans (relative to such Lender, its "Revolving Loans") to WWI in U.S.
Dollars, equal to such Lender's Percentage of the aggregate amount of

27

--------------------------------------------------------------------------------

the Borrowing of the Revolving Loans requested by such Borrower to be made on
such day. The Commitment of each Lender described in this clause (a) is herein
referred to as its "Revolving Loan Commitment". On the terms and subject to the
conditions hereof, any Borrower may from time to time borrow, prepay and
reborrow the Revolving Loans. All Existing Revolving Loans shall be continued as
Revolving Loans hereunder.

        (b)  From time to time on any Business Day occurring concurrently with
(or after) the making of the Term Loans, but prior to the Revolving Loan
Commitment Termination Date, the Swing Line Lender will make loans (relative to
the Swing Line Lender, its "Swing Line Loans") to WWI equal to the principal
amount of the Swing Line Loans requested by WWI. On the terms and subject to the
conditions hereof, WWI may from time to time borrow, prepay and reborrow such
Swing Line Loans. All Existing Swing Line Loans shall be continued as Swing Line
Loans hereunder.

        SECTION 2.1.3.    Letter of Credit Commitment.    Subject to compliance
by the Obligors with the terms of Section 2.1.5, Section 5.1 and Section 5.2,
from time to time on any Business Day occurring from and after September 29,
1999 but prior to the Revolving Loan Commitment Termination Date, the Issuer
will

        (a)  issue one or more standby or documentary letters of credit (each
referred to as a "Letter of Credit") for the account of WWI in the Stated Amount
requested by WWI on such day; or

        (b)  extend the Stated Expiry Date of an existing standby Letter of
Credit previously issued hereunder to a date not later than the earlier of
(x) the Revolving Loan Commitment Termination Date and (y) one year from the
date of such extension.

        All Existing Letters of Credit shall be maintained as Letters of Credit
hereunder.

        SECTION 2.1.4.    Lenders Not Permitted or Required to Make Loans.    No
Lender shall be permitted or required to, and WWI shall not request that any
Lender, make

        (a)  any Term D Loan if, after giving effect thereto, the aggregate
original principal amount of all the Term D Loans:

        (i)    of all Lenders would exceed the Term D Loan Commitment Amount; or

        (ii)  of such Lender would exceed such Lender's Percentage of the Term D
Loan Commitment Amount;

        (b)  any Revolving Loan or Swing Line Loan if, after giving effect
thereto, the aggregate outstanding principal amount of all the Revolving Loans
and Swing Line Loans

        (i)    of all the Lenders with Revolving Loan Commitments, together with
the aggregate amount of all Letter of Credit Outstandings, would exceed the
Revolving Loan Commitment Amount; or

        (ii)  of such Lender with a Revolving Loan Commitment (other than the
Swing Line Lender), together with such Lender's Percentage of the aggregate
amount of all Letter of Credit Outstandings, would exceed such Lender's
Percentage of the Revolving Loan Commitment Amount; or

        (c)  any Swing Line Loan if after giving effect to the making of such
Swing Line Loan, the outstanding principal amount of all Swing Line Loans would
exceed the then existing Swing Line Loan Commitment Amount.

        SECTION 2.1.5.    Issuer Not Permitted or Required to Issue Letters of
Credit.    No Issuer shall be permitted or required to issue any Letter of
Credit if, after giving effect thereto, (a) the aggregate amount of all Letter
of Credit Outstandings would exceed the Letter of Credit Commitment Amount

28

--------------------------------------------------------------------------------

or (b) the sum of the aggregate amount of all Letter of Credit Outstandings plus
the aggregate principal amount of all Revolving Loans and Swing Line Loans then
outstanding would exceed the Revolving Loan Commitment Amount.

        SECTION 2.1.6.    Designated Additional Loans.    At any time that no
Default has occurred and is continuing, WWI may notify the Administrative Agent
that WWI is requesting that, on the terms and subject to the conditions
contained in this Agreement, the Lenders and/or other lenders not then a party
to this Agreement provide up to an aggregate amount of $300,000,000 in
commitments to provide (i) (A) additional Revolving Loan Commitments or
(B) loans to be provided under a new tranche of revolving loans which have terms
and conditions (including interest rate and maturity date), as mutually agreed
to by WWI, the Administrative Agent, the Syndication Agent and the Person(s)
providing such new tranche of Loans (in either case, "Designated Additional
Revolving Loan Commitments), (ii) additional Term A Loans ("Designated
Additional Term A Loans"), (iii) additional Term B Loans ("Designated Additional
Term B Loans"), (iv) additional Term D Loans ("Designated Additional Term D
Loans") and/or (v) loans to be provided under a new tranche of term loans
("Designated New Term Loans") which have terms and conditions (including
interest rate and amortization schedule), as mutually agreed to by WWI, the
Administrative Agent, the Syndication Agent and the Person(s) providing such new
tranche of Loans. Upon receipt of any such notice, the Administrative Agent
shall use commercially reasonable efforts to arrange for the Lenders or other
Eligible Institutions to provide such additional commitments; provided that the
Administrative Agent will first offer each of the Lenders that then has a
Percentage of the Commitment or Loans of the type proposed to be obtained a pro
rata portion of any such additional commitment. Nothing contained in this
Section 2.1.6 or otherwise in this Agreement is intended to commit any Lender or
any Agent to provide any portion of any such additional commitments. If and to
the extent that any Lenders and/or other lenders agree, in their sole
discretion, to provide any such additional commitments, (i) in the case of
Designated Additional Revolving Loan Commitments of the type set forth in (i)(A)
above, the Revolving Loan Commitment Amount shall be increased by the amount of
the additional Revolving Loan Commitments agreed to be so provided, (ii) subject
to compliance with the terms of Section 5.2 and such other terms and conditions
mutually agreed to among WWI, the Administrative Agent, the Syndication Agent
and the Lenders providing any such other commitments, Loans of the type
requested by WWI will be made on the date as agreed among such Persons,
(iii) the Percentages of the respective Lenders in respect of the applicable
Commitment or type of Loan shall be proportionally adjusted (provided that the
Percentage of each Lender shall not be increased without the consent of such
Lender), (iv) in the case of Designated Additional Revolving Loan Commitment of
the type set forth in (i)(A) above at such time and in such manner as WWI and
the Administrative Agent shall agree (it being understood that WWI and the
Agents will use commercially reasonable efforts to avoid the prepayment or
assignment of any LIBO Rate Loan on a day other than the last day of the
Interest Period applicable thereto), the Lenders shall assign and assume
outstanding Revolving Loans and participations in outstanding Letters of Credit
so as to cause the amounts of such Revolving Loans and participations in Letters
of Credit held by each Lender to conform to the respective Percentages of the
Revolving Loan Commitment of the Lenders and (v) WWI shall execute and deliver
any additional Notes or other amendments or modifications to this Agreement or
any other Loan Document as the Administrative Agent may reasonably request. Any
fees payable in respect of any commitment provided for in this Section 2.1.6
shall be as agreed to by WWI and the Administrative Agent. Any designation of a
commitment hereunder (i) shall be irrevocable, (ii) shall reduce the amount of
commitments that may be requested under the Section 2.1.6 pro tanto and
(iii) shall be in a minimum principal amount of $5,000,000 and integral
multiples of $1,000,000.

        SECTION 2.2.    Reduction of the Commitment Amounts.    The Commitment
Amounts are subject to reductions from time to time pursuant to this
Section 2.2.

29

--------------------------------------------------------------------------------


        SECTION 2.2.1.    Optional.    WWI may, from time to time on any
Business Day occurring after the time of the initial Credit Extension hereunder,
voluntarily reduce the Swing Line Loan Commitment Amount, the Letter of Credit
Commitment Amount or the Revolving Loan Commitment Amount; provided, however,
that all such reductions shall require at least three Business Days' prior
notice to the Administrative Agent and be permanent, and any partial reduction
of any Commitment Amount shall be in a minimum amount of $1,000,000 and in an
integral multiple of $100,000. Any reduction of the Revolving Loan Commitment
Amount which reduces the Revolving Loan Commitment Amount below the sum of
(i) the Swing Line Loan Commitment Amount and (ii) the Letter of Credit
Commitment Amount shall result in an automatic and corresponding reduction of
the Swing Line Loan Commitment Amount and/or Letter of Credit Commitment Amount
(as directed by WWI in a notice to the Administrative Agent delivered together
with the notice of such voluntary reduction in the Revolving Loan Commitment
Amount) to an aggregate amount not in excess of the Revolving Loan Commitment
Amount, as so reduced, without any further action on the part of the Swing Line
Lender or the Issuer.

        SECTION 2.2.2.    Mandatory.    Following the prepayment in full of the
Term Loans and the TLCs, the Revolving Loan Commitment Amount shall, without any
further action, automatically and permanently be reduced on the date the Term
Loans and the TLCs would otherwise have been required to be prepaid with any Net
Disposition Proceeds, in an amount equal to the amount by which the Term Loans
and the TLCs would otherwise be required to be prepaid if Term Loans and the
TLCs had been outstanding. Any reduction of the Revolving Loan Commitment Amount
which reduces the Revolving Loan Commitment Amount below the sum of (i) the
Swing Line Loan Commitment Amount and (ii) the Letter of Credit Commitment
Amount shall result in an automatic and corresponding reduction of the Swing
Line Loan Commitment Amount and/or Letter of Credit Commitment Amount (as
directed by WWI in a notice to the Administrative Agent) to an aggregate amount
not in excess of the Revolving Loan Commitment Amount, as so reduced, without
any further action on the part of the Swing Line Lender or the Issuer.

        SECTION 2.3.    Borrowing Procedures and Funding Maintenance.    Loans
shall be made by the Lenders in accordance with this Section.

        SECTION 2.3.1.    Term Loans and Revolving Loans.    By delivering a
Borrowing Request to the Administrative Agent on or before 12:00 noon, New York
time, on a Business Day, WWI may from time to time irrevocably request, on not
less than one (in the case of Base Rate Loans) and three (in the case of LIBO
Rate Loans) nor more than (in each case) five Business Days' notice, that a
Borrowing be made, in the case of LIBO Rate Loans, in a minimum amount of
$2,000,000, and an integral multiple of $500,000, and in the case of Base Rate
Loans, in a minimum amount of $500,000 and an integral multiple thereof or, in
either case, in the unused amount of the applicable Commitment. On the terms and
subject to the conditions of this Agreement, each Borrowing shall be comprised
of the type of Loans, and shall be made on the Business Day, specified in such
Borrowing Request. On or before 11:00 a.m., New York time, on such Business Day
each Lender shall deposit with the Administrative Agent same day funds in an
amount equal to such Lender's Percentage of the requested Borrowing. Such
deposit will be made to an account which the Administrative Agent shall specify
from time to time by notice to the Lenders. To the extent funds are received
from the Lenders, the Administrative Agent shall make such funds available to
the applicable Borrower by wire transfer to the accounts such Borrower shall
have specified in its Borrowing Request. No Lender's obligation to make any Loan
shall be affected by any other Lender's failure to make any Loan.

        SECTION 2.3.2.    Swing Line Loans.    

        (a)  By telephonic notice, promptly followed (within three Business
Days) by the delivery of a confirming Borrowing Request, to the Swing Line
Lender on or before 11:00 a.m., New York time, on a Business Day, WWI may from
time to time irrevocably request that Swing Line Loans be

30

--------------------------------------------------------------------------------

made by the Swing Line Lender in an aggregate minimum principal amount of
$200,000 and an integral multiple of $100,000. Each request by WWI for a Swing
Line Loan shall constitute a representation and warranty by WWI that on the date
of such request and (if different) the date of the making of the Swing Line
Loan, both immediately before and after giving effect to such Swing Line Loan
and the application of the proceeds thereof, the statements made in
Section 5.2.1 are true and correct. All Swing Line Loans shall be made as Base
Rate Loans and shall not be entitled to be converted into LIBO Rate Loans. The
proceeds of each Swing Line Loan shall be made available by the Swing Line
Lender, by its close of business on the Business Day telephonic notice is
received by it as provided in the preceding sentences, to WWI by wire transfer
to the accounts WWI shall have specified in its notice therefor.

        (b)  If (i) any Swing Line Loan shall be outstanding for more than four
full Business Days or (ii) after giving effect to any request for a Swing Line
Loan or a Revolving Loan the aggregate principal amount of Revolving Loans and
Swing Line Loans outstanding to the Swing Line Lender, together with the Swing
Line Lender's Percentage of all Letter of Credit Outstandings, would exceed the
Swing Line Lender's Percentage of the Revolving Loan Commitment Amount, the
Swing Line Lender, at any time in its sole and absolute discretion may request
each Lender that has a Revolving Loan Commitment, and each such Lender,
including the Swing Line Lender hereby agrees, to make a Revolving Loan (which
shall always be initially funded as a Base Rate Loan) in an amount equal to such
Lender's Percentage of the amount of the Swing Line Loans ("Refunded Swing Line
Loans") outstanding on the date such notice is given. On or before 11:00 a.m.
(New York time) on the first Business Day following receipt by each Lender of a
request to make Revolving Loans as provided in the preceding sentence, each such
Lender (other than the Swing Line Lender) shall deposit in an account specified
by the Administrative Agent to the Lenders from time to time the amount so
requested in same day funds, whereupon such funds shall be immediately delivered
to the Swing Line Lender (and not WWI) and applied to repay the Refunded Swing
Line Loans. On the day such Revolving Loans are made, the Swing Line Lender's
Percentage of the Refunded Swing Line Loans shall be deemed to be paid. Upon the
making of any Revolving Loan pursuant to this clause, the amount so funded shall
become due under such Lender's Revolving Note and shall no longer be owed under
the Swing Line Note. Each Lender's obligation to make the Revolving Loans
referred to in this clause shall be absolute and unconditional and shall not be
affected by any circumstance, including, (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, WWI or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of any Default; (iii) any adverse change in the
condition (financial or otherwise) of WWI or any other Obligor, subsequent to
the date of the making of a Swing Line Loan; (iv) the acceleration or maturity
of any Loans or the termination of the Revolving Loan Commitment after the
making of any Swing Line Loan; (v) any breach of this Agreement by WWI, any
other Obligor or any other Lender; or (vi) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

        (c)  In the event that (i) WWI or any Subsidiary is subject to any
bankruptcy or insolvency proceedings as provided in Section 9.1.9 or (ii) the
Swing Line Lender otherwise requests, each Lender with a Revolving Loan
Commitment shall acquire without recourse or warranty an undivided participation
interest equal to such Lender's Percentage of any Swing Line Loan otherwise
required to be repaid by such Lender pursuant to the preceding clause by paying
to the Swing Line Lender on the date on which such Lender would otherwise have
been required to make a Revolving Loan in respect of such Swing Line Loan
pursuant to the preceding clause, in same day funds, an amount equal to such
Lender's Percentage of such Swing Line Loan, and no Revolving Loans shall be
made by such Lender pursuant to the preceding clause. From and after the date on
which any Lender purchases an undivided participation interest in a Swing Line
Loan pursuant to this clause, the Swing Line Lender shall distribute to such
Lender (appropriately

31

--------------------------------------------------------------------------------




adjusted, in the case of interest payments, to reflect the period of time during
which such Lender's participation interest is outstanding and funded) its
ratable amount of all payments of principal and interest in respect of such
Swing Line Loan in like funds as received; provided, however, that in the event
such payment received by the Swing Line Lender is required to be returned to
WWI, such Lender shall return to the Swing Line Lender the portion of any
amounts which such Lender had received from the Swing Line Lender in like funds.

        (d)  Notwithstanding anything herein to the contrary, the Swing Line
Lender shall not be obligated to make any Swing Line Loans if it has elected
after the occurrence of a Default not to make Swing Line Loans and has notified
WWI in writing or by telephone of such election. The Swing Line Lender shall
promptly give notice to the Lenders of such election not to make Swing Line
Loans.

        SECTION 2.4.    Continuation and Conversion Elections.    By delivering
a Continuation/Conversion Notice to the Administrative Agent on or before 12:00
noon, New York time, on a Business Day, WWI may from time to time irrevocably
elect, on not less than one (in the case of a conversion of LIBO Rate Loans to
Base Rate Loans) and three (in the case of a continuation of LIBO Rate Loans or
a conversion of Base Rate Loans into LIBO Rate Loans) nor more than (in each
case) five Business Days' notice that all, or any portion in an aggregate
minimum amount of $2,000,000 and an integral multiple of $500,000, in the case
of the continuation of, or conversion into, LIBO Rate Loans, or an aggregate
minimum amount of $500,000 and an integral multiple thereof, in the case of the
conversion into Base Rate Loans (other than Swing Line Loans as provided in
clause (a) of Section 2.3.2) be, in the case of Base Rate Loans, converted into
LIBO Rate Loans or, in the case of LIBO Rate Loans, be converted into a Base
Rate Loan or continued as a LIBO Rate Loan (in the absence of delivery of a
Continuation/Conversion Notice with respect to any LIBO Rate Loan at least three
Business Days before the last day of the then current Interest Period with
respect thereto, such LIBO Rate Loan shall, on such last day, automatically
convert to a Base Rate Loan); provided, however, that (x) each such conversion
or continuation shall be pro rated among the applicable outstanding Loans of the
relevant Lenders, and (y) no portion of the outstanding principal amount of any
Loans may be continued as, or be converted into, LIBO Rate Loans when any
Default has occurred and is continuing.

        SECTION 2.5.    Funding.    Each Lender may, if it so elects, fulfill
its obligation to make, continue or convert LIBO Rate Loans hereunder by causing
one of its foreign branches or Affiliates (or an international banking facility
created by such Lender) to make or maintain such LIBO Rate Loan, so long as such
action does not result in increased costs to WWI; provided, however, that such
LIBO Rate Loan shall nonetheless be deemed to have been made and to be held by
such Lender, and the obligation of WWI to repay such LIBO Rate Loan shall
nevertheless be to such Lender for the account of such foreign branch, Affiliate
or international banking facility; and provided further, however, that such
Lender shall cause such foreign branch, Affiliate or international banking
facility to comply with the applicable provisions of clause (b) of Section 4.6
with respect to such LIBO Rate Loan. In addition, WWI hereby consents and agrees
that, for purposes of any determination to be made for purposes of Sections 4.1,
4.2, 4.3 or 4.4, it shall be conclusively assumed that each Lender elected to
fund all LIBO Rate Loans by purchasing U.S. Dollar deposits in its LIBOR
Office's interbank eurodollar market.

        SECTION 2.6.    Issuance Procedures.    By delivering to the
Administrative Agent an Issuance Request on or before 12:00 noon, New York time,
on a Business Day, WWI may, from time to time irrevocably request, on not less
than three nor more than ten Business Days' notice (or such shorter notice as
may be acceptable to the Issuer), in the case of an initial issuance of a Letter
of Credit, and not less than three nor more than ten Business Days' notice
(unless a shorter notice period is acceptable to the Issuer) prior to the then
existing Stated Expiry Date of a Letter of Credit, in the case of a request for
the extension of the Stated Expiry Date of a Letter of Credit, that the Issuer
issue, or extend the Stated Expiry Date of, as the case may be, an irrevocable
Letter of Credit for WWI's account or for the account of any wholly-owned U.S.
Subsidiary of WWI that is a party to the

32

--------------------------------------------------------------------------------


Subsidiary Guaranty and the WWI Security Agreement and whose outstanding Capital
Securities is pledged to the Administrative Agent for the benefit of the Lenders
pursuant to the WWI Pledge Agreement, in such form as may be requested by WWI
and approved by the Issuer, solely for the purposes described in Section 7.1.9.
Notwithstanding anything to the contrary contained herein or in any separate
application for any Letter of Credit, WWI hereby acknowledges and agrees that it
shall be obligated to reimburse the Issuer upon each Disbursement of a Letter of
Credit, and it shall be deemed to be the obligor for purposes of each such
Letter of Credit issued hereunder (whether the account party on such Letter of
Credit is WWI or a Subsidiary of WWI). Upon receipt of an Issuance Request, the
Administrative Agent shall promptly notify the Issuer and each Lender thereof.
Each Letter of Credit shall by its terms be stated to expire on a date (its
"Stated Expiry Date") no later than the earlier to occur of (i) the Revolving
Loan Commitment Termination Date or (ii) one year from the date of its issuance.
The Issuer will make available to the beneficiary thereof the original of each
Letter of Credit which it issues hereunder.

        SECTION 2.6.1.    Other Lenders' Participation.    Upon the issuance of
each Letter of Credit issued by the Issuer pursuant hereto (or the continuation
of an Existing Letter of Credit hereunder), and without further action, each
Lender (other than the Issuer) that has a Revolving Loan Commitment shall be
deemed to have irrevocably purchased from the Issuer, to the extent of its
Percentage to make Revolving Loans, and the Issuer shall be deemed to have
irrevocably granted and sold to such Lender a participation interest in such
Letter of Credit (including the Contingent Liability and any Reimbursement
Obligation and all rights with respect thereto), and such Lender shall, to the
extent of its Revolving Loan Commitment Percentage, be responsible for
reimbursing promptly (and in any event within one Business Day) the Issuer for
Reimbursement Obligations which have not been reimbursed by WWI in accordance
with Section 2.6.3. In addition, such Lender shall, to the extent of its
Percentage to make Revolving Loans, be entitled to receive a ratable portion of
the Letter of Credit fees payable pursuant to Section 3.3.3 with respect to each
Letter of Credit and of interest payable pursuant to Section 3.2 with respect to
any Reimbursement Obligation. To the extent that any Lender has reimbursed the
Issuer for a Disbursement as required by this Section, such Lender shall be
entitled to receive its ratable portion of any amounts subsequently received
(from WWI or otherwise) in respect of such Disbursement.

        SECTION 2.6.2.    Disbursements; Conversion to Revolving Loans.    The
Issuer will notify WWI and the Administrative Agent promptly of the presentment
for payment of any Letter of Credit issued by the Issuer, together with notice
of the date (the "Disbursement Date") such payment shall be made (each such
payment, a "Disbursement"). Subject to the terms and provisions of such Letter
of Credit and this Agreement, the Issuer shall make such payment to the
beneficiary (or its designee) of such Letter of Credit. Prior to 12:00 noon, New
York time, on the first Business Day following the Disbursement Date (the
"Disbursement Due Date"), WWI will reimburse the Administrative Agent, for the
account of the Issuer, for all amounts which the Issuer has disbursed under such
Letter of Credit, together with interest thereon at the rate per annum otherwise
applicable to Revolving Loans (made as Base Rate Loans) from and including the
Disbursement Date to but excluding the Disbursement Due Date and, thereafter
(unless such Disbursement is converted into a Base Rate Loan on the Disbursement
Due Date), at a rate per annum equal to the rate per annum then in effect with
respect to overdue Revolving Loans (made as Base Rate Loans) pursuant to
Section 3.2.2 for the period from the Disbursement Due Date through the date of
such reimbursement; provided, however, that, if no Default shall have then
occurred and be continuing, unless WWI has notified the Administrative Agent no
later than one Business Day prior to the Disbursement Due Date that it will
reimburse the Issuer for the applicable Disbursement, then the amount of the
Disbursement shall be deemed to be a Revolving Loan constituting a Base Rate
Loan and following the giving of notice thereof by the Administrative Agent to
the Lenders, each Lender with a commitment to make Revolving Loans (other than
the Issuer) will deliver to the Issuer on the Disbursement Due Date immediately
available funds in an amount equal to such Lender's Percentage of such Revolving
Loan. Each conversion of

33

--------------------------------------------------------------------------------


Disbursement amounts into Revolving Loans shall constitute a representation and
warranty by WWI that on the date of the making of such Revolving Loan all of the
statements set forth in Section 5.2.1 are true and correct.

        SECTION 2.6.3.    Reimbursement.    The obligation (a "Reimbursement
Obligation") of WWI under Section 2.6.2 to reimburse the Issuer with respect to
each Disbursement (including interest thereon) not converted into a Base Rate
Loan pursuant to Section 2.6.2, and, upon the failure of WWI to reimburse the
Issuer and the giving of notice thereof by the Administrative Agent to the
Lenders, each Lender's (to the extent it has a Revolving Loan Commitment)
obligation under Section 2.6.1 to reimburse the Issuer or fund its Percentage of
any Disbursement converted into a Base Rate Loan, shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which WWI or such Lender, as the case may be,
may have or have had against the Issuer or any such Lender, including any
defense based upon the failure of any Disbursement to conform to the terms of
the applicable Letter of Credit (if, in the Issuer's good faith opinion, such
Disbursement is determined to be appropriate) or any non-application or
misapplication by the beneficiary of the proceeds of such Letter of Credit;
provided, however, that after paying in full its Reimbursement Obligation
hereunder, nothing herein shall adversely affect the right of WWI or such
Lender, as the case may be, to commence any proceeding against the Issuer for
any wrongful Disbursement made by the Issuer under a Letter of Credit as a
result of acts or omissions constituting gross negligence or willful misconduct
on the part of the Issuer.

        SECTION 2.6.4.    Deemed Disbursements.    Upon the occurrence and
during the continuation of any Event of Default of the type described in
Section 9.1.9 or, with notice from the Administrative Agent acting at the
direction of the Required Lenders, upon the occurrence and during the
continuation of any other Event of Default,

        (a)  an amount equal to that portion of all Letter of Credit
Outstandings attributable to the then aggregate amount which is undrawn and
available under all Letters of Credit issued and outstanding shall, without
demand upon or notice to WWI or any other Person, be deemed to have been paid or
disbursed by the Issuer under such Letters of Credit (notwithstanding that such
amount may not in fact have been so paid or disbursed); and

        (b)  upon notification by the Administrative Agent to WWI of its
obligations under this Section, WWI shall be immediately obligated to reimburse
the Issuer for the amount deemed to have been so paid or disbursed by the
Issuer.

Any amounts so payable by WWI pursuant to this Section shall be deposited in
cash with the Administrative Agent and held as collateral security for the
Obligations in connection with the Letters of Credit issued by the Issuer. At
such time when the Events of Default giving rise to the deemed disbursements
hereunder shall have been cured or waived, the Administrative Agent shall return
to WWI all amounts then on deposit with the Administrative Agent pursuant to
this Section, together with accrued interest at the Federal Funds Rate, which
have not been applied to the satisfaction of such Obligations.

        SECTION 2.6.5.    Nature of Reimbursement Obligations.    WWI and, to
the extent set forth in Section 2.6.1, each Lender with a Revolving Loan
Commitment, shall assume all risks of the acts, omissions or misuse of any
Letter of Credit by the beneficiary thereof. The Issuer (except to the extent of
its own gross negligence or willful misconduct) shall not be responsible for:

        (a)  the form, validity, sufficiency, accuracy, genuineness or legal
effect of any Letter of Credit or any document submitted by any party in
connection with the application for and issuance of a Letter of Credit, even if
it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged;

34

--------------------------------------------------------------------------------

        (b)  the form, validity, sufficiency, accuracy, genuineness or legal
effect of any instrument transferring or assigning or purporting to transfer or
assign a Letter of Credit or the rights or benefits thereunder or the proceeds
thereof in whole or in part, which may prove to be invalid or ineffective for
any reason;

        (c)  failure of the beneficiary to comply fully with conditions required
in order to demand payment under a Letter of Credit;

        (d)  errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise; or

        (e)  any loss or delay in the transmission or otherwise of any document
or draft required in order to make a Disbursement under a Letter of Credit.

None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to the Issuer or any Lender with a Revolving Loan
Commitment hereunder. In furtherance and extension and not in limitation or
derogation of any of the foregoing, any action taken or omitted to be taken by
the Issuer in good faith (and not constituting gross negligence or willful
misconduct) shall be binding upon WWI, each Obligor and each such Lender, and
shall not put the Issuer under any resulting liability to WWI, any Obligor or
any such Lender, as the case may be.

        SECTION 2.7.    Notes.    Each Lender's Loans under a Commitment for a
Loan shall be evidenced, if such Lender shall request, by a Note payable to the
order of such Lender in a maximum principal amount equal to such Lender's
Percentage of the original applicable Commitment Amount. All Swing Line Loans
made by the Swing Line Lender shall be evidenced by a Swing Line Note payable to
the order of the Swing Line Lender in a maximum principal amount equal to the
Swing Line Loan Commitment Amount. WWI hereby irrevocably authorizes each Lender
to make (or cause to be made) appropriate notations on the grid attached to such
Lender's Notes (or on any continuation of such grid), which notations, if made,
shall evidence, inter alia, the date of, the outstanding principal of, and the
interest rate and Interest Period applicable to the Loans evidenced thereby.
Such notations shall be conclusive and binding on WWI absent manifest error;
provided, however, that the failure of any Lender to make any such notations
shall not limit or otherwise affect any Obligations of WWI or any other Obligor.

        SECTION 2.8.    Registered Notes.    (a) Any Non-U.S. Lender that could
become completely exempt from withholding of any taxes in respect of payment of
any interest due to such Non-U.S. Lender under this Agreement if the Notes held
by such Lender were in registered form for U.S. Federal income tax purposes may
request WWI (through the Administrative Agent), and WWI agrees (i) to exchange
for any Notes held by such Lender, or (ii) to issue to such Lender on the date
it becomes a Lender, promissory notes(s) registered as provided in clause (b) of
this Section 2.8 (each a Registered Note). Registered Notes may not be exchanged
for Notes that are not Registered Notes.

        (b)  The Administrative Agent shall enter, in the Register, the name of
the registered owner of the Non-U.S. Lender Obligation(s) evidenced by a
Registered Note.

        (c)  The Register shall be available for inspection by WWI and any
Lender at any reasonable time upon reasonable prior notice.

35

--------------------------------------------------------------------------------




ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

        SECTION 3.1.    Repayments and Prepayments; Application.    

        SECTION 3.1.1.    Repayments and Prepayments.    The SP1 Borrower and
WWI shall repay in full the unpaid principal amount of each Loan and TLC, as
applicable, upon the Stated Maturity Date therefor. Prior thereto,

        (a)  any Borrower may, from time to time on any Business Day, make a
voluntary prepayment, in whole or in part, of the outstanding principal amount
of any

        (i)    Loan (other than Swing Line Loans) or TLC, provided, however,
that

        (A)  any such prepayment of the Term Loans, Designated New Term Loans or
TLCs shall be made pro rata among such Term Loans, or Designated New Term Loans
or TLCs of the same type and if applicable, having the same Interest Period as
all Lenders that have made such Term Loans, or Designated New Term Loans or
TLCs, and any such prepayment of Revolving Loans shall be made pro rata among
the Revolving Loans of the same type and, if applicable, having the same
Interest Period as all Lenders that have made such Revolving Loans;

        (B)  the Borrowers shall comply with Section 4.4 in the event that any
LIBO Rate Loan is prepaid on any day other than the last day of the Interest
Period for such Loan;

        (C)  all such voluntary prepayments shall require at least three but no
more than five Business Days' prior written notice to the Administrative Agent;
and

        (D)  all such voluntary partial prepayments shall be, in the case of
LIBO Rate Loans or TLCs bearing interest with reference to the LIBO Rate, in an
aggregate minimum amount of $2,000,000 and an integral multiple of $500,000 and,
in the case of Base Rate Loans or TLCs bearing interest with reference to the
Base Rate, in an aggregate minimum amount of $500,000 and an integral multiple
thereof; or

        (ii)  Swing Line Loans, provided that all such voluntary prepayments
shall require prior telephonic notice to the Swing Line Lender on or before
1:00 p.m., New York time, on the day of such prepayment (such notice to be
confirmed in writing within 24 hours thereafter);

        (b)  the SP1 Borrower and WWI, as the case may be, shall no later than
one Business Day following the receipt by WWI or any of its Subsidiaries of any
Net Disposition Proceeds, deliver to the Administrative Agent a calculation of
the amount of such Net Disposition Proceeds and, subject to the following
proviso, make a mandatory prepayment of the Term Loans and TLCs in an amount
equal to 100% of such Net Disposition Proceeds, to be applied as set forth in
Section 3.1.2; provided, however, that, at the option of WWI and so long as no
Default shall have occurred and be continuing, WWI may use or cause the
appropriate Subsidiary to use the Net Disposition Proceeds to purchase assets
useful in the business of WWI and its Subsidiaries or to purchase a majority
controlling interest in a Person owning such assets or to increase any such
controlling interest already maintained by it; provided, that if such Net
Disposition Proceeds arise from or are related to a Disposition of assets of a
Guarantor then any such reinvestment must either be made by or in a Guarantor or
a Person which upon the making of such reinvestment becomes a Guarantor (with
such assets or interests collectively referred to as "Qualified Assets") within
365 days after the consummation (and with the Net Disposition Proceeds) of such
sale, conveyance or disposition, and in the event WWI elects to exercise its
right to purchase Qualified Assets with the Net Disposition Proceeds pursuant to
this clause, WWI shall deliver a certificate of an Authorized Officer of WWI to
the Administrative Agent within 30 days following the receipt of

36

--------------------------------------------------------------------------------

Net Disposition Proceeds setting forth the amount of the Net Disposition
Proceeds which WWI expects to use to purchase Qualified Assets during such
365 day period; provided further, that WWI and its Subsidiaries shall only be
permitted to reinvest Net Disposition Proceeds in Qualified Assets to the extent
permitted by Section 7.2.5over the term of this Agreement. If and to the extent
that WWI has elected to reinvest Net Disposition Proceeds as permitted above,
then on the date which is 365 days (in the case of clause (b)(i) below) and
370 days (in the case of clause (b)(ii) below) after the relevant sale,
conveyance or disposition, WWI shall (i) deliver a certificate of an Authorized
Officer of WWI to the Administrative Agent certifying as to the amount and use
of such Net Disposition Proceeds actually used to purchase Qualified Assets and
(ii) deliver to the Administrative Agent, for application in accordance with
this clause and Section 3.1.2, an amount equal to the remaining unused Net
Disposition Proceeds;

        (c)  [INTENTIONALLY OMITTED];

        (d)  [INTENTIONALLY OMITTED];

        (e)  WWI shall, on each date when any reduction in the Revolving Loan
Commitment Amount shall become effective, including pursuant to Section 2.2 or
Section 3.1.2, make a mandatory prepayment of Revolving Loans and (if necessary)
Swing Line Loans, and (if necessary) deposit with the Administrative Agent cash
collateral for Letter of Credit Outstandings) in an aggregate amount equal to
the excess, if any, of the aggregate outstanding principal amount of all
Revolving Loans, Swing Line Loans and Letters of Credit Outstanding over the
Revolving Loan Commitment Amount as so reduced;

        (f)    WWI shall, on the Stated Maturity Date and on each Quarterly
Payment Date occurring on or during any period set forth below, make a scheduled
repayment of the aggregate outstanding principal amount, if any, of all Term A
Loans in an amount equal to the amount set forth below opposite the Stated
Maturity Date or such Quarterly Payment Date (as such amounts may have otherwise
been reduced pursuant to this Agreement), as applicable:

3/31/03 through (and including)
09/30/04   $3,280,510.07 10/01/04 through (and including)
Stated Maturity Date   $4,647,389.26, or the then outstanding principal amount
of all Term A Loans, if different;

        provided, that each remaining amortization amount of Term A Loans
occurring after the date of the making of a Designated Additional Term A Loan
will be increased pro rata by the aggregate principal amount of any Designated
Additional Term A Loan.

        (g)  WWI shall, on the Stated Maturity Date and on each Quarterly
Payment Date occurring on or during any period set forth below, make a scheduled
repayment of the aggregate outstanding principal amount, if any, of all Term B
Loans in an amount equal to the amount set forth below opposite the Stated
Maturity Date or such Quarterly Payment Date (as such amounts may have otherwise
been reduced pursuant to this Agreement), as applicable:

03/31/03 through (and including)
12/31/06   $245,889.83 01/01/07 through (and including)
Stated Maturity Date   $23,359,533.77, or the then outstanding principal amount
of all Term B Loans, if different;

        provided, that each remaining amortization amount of Term B Loans
occurring after the date of the making of a Designated Additional Term B Loan
will be increased pro rata by the aggregate principal amount of any Designated
Additional Term B Loan;

37

--------------------------------------------------------------------------------


        (h)  the SP1 Borrower shall, on the Stated Maturity Date and on each
Quarterly Payment Date occurring on or during any period set forth below, make a
scheduled repayment of the aggregate outstanding principal amount, if any, of
all TLCs in an amount equal to the amount set forth below opposite the Stated
Maturity Date or such Quarterly Payment Date, as applicable (as such amounts may
have otherwise been reduced pursuant to this Agreement):

03/31/03 through (and including)
12/31/06   $145,712.49 01/01/07 through (and including)
Stated Maturity Date   $13,842,686.78, or the then outstanding principal amount
of all TLCs, if different;

        (i)    WWI shall, on the Stated Maturity Date and on each Quarterly
Payment Date occurring on or during any period set forth below, make a scheduled
repayment of the aggregate outstanding principal amount, if any, of all Term D
Loans in an amount equal to the amount set forth below opposite the Stated
Maturity Date or such Quarterly Payment Date (as such amounts may have otherwise
been reduced pursuant to this Agreement), as applicable:

06/30/03 through (and including)
12/31/07   $212,500.00 01/01/08 through (and including)
Stated Maturity Date   $20,240,625.00, or the then outstanding principal amount
of all Term D Loans, if different;

        provided, that each remaining amortization amount of Term D Loans
occurring after the date of the making of a Designated Additional Term D Loan
will be increased pro rata by the aggregate principal amount of any Designated
Additional Term D Loan;

        (j)    the SP1 Borrower and WWI, as the case may be, shall, immediately
upon any acceleration of the Stated Maturity Date of any Loans or Obligations
pursuant to Section 9.2 or Section 9.3, repay all Loans and TLCs and provide the
Administrative Agent with cash collateral in an amount equal to the Letter of
Credit Outstandings, unless, pursuant to Section 9.3, only a portion of all
Loans and TLCs and Obligations are so accelerated (in which case the portion so
accelerated shall be so prepaid or cash collateralized with the Administrative
Agent); and

        (k)  the SP1 Borrower shall, immediately upon receipt of proceeds in
connection with the repayment of any intercompany loan payable to the SP1
Borrower, make a mandatory prepayment of the TLCs, to be applied as set forth in
Section 3.1.2, in an amount equal to the sum of such proceeds, other than
(x) scheduled amortization payments thereof and (y) any other payment to the SP1
Borrower which would otherwise result in a mandatory prepayment under this
Section 3.1.1.

        (l)    WWI shall pay the principal amount of the Designated New Term
Loans at such times and in such amounts as determined pursuant to Section 2.1.6.

38

--------------------------------------------------------------------------------




        Each prepayment of any Loans or TLCs made pursuant to this Section shall
be without premium or penalty, except as may be required by Section 4.4. No
prepayment of principal of any Revolving Loans or Swing Line Loans pursuant to
clauses (a) of Section 3.1.1 shall cause a reduction in the Revolving Loan
Commitment Amount or the Swing Line Loan Commitment Amount, as the case may be.

        SECTION 3.1.2.    Application.    

        (a)  Subject to clause (b), each prepayment or repayment of the
principal of the Loans or TLCs shall be applied, to the extent of such
prepayment or repayment, first, to the principal amount thereof being maintained
as Base Rate Loans or bearing interest with reference to the Base Rate, as the
case may be, and second, to the principal amount thereof being maintained as
LIBO Rate Loans or bearing interest with reference to the LIBO Rate, as the case
may be.

        (b)  Each voluntary prepayment of Term Loans or TLCs and each prepayment
of Term Loans and TLCs made pursuant to clause (b) of Section 3.1.1 shall be
applied pro rata to a mandatory prepayment of the outstanding principal amount
of all Term Loans and TLCs (with the amount of such prepayment of the Term Loans
or TLCs being applied to the remaining Term Loan and TLC amortization payments,
as the case may be, required pursuant to clauses (f), (g), (h) and (i) of
Section 3.1.1, in each case pro rata in accordance with the amount of each such
remaining amortization payment), until all such Term Loans and TLCs have been
paid in full; provided, however, that in the case of each prepayment of Term
Loans and TLCs required pursuant to clause (b) of Section 3.1.1, any Lender that
has Term B Loans, TLCs, and Term D Loans outstanding (at a time when any Term A
Loans remain outstanding) may, by delivering a notice to the Administrative
Agent at least one Business Day prior to the date that such prepayment is to be
made, elect not to have its pro rata share of Term B Loans, Term D Loans or
TLCs, as the case may be, prepaid, and upon any such election the Administrative
Agent shall (x) apply 50% of the amount that otherwise would have prepaid such
Lender's Term B Loans, Term D Loans or TLCs, as the case may be, to a mandatory
prepayment of the Term A Loans (until repaid in full), then to the prepayment of
such Lender's Term B Loans, Term D Loans or TLCs, as the case may be (with no
right to decline such prepayment) and then to a reduction of the outstanding
Revolving Loans (without any reduction in the Revolving Loan Commitment Amount)
and (y) permit the remaining 50% of such amount to be retained by the applicable
Borrower.

        SECTION 3.2.    Interest Provisions.    Interest on the outstanding
principal amount of Loans shall accrue and be payable in accordance with this
Section 3.2.

        SECTION 3.2.1.    Rates.    Pursuant to an appropriately delivered
Borrowing Request or Continuation/Conversion Notice, WWI may elect that Loans
comprising a Borrowing accrue interest at a rate per annum:

        (i)    on that portion maintained from time to time as a Base Rate Loan,
equal to the sum of the Alternate Base Rate from time to time in effect plus the
Applicable Margin for such Loans; and

        (ii)  on that portion maintained as a LIBO Rate Loan, during each
Interest Period applicable thereto, equal to the sum of the LIBO Rate (Reserve
Adjusted) for such Interest Period plus the Applicable Margin for such Loans.

All LIBO Rate Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Rate Loan.

        SECTION 3.2.2.    Post-Maturity Rates.    After the date any principal
amount of any Loan shall have become due and payable (whether on the Stated
Maturity Date, upon acceleration or otherwise),

39

--------------------------------------------------------------------------------


or any other monetary Obligation (other than overdue Reimbursement Obligations
which shall bear interest as provided in Section 2.6.2) of WWI shall have become
due and payable, WWI shall pay, but only to the extent permitted by law,
interest (after as well as before judgment) on such amounts at a rate per annum
equal to:

        (a)  in the case of any overdue principal amount of Loans, overdue
interest thereon, overdue commitment fees or other overdue amounts owing in
respect of Loans or other obligations (or the related Commitments) under a
particular Tranche, the rate that would otherwise be applicable to Base Rate
Loans under such Tranche pursuant to Section 3.2.1 plus 2%; and

        (b)  in the case of overdue monetary Obligations (other than as
described in clause (a)), the Alternate Base Rate plus 4%.

        SECTION 3.2.3.    Payment Dates.    Interest accrued on each Loan shall
be payable, without duplication:

        (a)  on the Stated Maturity Date therefor;

        (b)  on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Loan;

        (c)  with respect to Base Rate Loans, in arrears on each Quarterly
Payment Date occurring after the date of the initial Borrowing hereunder;

        (d)  with respect to LIBO Rate Loans, the last day of each applicable
Interest Period (and, if such Interest Period shall exceed three months, on the
third month anniversary of such Interest Period);

        (e)  with respect to any Base Rate Loans converted into LIBO Rate Loans
on a day when interest would not otherwise have been payable pursuant to
clause (c), on the date of such conversion; and

        (f)    on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 9.2 or Section 9.3, immediately upon such
acceleration.

Interest accrued on Loans, Reimbursement Obligations or other monetary
Obligations (other than TLCs) arising under this Agreement or any other Loan
Document after the date such amount is due and payable (whether on the Stated
Maturity Date, upon acceleration or otherwise) shall be payable upon demand.

        SECTION 3.3.    Fees.    The Borrowers agree to pay the fees set forth
in this Section 3.3. All such fees shall be non-refundable.

        SECTION 3.3.1.    Commitment Fee.    WWI agrees to pay to the
Administrative Agent for the account of each Lender that has a Revolving Loan
Commitment, for the period (including any portion thereof when any of the
Lender's Commitments are suspended by reason of any Borrower's inability to
satisfy any condition of Article V) commencing on September 29, 1999 and
continuing through the Revolving Loan Commitment Termination Date, a commitment
fee at the rate of .50% per annum of the average daily unused portion of the
Revolving Loan Commitment Amount. Such commitment fees shall be payable by WWI
in arrears on each Quarterly Payment Date, and on the Revolving Loan Commitment
Termination Date. The making of Swing Line Loans by the Swing Line Lender shall
constitute the usage of the Revolving Loan Commitment with respect to the Swing
Line Lender only and the commitment fees to be paid by WWI to the Lenders (other
than the Swing Line Lender) shall be calculated and paid accordingly.

40

--------------------------------------------------------------------------------


        SECTION 3.3.2.    Administrative Agent's Fee.    Each of the Borrowers
agrees to pay to the Administrative Agent, for its own account, the
non-refundable fees in the amounts and on the dates set forth in the Fee Letter.

        SECTION 3.3.3.    Letter of Credit Fee.    WWI agrees to pay to the
Administrative Agent, for the pro rata account of the Issuer and each other
Lender that has a Revolving Loan Commitment, a Letter of Credit fee in an amount
equal to the Applicable Margin per annum for Revolving Loans that are maintained
as LIBO Rate Loans, multiplied by the aggregate Stated Amount of all outstanding
Letters of Credit, such fees being payable quarterly in arrears on each
Quarterly Payment Date. WWI further agrees to pay to the Issuer for its own
account an issuance fee in an amount as agreed to by WWI and the Issuer.

ARTICLE IV

CERTAIN LIBO RATE AND OTHER PROVISIONS

        SECTION 4.1.    LIBO Rate Lending Unlawful.    If any Lender shall
determine (which determination shall, upon notice thereof to WWI and the
Lenders, be conclusive and binding on WWI) that the introduction of or any
change in or in the interpretation of any law makes it unlawful, or any central
bank or other governmental authority asserts that it is unlawful, for such
Lender to make, continue or maintain any Loan as, or to convert any Loan into, a
LIBO Rate Loan, the obligations of such Lender to make, continue, maintain or
convert any Loans as LIBO Rate Loans shall, upon such determination, forthwith
be suspended until such Lender shall notify the Administrative Agent that the
circumstances causing such suspension no longer exist (with the date of such
notice being the "Reinstatement Date"), and (i) all LIBO Rate Loans previously
made by such Lender shall automatically convert into Base Rate Loans at the end
of the then current Interest Periods with respect thereto or sooner, if required
by such law or assertion and (ii) all Loans thereafter made by such Lender and
outstanding prior to the Reinstatement Date shall be made as Base Rate Loans,
with interest thereon being payable on the same date that interest is payable
with respect to corresponding Borrowing of LIBO Rate Loans made by Lenders not
so affected.

        SECTION 4.2.    Deposits Unavailable.    If the Administrative Agent
shall have determined that

        (a)  U.S. Dollar deposits in the relevant amount and for the relevant
Interest Period are not available to the Administrative Agent in its relevant
market; or

        (b)  by reason of circumstances affecting the Administrative Agent's
relevant market, adequate means do not exist for ascertaining the interest rate
applicable hereunder to LIBO Rate Loans,

then, upon notice from the Administrative Agent to WWI and the Lenders, the
obligations of all Lenders under Section 2.3 and Section 2.4 to make or continue
any Loans as, or to convert any Loans into, LIBO Rate Loans shall forthwith be
suspended until the Administrative Agent shall notify WWI and the Lenders that
the circumstances causing such suspension no longer exist.

        SECTION 4.3.    Increased LIBO Rate Loan Costs, etc.    WWI agrees to
reimburse each Lender for any increase in the cost to such Lender of, or any
reduction in the amount of any sum receivable by such Lender in respect of,
making, continuing or maintaining (or of its obligation to make, continue or
maintain) any Loans as, or of converting (or of its obligation to convert) any
Loans into, LIBO Rate Loans (excluding any amounts, whether or not constituting
taxes, referred to in Section 4.6) arising after the date of any change in, or
the introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any court, central bank, regulator
or other Governmental Authority that results in such increase in cost or
reduction in amounts receivable, except for such changes with respect to
increased capital costs and taxes which are governed by Sections 4.5 and 4.6,
respectively. Such Lender shall promptly notify the Administrative Agent and WWI
in writing of the occurrence of

41

--------------------------------------------------------------------------------


any such event, such notice to state, in reasonable detail, the reasons therefor
and the additional amount required fully to compensate such Lender for such
increased cost or reduced amount. Such additional amounts shall be payable by
WWI directly to such Lender within five days of its receipt of such notice, and
such notice shall, in the absence of manifest error, be conclusive and binding
on WWI.

        SECTION 4.4.    Funding Losses.    In the event any Lender shall incur
any loss or expense (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to make, continue or maintain any portion of the principal amount of any Loan
as, or to convert any portion of the principal amount of any Loan into, a LIBO
Rate Loan) as a result of

        (a)  any conversion or repayment or prepayment of the principal amount
of any LIBO Rate Loans on a date other than the scheduled last day of the
Interest Period applicable thereto, whether pursuant to Section 3.1 or
otherwise;

        (b)  any Loans not being made as LIBO Rate Loans in accordance with the
Borrowing Request therefor; or

        (c)  any Loans not being continued as, or converted into, LIBO Rate
Loans in accordance with the Continuation/Conversion Notice therefor,

then, upon the written notice of such Lender to WWI (with a copy to the
Administrative Agent), WWI shall, within five days of its receipt thereof, pay
directly to such Lender such amount as will (in the reasonable determination of
such Lender) reimburse such Lender for such loss or expense. Such written notice
(which shall include calculations in reasonable detail) shall, in the absence of
manifest error, be conclusive and binding on WWI.

        SECTION 4.5.    Increased Capital Costs.    If any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any court, central bank, regulator
or other Governmental Authority affects or would affect the amount of capital
required or expected to be maintained by any Lender or any Person controlling
such Lender, and such Lender determines (in its sole and absolute discretion)
that the rate of return on its or such controlling Person's capital as a
consequence of its Commitments, participation in Letters of Credit or the Loans
made or continued by such Lender is reduced to a level below that which such
Lender or such controlling Person could have achieved but for the occurrence of
any such circumstance, then, in any such case upon notice from time to time by
such Lender to WWI shall immediately pay directly to such Lender additional
amounts sufficient to compensate such Lender or such controlling Person for such
reduction in rate of return. A statement of such Lender as to any such
additional amount or amounts (including calculations thereof in reasonable
detail) shall, in the absence of manifest error, be conclusive and binding on
WWI. In determining such amount, such Lender may use any method of averaging and
attribution that it (in its sole and absolute discretion) shall deem applicable.

        SECTION 4.6.    Taxes.    The Borrowers covenant and agree as follows
with respect to taxes:

        (a)  Unless required by law, any and all payments made by the Borrowers
under this Agreement and each other Loan Document shall be made without setoff,
counterclaim or other defense, and free and clear of, and without deduction or
withholding for or on account of, any taxes. In the event that any taxes are
required by law to be deducted or withheld from any payment required to be made
by any Borrower to or on behalf of any Secured Party under any Loan Document,
then:

        (i)    subject to clause (f) below, if such taxes are Non-Excluded
Taxes, the relevant Borrower shall together with such payment pay an additional
amount so that each Secured Party receives free and clear of any Non-Excluded
Taxes, the full amount which it would have

42

--------------------------------------------------------------------------------

received if no such deduction or withholding of such Non-Excluded Taxes had been
required; and

        (ii)  the relevant Borrower shall pay to the relevant Governmental
Authority imposing such taxes the full amount of the deduction or withholding
made by it.

        (b)  In addition, the Borrowers shall pay any and all Other Taxes
imposed to the relevant Governmental Authority imposing such Other Taxes in
accordance with applicable law.

        (c)  As promptly as practicable after the payment of any taxes or Other
Taxes, and in any event within 45 days of any such payment being due, the
applicable Borrower shall furnish to the Administrative Agent a copy of an
official receipt (or a certified copy thereof), evidencing the payment of such
taxes or Other Taxes. The Administrative Agent shall make copies thereof
available to any Lender upon request therefor.

        (d)  Subject to clause (f) below, the Borrowers shall indemnify each
Secured Party for any Non-Excluded Taxes and Other Taxes levied, imposed or
assessed on (and whether or not paid directly by) such Secured Party that have
not been paid previously by the Borrowers (whether or not such Non-Excluded
Taxes or Other Taxes are correctly or legally asserted by the relevant
Governmental Authority). Promptly upon having knowledge that any such
Non-Excluded Taxes or Other Taxes have been levied, imposed or assessed, and
promptly upon notice thereof by any Secured Party, the applicable Borrower shall
pay such Non-Excluded Taxes or Other Taxes directly to the relevant Governmental
Authority (provided, however, that no Secured Party shall be under any
obligation to provide any such notice to any Borrower). In addition, provided
that the Borrowers have been notified promptly by a relevant Secured Party which
has determined in its sole discretion that a Non-Excluded Tax or Other Tax has
been levied, imposed or assessed against such Secured Party, each Borrower shall
indemnify each Secured Party for any incremental taxes that may become payable
by such Secured Party as a result of any failure of any Borrower to pay any
taxes when due to the appropriate Governmental Authority or to deliver to the
Administrative Agent, pursuant to clause (c) above, documentation evidencing the
payment of taxes or Other Taxes. With respect to indemnification for
Non-Excluded Taxes and Other Taxes actually paid by any Secured Party or the
indemnification provided in the immediately preceding sentence, such
indemnification shall be made within 30 days after the date such Secured Party
makes written demand therefor. Each Borrower acknowledges that any payment made
to any Secured Party or to any Governmental Authority in respect of the
indemnification obligations of the Borrowers provided in this clause shall
constitute a payment in respect of which the provisions of clause (a) above and
this clause shall apply.

        (e)  Each Non-U.S. Lender, on or prior to the date on which such
Non-U.S. Lender becomes a Lender hereunder (and from time to time thereafter
upon the request of any Borrower or the Administrative Agent, but only for so
long as such Non-U.S. Lender is legally entitled to do so), shall deliver to
such Borrower and the Administrative Agent either

        (i)    two duly completed copies of either (x) Internal Revenue Service
Form W-8BEN or (y) Internal Revenue Service Form W-8EC1, or in either case an
applicable successor form, establishing, in either case, a complete exemption
from United States federal withholding taxes; or

        (ii)  in the case of a Non-U.S. Lender that is not legally entitled to
deliver either form listed in clause (e)(i)(x) above, (x) a certificate of a
duly authorized officer of such Non-U.S. Lender to the effect that such Non-U.S.
Lender is not (A) a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, (B) a "10 percent shareholder" of WWI within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a controlled foreign corporation
receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code (such

43

--------------------------------------------------------------------------------

certificate, an "Exemption Certificate") and (y) two duly completed copies of
Internal Revenue Service Form W-8 or applicable successor form.

        (f)    None of the Borrowers shall be obligated to gross up any payments
to any Lender pursuant to clause (a) above, or to indemnify any Lender pursuant
to clause (d) above, in respect of United States federal withholding taxes to
the extent imposed as a result of (i) the failure of such Lender to deliver to
the applicable Borrower the form or forms and/or an Exemption Certificate, as
applicable to such Lender, pursuant to clause (e), (ii) such form or forms
and/or Exemption Certificate not establishing a complete exemption from U.S.
federal withholding tax or the information or certifications made therein by the
Lender being untrue or inaccurate on the date delivered in any material respect,
or (iii) the Lender designating a successor lending office at which it maintains
its Loans which has the effect of causing such Lender to become obligated for
tax payments in excess of those in effect immediately prior to such designation;
provided, however, that a Borrower shall be obligated to gross up any payments
to any such Lender pursuant to clause (a) above, and to indemnify any such
Lender pursuant to clause (d) above, in respect of United States federal
withholding taxes if (i) any such failure to deliver a form or forms or an
Exemption Certificate or the failure of such form or forms or Exemption
Certificate to establish a complete exemption from U.S. federal withholding tax
or inaccuracy or untruth contained therein resulted from a change in any
applicable statute, treaty, regulation or other applicable law or any
interpretation of any of the foregoing occurring after the date hereof, which
change rendered such Lender no longer legally entitled to deliver such form or
forms or Exemption Certificate or otherwise ineligible for a complete exemption
from U.S. federal withholding tax, or rendered the information or certifications
made in such form or forms or Exemption Certificate untrue or inaccurate in a
material respect, (ii) the redesignation of the Lender's lending office was made
at the request of any of the Borrowers or (iii) the obligation to gross up
payments to any such Lender pursuant to clause (a) above or to indemnify any
such Lender pursuant to clause (d) is with respect to an Assignee Lender that
becomes an Assignee Lender as a result of an assignment made at the request of
any Borrower.

        (g)  If a Secured Party determines in its sole discretion that it has
received a refund in respect of Non-Excluded Taxes that were paid by the
Borrowers, it shall pay the amount of such refund, together with any other
amounts paid by the Borrowers in connection with such refunded Non-Excluded
Taxes, to the Borrowers, net of any out-of-pocket expenses incurred by such
Secured Party in obtaining such refund, provided, however, that the Borrowers
agree to promptly return the amount of such refund to such Secured Party to the
extent that such Secured Party is required to repay such refund to the IRS or
any other tax authority.

        SECTION 4.7.    Payments, Computations, etc.    Unless otherwise
expressly provided, all payments by or on behalf of any Borrower pursuant to
this Agreement, the Notes, each Letter of Credit, the TLCs or any other Loan
Document shall be made by such Borrower to the Administrative Agent for the pro
rata account of the Lenders entitled to receive such payment. All such payments
required to be made to the Administrative Agent shall be made, without setoff,
deduction or counterclaim, not later than 12:00 noon, New York time, on the date
due, in same day or immediately available funds, to such account as the
Administrative Agent shall specify from time to time by notice to the applicable
Borrower. Funds received after that time shall be deemed to have been received
by the Administrative Agent on the next succeeding Business Day. The
Administrative Agent shall promptly remit in same day funds to each Lender its
share, if any, of such payments received by the Administrative Agent for the
account of such Lender. All interest and fees shall be computed on the basis of
the actual number of days (including the first day but excluding the last day)
occurring during the period for which such interest or fee is payable over a
year comprised of 360 days (or, in the case of interest on a Base Rate Loan,
365 days or, if appropriate, 366 days). Whenever any payment to be made shall
otherwise be due on a day which is not a Business Day, such payment shall
(except as otherwise required by clause (c) of

44

--------------------------------------------------------------------------------

the definition of the term "Interest Period") be made on the next succeeding
Business Day and such extension of time shall be included in computing interest
and fees, if any, in connection with such payment.

        SECTION 4.8.    Sharing of Payments.    If any Lender shall obtain any
payment or other recovery (whether voluntary, involuntary, by application of
setoff or otherwise) on account of any Loan, TLC or Reimbursement Obligation
(other than pursuant to the terms of Sections 4.3, 4.4 and 4.5) in excess of its
pro rata share of payments then or therewith obtained by all Lenders entitled
thereto, such Lender shall purchase from the other Lenders such participation in
Credit Extensions made by them as shall be necessary to cause such purchasing
Lender to share the excess payment or other recovery ratably with each of them;
provided, however, that if all or any portion of the excess payment or other
recovery is thereafter recovered from such purchasing Lender, the purchase shall
be rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to the ratable
extent of such recovery together with an amount equal to such selling Lender's
ratable share (according to the proportion of

        (a)  the amount of such selling Lender's required repayment to the
purchasing Lender

to

        (b)  the total amount so recovered from the purchasing Lender)

of any interest or other amount paid or payable by the purchasing Lender in
respect of the total amount so recovered. Each Borrower agrees that any Lender
so purchasing a participation from another Lender pursuant to this Section may,
to the fullest extent permitted by law, exercise all its rights of payment
(including pursuant to Section 4.9) with respect to such participation as fully
as if such Lender were the direct creditor of such Borrower in the amount of
such participation. If under any applicable bankruptcy, insolvency or other
similar law, any Lender receives a secured claim in lieu of a setoff to which
this Section applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders entitled under this Section to share in the benefits of any
recovery on such secured claim.

        SECTION 4.9.    Setoff.    Each Lender shall, upon the occurrence of any
Default described in clauses (a) through (d) of Section 9.1.9 or, with the
consent of the Required Lenders, upon the occurrence of any other Event of
Default, have the right to appropriate and apply to the payment of the
Obligations owing to it (whether or not then due), and (as security for such
Obligations) each Borrower hereby grants to each Lender a continuing security
interest in, any and all balances, credits, deposits, accounts or moneys of such
Borrower then or thereafter maintained with or otherwise held by such Lender;
provided, however, that any such appropriation and application shall be subject
to the provisions of Section 4.8. Each Lender agrees promptly to notify the
applicable Borrower and the Administrative Agent after any such setoff and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such setoff and application. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff under applicable law or otherwise)
which such Lender may have.

        SECTION 4.10.    Mitigation.    Each Lender agrees that if it makes any
demand for payment under Sections 4.3, 4.4, 4.5, or 4.6, or if any adoption or
change of the type described in Section 4.1 shall occur with respect to it, it
will use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions and so long as such efforts would not be disadvantageous
to it, as determined in its sole discretion) to designate a different lending
office if the making of such a designation would reduce or obviate the need for
WWI to make payments under Sections 4.3, 4.4, 4.5, or 4.6, or would eliminate or
reduce the effect of any adoption or change described in Section 4.1.

45

--------------------------------------------------------------------------------


ARTICLE V

CONDITIONS TO EFFECTIVENESS AND TO FUTURE CREDIT EXTENSIONS

        SECTION 5.1.    Conditions Precedent to the Effectiveness of this
Agreement and Making of Credit Extensions.    The conditions to effectiveness of
this Agreement and the obligations of the Lenders to continue Existing Loans as
Loans under this Agreement, to continue Existing Letters of Credit as Letters of
Credit under this Agreement and to make the Term D Loans were satisfied in full
on the date hereof.

        SECTION 5.2.    All Credit Extensions.    The obligation of each Lender
and the Issuer to make any Credit Extension (but subject to clauses (b) and (c)
of Section 2.3.2) shall be subject to the satisfaction of each of the conditions
precedent set forth in this Section 5.2.

        SECTION 5.2.1.    Compliance with Warranties, No Default, etc.    Both
before and after giving effect to any Credit Extension the following statements
shall be true and correct:

        (a)  the representations and warranties set forth in Article VI and in
each other Loan Document shall, in each case, be true and correct in all
material respects with the same effect as if then made (unless stated to relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date);

        (b)  no material adverse development shall have occurred in any
litigation, action, proceeding, labor controversy, arbitration or governmental
investigation disclosed pursuant to Section 6.7;

        (c)  the sum of (x) the aggregate outstanding principal amount of all
Revolving Loans and Swing Line Loans and (y) all Letter of Credit Outstandings
does not exceed the Revolving Loan Commitment Amount; and

        (d)  no Default shall have then occurred and be continuing.

        SECTION 5.2.2.    Credit Extension Request.    The Administrative Agent
shall have received a Borrowing Request, if Loans (other than Swing Line Loans)
are being requested, or an Issuance Request, if a Letter of Credit is being
issued or extended. Each of the delivery of a Borrowing Request or an Issuance
Request and the acceptance by any Borrower of the proceeds of such Credit
Extension shall constitute a representation and warranty by the applicable
Borrower that on the date of such Credit Extension (both immediately before and
after giving effect to such Credit Extension and the application of the proceeds
thereof) the statements made in Section 5.2.1 are true and correct.

        SECTION 5.2.3.    Satisfactory Legal Form.    All documents executed or
submitted pursuant hereto by or on behalf of WWI or any of its Subsidiaries or
any other Obligors shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel; the Administrative Agent and its counsel
shall have received all information, as the Administrative Agent or its counsel
may reasonably request.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

        In order to induce the Lenders, the Issuer and the Administrative Agent
to enter into this Agreement, continue the Existing Loans as Loans hereunder and
the Existing Letters of Credit as Letters of Credit hereunder and to make Credit
Extensions hereunder, each of the Borrowers, jointly and severally, represents
and warrants unto the Administrative Agent, the Issuer and each Lender as set
forth in this Article VI.

        SECTION 6.1.    Organization, etc.    WWI and each of its Subsidiaries
(a) is a corporation validly organized and existing and in good standing under
the laws of the jurisdiction of its incorporation

46

--------------------------------------------------------------------------------


(other than as listed in Item 6.1 ("Good Standing") on Schedule I hereto), is
duly qualified to do business and is in good standing as a foreign corporation
in each jurisdiction where the nature of its business requires such
qualification, except to the extent that the failure to qualify would not
reasonably be expected to result in a Material Adverse Effect, and (b) has full
power and authority and holds all requisite governmental licenses, permits and
other approvals to (x) enter into and perform its Obligations in connection with
the Acquisition and under this Agreement, the Notes and each other Loan Document
to which it is a party and (y) own and hold under lease its property and to
conduct its business substantially as currently conducted by it except, in the
case of this clause (b)(y), where the failure could not reasonably be expected
to result in a Material Adverse Effect.

        SECTION 6.2.    Due Authorization, Non-Contravention, etc.    The
execution, delivery and performance by each Borrower of this Agreement, the
Notes, the TLCs and each other Loan Document executed or to be executed by it,
and the execution, delivery and performance by each other Obligor of each Loan
Document executed or to be executed by it and the Borrowers and, where
applicable, each such Obligor's participation in the consummation of the
Acquisition are within each such Obligor's corporate powers, have been duly
authorized by all necessary corporate action, and do not

        (a)  contravene any such Obligor's Organic Documents;

        (b)  contravene any contractual restriction, law or governmental
regulation or court decree or order binding on or affecting any such Obligor,
where such contravention, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; or

        (c)  result in, or require the creation or imposition of, any Lien on
any of the Obligor's properties, except pursuant to the terms of a Loan
Document.

        SECTION 6.3.    Government Approval, Regulation, etc.    No
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body or other Person, is required for
the due execution, delivery or performance by any Obligor of this Agreement, the
Notes, the TLCs or any other Loan Document to which it is a party, or for each
Obligor's participation in the consummation of the Acquisition, except as have
been duly obtained or made and are in full force and effect or those which the
failure to obtain or make could not reasonably be expected to have a Material
Adverse Effect. Neither WWI nor any of its Subsidiaries is an "investment
company" within the meaning of the Investment Company Act of 1940, as amended,
or a "holding company", or a "subsidiary company" of a "holding company", or an
"affiliate" of a "holding company" or of a "subsidiary company" of a "holding
company", within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

        SECTION 6.4.    Validity, etc.    This Agreement constitutes, and the
Notes and TLCs and each other Loan Document executed by any Obligor will, on the
due execution and delivery thereof, constitute, the legal, valid and binding
obligations of such Obligor enforceable in accordance with their respective
terms; in each case with respect to this Section 6.4 subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors' rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

        SECTION 6.5.    Financial Information.    The audited combined balance
sheets and the related combined statements of income, comprehensive income and
parent company's investment and cash flows of WWI and its Subsidiaries as at
December 28, 2002 and the related consolidated statements of earnings and cash
flow of WWI; copies of which have been furnished to the Administrative Agent and
each Lender, have been prepared in accordance with GAAP consistently applied and
present fairly the consolidated financial condition of the corporations covered
thereby as at the dates thereof and the results of their operations for the
periods then ended.

47

--------------------------------------------------------------------------------


        SECTION 6.6.    No Material Adverse Change.    Since December 28, 2002,
there has been no material adverse change in the financial condition,
operations, assets, business or properties of WWI and its Subsidiaries, taken as
a whole.

        SECTION 6.7.    Litigation, Labor Controversies, etc.    There is no
pending or, to the knowledge of any Borrower, threatened litigation, action,
proceeding, labor controversy arbitration or governmental investigation
affecting any Obligor, or any of their respective properties, businesses, assets
or revenues, which (a) could reasonably be expected to result in a Material
Adverse Effect, or (b) purports to affect the legality, validity or
enforceability of the issuance of the Senior Subordinated Notes, this Agreement,
the Notes or any other Loan Document, except as disclosed in Item 6.7
("Litigation") of the Disclosure Schedule.

        SECTION 6.8.    Subsidiaries.    WWI has no Subsidiaries, except those
Subsidiaries

        (a)  which are identified in Item 6.8 ("Existing Subsidiaries") of the
Disclosure Schedule; or

        (b)  which are permitted to have been acquired in accordance with
Section 7.2.5 or 7.2.8.

        SECTION 6.9.    Ownership of Properties.    WWI and each of its
Subsidiaries own good title to all of their properties and assets (other than
insignificant properties and assets), real and personal, tangible and
intangible, of any nature whatsoever (including patents, trademarks, trade
names, service marks and copyrights), free and clear of all Liens or material
claims (including material infringement claims with respect to patents,
trademarks, copyrights and the like) except as permitted pursuant to
Section 7.2.3.

        SECTION 6.10.    Taxes.    WWI and each of its Subsidiaries has filed
all Federal, State, foreign and other material tax returns and reports required
by law to have been filed by it and has paid all taxes and governmental charges
thereby shown to be owing, except any such taxes or charges which are being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books.

        SECTION 6.11.    Pension and Welfare Plans.    No Pension Plan has been
terminated that has resulted in a liability to any Borrower of more than
$5,000,000, and no contribution failure has occurred with respect to any Pension
Plan sufficient to give rise to a Lien under section 302(f) of ERISA in excess
of $5,000,000. No condition exists or event or transaction has occurred with
respect to any Pension Plan which could reasonably be expected to result in the
incurrence by any Borrower of any material liability, fine or penalty other than
such condition, event or transaction which would not reasonably be expected to
have a Material Adverse Effect. Except as disclosed in Item 6.11 ("Employee
Benefit Plans") of the Disclosure Schedule, since the date of the last financial
statement of WWI, WWI has not materially increased any contingent liability with
respect to any post-retirement benefit under a Welfare Plan, other than
liability for continuation coverage described in Part 6 of Subtitle B of Title I
of ERISA.

        SECTION 6.12.    Environmental Warranties.    Except as set forth in
Item 6.12 ("Environmental Matters") of the Disclosure Schedule or as,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:

        (a)  all facilities and property (including underlying groundwater)
owned or leased by WWI or any of its Subsidiaries have been, and continue to be,
owned or leased by WWI and its Subsidiaries in compliance with all Environmental
Laws;

        (b)  there have been no past, and there are no pending or threatened

        (i)    written claims, complaints, notices or requests for information
received by WWI or any of its Subsidiaries with respect to any alleged violation
of any Environmental Law, or

48

--------------------------------------------------------------------------------

        (ii)  written complaints, notices or inquiries to WWI or any of its
Subsidiaries regarding potential liability under any Environmental Law;

        (c)  to the best knowledge of WWI, there have been no Releases of
Hazardous Materials at, on or under any property now or previously owned or
leased by WWI or any of its Subsidiaries;

        (d)  WWI and its Subsidiaries have been issued and are in compliance
with all permits, certificates, approvals, licenses and other authorizations
relating to environmental matters and necessary or desirable for their
businesses;

        (e)  no property now or previously owned or leased by WWI or any of its
Subsidiaries is listed or, to the knowledge of WWI or any of its Subsidiaries,
proposed for listing (with respect to owned property only) on the National
Priorities List pursuant to CERCLA, on the CERCLIS or on any similar state list
of sites requiring investigation or clean-up;

        (f)    to the best knowledge of WWI, there are no underground storage
tanks, active or abandoned, including petroleum storage tanks, on or under any
property now or previously owned or leased by WWI or any of its Subsidiaries;

        (g)  WWI and its Subsidiaries have not directly transported or directly
arranged for the transportation of any Hazardous Material to any location
(i) which is listed or to the knowledge of WWI or any of its Subsidiaries,
proposed for listing on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar state list, or (ii) which is the subject of federal,
state or local enforcement actions or other investigations;

        (h)  to the best knowledge of WWI, there are no polychlorinated
biphenyls or friable asbestos present in a manner or condition at any property
now or previously owned or leased by WWI or any of its Subsidiaries; and

        (i)    to the best knowledge of WWI, no conditions exist at, on or under
any property now or previously owned or leased by WWI or any of its Subsidiaries
which, with the passage of time, or the giving of notice or both, would give
rise to liability under any Environmental Law.

        SECTION 6.13.    Regulations U and X.    No Obligor is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock, and no proceeds of any Credit Extensions will be used to purchase or
carry margin stock or otherwise for a purpose which violates, or would be
inconsistent with, F.R.S. Board Regulation U or Regulation X. Terms for which
meanings are provided in F.R.S. Board Regulation U or Regulation X or any
regulations substituted therefor, as from time to time in effect, are used in
this Section with such meanings.

        SECTION 6.14.    Accuracy of Information.    All material factual
information concerning the financial condition, operations or prospects of WWI
and its Subsidiaries heretofore or contemporaneously furnished by or on behalf
of the Borrowers in writing to the Administrative Agent, the Issuer or any
Lender for purposes of or in connection with this Agreement or any transaction
contemplated hereby or with respect to the Acquisition is, and all other such
factual information hereafter furnished by or on behalf of the Borrowers to the
Administrative Agent, the Issuer or any Lender will be, true and accurate in
every material respect on the date as of which such information is dated or
certified and such information is not, or shall not be, as the case may be,
incomplete by omitting to state any material fact necessary to make such
information not misleading.

        Any term or provision of this Section to the contrary notwithstanding,
insofar as any of the factual information described above includes assumptions,
estimates, projections or opinions, no representation or warranty is made herein
with respect thereto; provided, however, that to the extent any such
assumptions, estimates, projections or opinions are based on factual matters,
each of the Borrowers has reviewed such factual matters and nothing has come to
its attention in the context of such review which would lead it to believe that
such factual matters were not or are not true and correct in all material

49

--------------------------------------------------------------------------------


respects or that such factual matters omit to state any material fact necessary
to make such assumptions, estimates, projections or opinions not misleading in
any material respect.

        SECTION 6.15.    Seniority of Obligations, etc.    WWI has the power and
authority to incur the Indebtedness evidenced by the Senior Subordinated Notes
as provided for under the Senior Subordinated Note Indenture and has duly
authorized, executed and delivered the Senior Subordinated Note Indenture. WWI
has issued, pursuant to due authorization, the Senior Subordinated Notes under
the Senior Subordinated Note Indenture. The Senior Subordinated Note Indenture
constitutes the legal, valid and binding obligation of WWI enforceable against
WWI in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors' rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing. The subordination provisions of
the Senior Subordinated Notes and contained in the Senior Subordinated Note
Indenture are enforceable against the holders of the Senior Subordinated Notes
by the holder of any Senior Debt (or similar term referring to the Obligations,
as applicable) in the Senior Subordinated Note Indenture, which has not
effectively waived the benefits thereof. All monetary Obligations, including
those to pay principal of and interest (including post-petition interest,
whether or not permitted as a claim) on the Loans and Reimbursement Obligations,
and fees and expenses in connection therewith, constitute Senior Debt (or
similar term referring to the Obligations, as applicable) in the Senior
Subordinated Note Indenture, and all such Obligations are entitled to the
benefits of the subordination created by the Senior Subordinated Note Indenture.
WWI acknowledges that the Administrative Agent and each Lender is entering into
this Agreement, and is extending its Commitments, in reliance upon the
subordination provisions of (or to be contained in) the Senior Subordinated Note
Indenture, the Senior Subordinated Notes and this Section.

        SECTION 6.16.    Solvency.    The Acquisition and the incurrence of the
related Credit Extensions hereunder, the incurrence by the Borrowers of the
Indebtedness represented by the Notes and the execution and delivery by the
Guaranties by the Obligors parties thereto, will not involve or result in any
fraudulent transfer or fraudulent conveyance under the provisions of Section 548
of the Bankruptcy Code (11 U.S.C. §101 et seq., as from time to time hereafter
amended, and any successor or similar statute) or any applicable state law
respecting fraudulent transfers or fraudulent conveyances. After giving effect
to the Acquisition, WWI and each of its Subsidiaries is Solvent.

ARTICLE VII

COVENANTS

        SECTION 7.1.    Affirmative Covenants.    Each of the Borrowers, jointly
and severally, agrees with the Administrative Agent, the Issuer and each Lender
that, until all Commitments have terminated, all Letters of Credit have
terminated or expired and all Obligations have been paid and performed in full,
each Borrower will perform its obligations set forth below.

        SECTION 7.1.1.    Financial Information, Reports, Notices, etc.    WWI
will furnish to each Lender, the Issuer and the Administrative Agent copies of
the following financial statements, reports, notices and information:

        (a)  as soon as available and in any event within 60 days after the end
of each Fiscal Quarter of each Fiscal Year of WWI (or, if WWI is required to
file such information on a Form 10-Q with the Securities and Exchange
Commission, promptly following such filing), a consolidated balance sheet of WWI
and its Subsidiaries as of the end of such Fiscal Quarter, together with the
related consolidated statement of earnings and cash flow for such Fiscal Quarter
and for the period commencing at the end of the previous Fiscal Year and ending
with the end of such Fiscal Quarter (it being understood that the foregoing
requirement may be satisfied by delivery of WWI's report

50

--------------------------------------------------------------------------------

to the Securities and Exchange Commission on Form 10-Q), certified by the chief
financial Authorized Officer of WWI;

        (b)  as soon as available and in any event within 120 days after the end
of each Fiscal Year of WWI (or, if WWI is required to file such information on a
Form 10-K with the Securities and Exchange Commission, promptly following such
filing), a copy of the annual audit report for such Fiscal Year for WWI and its
Subsidiaries, including therein a consolidated balance sheet for WWI and its
Subsidiaries as of the end of such Fiscal Year, together with the related
consolidated statement of earnings and cash flow of WWI and its Subsidiaries for
such Fiscal Year (it being understood that the foregoing requirement may be
satisfied by delivery of WWI's report to the Securities and Exchange Commission
on Form 10-K), in each case certified (without any Impermissible Qualification)
by PricewaterhouseCoopers LLP or another "Big Four" firm, together with a
certificate from such accountants to the effect that, in making the examination
necessary for the signing of such annual report by such accountants, they have
not become aware of any Default that has occurred and is continuing, or, if they
have become aware of such Default, describing such Default and the steps, if
any, being taken to cure it;

        (c)  together with the delivery of the financial information required
pursuant to clauses (a) and (b), a Compliance Certificate, in substantially the
form of Exhibit E, executed by the chief financial Authorized Officer of WWI,
showing (in reasonable detail and with appropriate calculations and computations
in all respects satisfactory to the Administrative Agent) compliance with the
financial covenants set forth in Section 7.2.4;

        (d)  as soon as possible and in any event within three Business Days
after obtaining knowledge of the occurrence of each Default, a statement of the
chief financial Authorized Officer of WWI setting forth details of such Default
and the action which WWI has taken and proposes to take with respect thereto;

        (e)  as soon as possible and in any event within five Business Days
after (x) the occurrence of any material adverse development with respect to any
litigation, action, proceeding, or labor controversy described in Section 6.7
and the action which WWI has taken and proposes to take with respect thereto or
(y) the commencement of any labor controversy, litigation, action, proceeding of
the type described in Section 6.7, notice thereof and of the action which WWI
has taken and proposes to take with respect thereto;

        (f)    promptly after the sending or filing thereof, copies of all
reports and registration statements which WWI or any of its Subsidiaries files
with the Securities and Exchange Commission or any national securities exchange
or any foreign equivalent;

        (g)  as soon as practicable after the chief financial officer or the
chief executive officer of WWI or a member of WWI's Controlled Group becomes
aware of (i) formal steps in writing to terminate any Pension Plan or (ii) the
occurrence of any event with respect to a Pension Plan which, in the case of
(i) or (ii), could reasonably be expected to result in a contribution to such
Pension Plan by (or a liability to) WWI or a member of WWI's Controlled Group in
excess of $5,000,000, (iii) the failure to make a required contribution to any
Pension Plan if such failure is sufficient to give rise to a Lien under
section 302(f) of ERISA, (iv) the taking of any action with respect to a Pension
Plan which could reasonably be expected to result in the requirement that WWI
furnish a bond to the PBGC or such Pension Plan or (v) any material increase in
the contingent liability of WWI with respect to any post-retirement Welfare Plan
benefit, notice thereof and copies of all documentation relating thereto;

        (h)  promptly following the delivery or receipt, as the case may be, of
any material written notice or communication pursuant to or in connection with
the Senior Subordinated Note Indenture or any of the Senior Subordinated Notes,
a copy of such notice or communication; and

51

--------------------------------------------------------------------------------






        (i)    such other information respecting the condition or operations,
financial or otherwise, of WWI or any of its Subsidiaries as any Lender or the
Issuer may from time to time reasonably request.

        SECTION 7.1.2.    Compliance with Laws, etc.    WWI will, and will cause
each of its Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders, such compliance to include:

        (a)  the maintenance and preservation of its corporate existence and
qualification as a foreign corporation, except where the failure to so qualify
could not reasonably be expected to have a Material Adverse Effect; and

        (b)  the payment, before the same become delinquent, of all material
taxes, assessments and governmental charges imposed upon it or upon its property
except to the extent being contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books.

        SECTION 7.1.3.    Maintenance of Properties.    WWI will, and will cause
each of its Subsidiaries to, maintain, preserve, protect and keep its properties
(other than insignificant properties) in good repair, working order and
condition (ordinary wear and tear excepted), and make necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times unless WWI determines in good
faith that the continued maintenance of any of its properties is no longer
economically desirable.

        SECTION 7.1.4.    Insurance.    WWI will, and will cause each of its
Subsidiaries to,

        (a)  maintain insurance on its property with financially sound and
reputable insurance companies against loss and damage in at least the amounts
(and with only those deductibles) customarily maintained, and against such risks
as are typically insured against in the same general area, by Persons of
comparable size engaged in the same or similar business as WWI and its
Subsidiaries; and

        (b)  maintain all worker's compensation, employer's liability insurance
or similar insurance as may be required under the laws of any state or
jurisdiction in which it may be engaged in business.

Without limiting the foregoing, all insurance policies required pursuant to this
Section shall (i) name the Administrative Agent on behalf of Secured Parties as
mortgagee (in the case of property insurance) or additional insured (in the case
of liability insurance), as applicable, and provide that no cancellation or
modification of the policies will be made without thirty days' prior written
notice to the Administrative Agent and (ii) be in addition to any requirements
to maintain specific types of insurance contained in the other Loan Documents.

        SECTION 7.1.5.    Books and Records.    WWI will, and will cause each of
its Subsidiaries to, keep books and records which accurately reflect in all
material respects all of its business affairs and transactions and permit the
Administrative Agent, the Issuer and each Lender or any of their respective
representatives, at reasonable times and intervals, and upon reasonable notice,
to visit all of its offices, to discuss its financial matters with its officers
and independent public accountant (and WWI hereby authorizes such independent
public accountant to discuss the Borrowers' financial matters with the Issuer
and each Lender or its representatives whether or not any representative of WWI
is present) and to examine, and photocopy extracts from, any of its books or
other corporate records.

        SECTION 7.1.6.    Environmental Covenant.    WWI will, and will cause
each of its Subsidiaries to,

        (a)  use and operate all of its facilities and properties in compliance
with all Environmental Laws, keep all necessary permits, approvals,
certificates, licenses and other authorizations relating to environmental
matters in effect and remain in compliance therewith, and handle all Hazardous

52

--------------------------------------------------------------------------------

Materials in compliance with all applicable Environmental Laws, in each case
except where the failure to comply with the terms of this clause could not
reasonably be expected to have a Material Adverse Effect;

        (b)  promptly notify the Administrative Agent and provide copies of all
written claims, complaints, notices or inquiries relating to the condition of
its facilities and properties or compliance with Environmental Laws which relate
to environmental matters which would have, or would reasonably be expected to
have, a Material Adverse Effect, and promptly cure and have dismissed with
prejudice any material actions and proceedings relating to compliance with
Environmental Laws, except to the extent being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP have been set aside on their books; and

        (c)  provide such information and certifications which the
Administrative Agent may reasonably request from time to time to evidence
compliance with this Section 7.1.6.

        SECTION 7.1.7.    Future Subsidiaries.    Upon any Person becoming a
Subsidiary of WWI, or upon WWI or any of its Subsidiaries acquiring additional
Capital Securities of any existing Subsidiary, WWI shall notify the
Administrative Agent of such acquisition, and

        (a)  WWI shall promptly cause such Subsidiary to execute and deliver to
the Administrative Agent, with counterparts for each Lender, (i) if such
Subsidiary is a U.S. Subsidiary or a U.K. Subsidiary, a supplement to the
Subsidiary Guaranty or, if such Subsidiary is an Australian Subsidiary, a
supplement to the Australian Guaranty, (ii) if such a Subsidiary is a U.S.
Subsidiary, a supplement to the WWI Security Agreement or, if such Subsidiary is
an Australian Subsidiary, a supplement to the Australian Security Agreement or
if such Subsidiary is a U.K. Subsidiary, a security agreement substantially in
the form of the U.K. Security Agreement and (iii) if such Subsidiary is a U.S.
Subsidiary, a U.K. Subsidiary or an Australian Subsidiary and owns any real
property having a value as determined in good faith by the Administrative Agent
in excess of $2,000,000, a Mortgage, together with acknowledgment copies of
Uniform Commercial Code financing statements (form UCC-1) executed and delivered
by the Subsidiary naming the Subsidiary as the debtor and the Administrative
Agent as the secured party, or other similar instruments or documents, filed
under the Uniform Commercial Code and any other applicable recording statutes,
in the case of real property, of all jurisdictions as may be necessary or, in
the opinion of the Administrative Agent, desirable to perfect the security
interest of the Administrative Agent pursuant to the applicable Security
Agreement or a Mortgage, as the case may be; and

        (b)  WWI shall promptly deliver, or cause to be delivered, to the
Administrative Agent under a supplement to the WWI Pledge Agreement (or, if such
Subsidiary is an Australian Subsidiary, a supplement to the Australian Pledge
Agreement or if such Subsidiary is a U.K. Subsidiary, a pledge agreement
substantially in the form of the U.K. Pledge Agreement), certificates (if any)
representing all of the issued and outstanding shares of Capital Securities of
such Subsidiary (to the extent required to be delivered pursuant to the
applicable Pledge Agreement) owned by WWI or any of its Subsidiaries, as the
case may be, along with undated stock powers for such certificates, executed in
blank, or, if any securities subject thereto are uncertificated securities,
confirmation and evidence satisfactory to the Administrative Agent that
appropriate book entries have been made in the relevant books or records of a
financial intermediary or the issuer of such securities, as the case may be,
under applicable law resulting in the perfection of the security interest
granted in favor of the Administrative Agent pursuant to the terms of the
applicable Pledge Agreement; provided, that notwithstanding anything to the
contrary herein or in any Loan Document, in no event shall more than 65% of the
Capital Securities of any non-Guarantor be required to be pledged and in no
event shall non-Guarantors (other than the SP1 Borrower) be required to pledge
Capital Securities of their Subsidiaries, together, in each case, with such

53

--------------------------------------------------------------------------------




opinions, in form and substance and from counsel satisfactory to the
Administrative Agent, as the Administrative Agent may reasonably require.

        SECTION 7.1.8.    Future Leased Property and Future Acquisitions of Real
Property.    

        (a)  Prior to entering into any new lease of real property or renewing
any existing lease of real property, WWI shall, and shall cause each of its U.S.
Subsidiaries and each of the other Guarantor's to, use its (and their) best
efforts (which shall not require the expenditure of cash or the making of any
material concessions under the relevant lease) to deliver to the Administrative
Agent a Waiver executed by the lessor of any real property that is to be leased
by WWI or any of its U.S. Subsidiaries or any of the other Guarantors for a term
in excess of one year in any state which by statute grants such lessor a
"landlord's" (or similar) Lien which is superior to the Administrative Agent's,
to the extent the value of any personal property of WWI or its U.S. Subsidiaries
or any of the other Guarantors to be held at such leased property exceeds (or it
is anticipated that the value of such personal property will, at any point in
time during the term of such leasehold term, exceed) $5,000,000.

        (b)  In the event that WWI or any of its U.S. Subsidiaries or any of the
other Guarantors shall acquire any real property having a value as determined in
good faith by the Administrative Agent in excess of $2,000,000, WWI or the
applicable Subsidiary shall, promptly after such acquisition, execute a Mortgage
and provide the Administrative Agent with

        (i)    evidence of the completion (or satisfactory arrangements for the
completion) of all recordings and filings of such Mortgage as may be necessary
or, in the reasonable opinion of the Administrative Agent, desirable effectively
to create a valid, perfected first priority Lien, subject to Liens permitted by
Section 7.2.3, against the properties purported to be covered thereby;

        (ii)  mortgagee's title insurance policies in favor of the
Administrative Agent and the Lenders in amounts and in form and substance and
issued by insurers, reasonably satisfactory to the Administrative Agent, with
respect to the property purported to be covered by such Mortgage, insuring that
title to such property is marketable and that the interests created by the
Mortgage constitute valid first Liens thereon free and clear of all defects and
encumbrances other than as approved by the Administrative Agent, and such
policies shall also include a revolving credit endorsement and such other
endorsements as the Administrative Agent shall request and shall be accompanied
by evidence of the payment in full of all premiums thereon; and

        (iii)  such other approvals, opinions, or documents as the
Administrative Agent may reasonably request.

        SECTION 7.1.9.    Use of Proceeds, etc.    The proceeds of the Credit
Extensions shall be applied by the Borrowers as follows:

        (a)  the proceeds of the Term D Loans shall be applied by WWI (i) to
fund the Acquisition and (ii) to finance the payment of the fees and expenses
related to the Acquisition; and

        (b)  the proceeds of all Revolving Loans, Swing Line Loans and any Term
Loans incurred pursuant to Section 2.1.6, and the issuance of Letters of Credit
from time to time, shall be used for working capital and general corporate
purposes of WWI and its U.S. Subsidiaries including the redemption or repurchase
of Senior Subordinated Notes.

        SECTION 7.2.    Negative Covenants.    Each of the Borrowers agrees with
the Administrative Agent, the Issuer and each Lender that, until all Commitments
have terminated, all Letters of Credit have terminated or expired and all
Obligations have been paid and performed in full, each of the Borrowers will
perform the obligations set forth in this Section 7.2.

54

--------------------------------------------------------------------------------

        SECTION 7.2.1.    Business Activities.    Each of the Borrowers will
not, and will not permit any of its respective Subsidiaries to, engage in any
business activity, except business activities of the type in which WWI and its
Subsidiaries are engaged on the Effective Date and such activities as may be
incidental, similar or related thereto. The SP1 Borrower shall not engage in any
business other than as permitted under Section 7.3.

        SECTION 7.2.2.    Indebtedness.    Each of the Borrowers will not, and
will not permit any of its respective Subsidiaries to, create, incur, assume or
suffer to exist or otherwise become or be liable in respect of any Indebtedness,
other than, without duplication, the following:

        (a)  Indebtedness in respect of the Credit Extensions and other
Obligations;

        (b)  [INTENTIONALLY OMITTED];

        (c)  Indebtedness identified in Item 7.2.2(c) ("Ongoing Indebtedness")
of the Disclosure Schedule, and any Refinancing Indebtedness;

        (d)  to the extent not prohibited in whole or in part by the terms of
the Senior Subordinated Note Indenture, Indebtedness incurred by WWI or any of
its Subsidiaries (other than the SP1 Borrower) (i) (x) to any Person providing
financing for the acquisition of any assets permitted to be acquired pursuant to
Section 7.2.8 to finance its acquisition of such assets and (y) in respect of
Capitalized Lease Liabilities (but only to the extent otherwise permitted by
Section 7.2.7) in an aggregate amount for clauses (x) and (y) not to exceed
$5,000,000 at any time and (ii) from time to time for general corporate purposes
in a maximum aggregate amount of all Indebtedness incurred pursuant to this
clause (ii) not at any time to exceed $15,000,000 less the then aggregate
outstanding Indebtedness of Subsidiaries which are not Guarantors permitted
under clause (f)(iii) below;

        (e)  Hedging Obligations of WWI or any of its Subsidiaries;

        (f)    intercompany Indebtedness of WWI owing to any of its Subsidiaries
or any Subsidiary of WWI (other than the SP1 Borrower or the Designated
Subsidiary) owing to WWI or any other Subsidiary of WWI or of WWI to any
Subsidiary of WWI, which Indebtedness

        (i)    if between Guarantors shall be evidenced by one or more
promissory notes in form and substance satisfactory to the Administrative Agent
which have been duly executed and delivered to (and endorsed to the order of)
the Administrative Agent in pledge pursuant to a supplement to the applicable
Pledge Agreement;

        (ii)  if between Guarantors (other than Indebtedness incurred by WWI)
shall, except in the case of Indebtedness of WWI owing to any of its
Subsidiaries, not be forgiven or otherwise discharged for any consideration
other than payment in cash in the currency in which such Indebtedness was loaned
or advanced unless the Administrative Agent otherwise consents; and

        (iii)  owing by Subsidiaries which are not Guarantors to Guarantors
shall not exceed $15,000,000 in the aggregate at any time outstanding;

        (g)  unsecured Subordinated Debt of WWI owing to the Senior Subordinated
Noteholders in an initial aggregate outstanding principal amount not to exceed
the sum of $150,000,000 and Euro 100,000,000;

        (h)  Indebtedness of Non-Guarantor Subsidiaries to Guarantors to the
extent permitted as Investments under clause (h) of Section 7.2.5;

        (i)    the Subordinated Guaranty;

55

--------------------------------------------------------------------------------




        (j)    (i) guarantees by WWI or any Guarantor of any Indebtedness of WWI
or any Guarantor and (ii) guarantees by any Subsidiary that is not a Guarantor
of any Indebtedness of any other Subsidiary that is not a Guarantor and
(iii) guarantees by WWI or any Guarantor of any unsecured Indebtedness of any
Subsidiary that is not a Guarantor incurred pursuant to clause (d)(ii) of this
Section; provided, that in each case, the Indebtedness being guaranteed is
otherwise permitted by this Section; and

        (k)  Indebtedness incurred or assumed in connection with a Franchise
Acquisition in an amount not to exceed $30,000,000 per Franchise Acquisition;

provided, however, that no Indebtedness otherwise permitted by clause (d) or (f)
(as such clause relates to Loans made by WWI to its Subsidiaries) may be
incurred if, after giving effect to the incurrence thereof, any Default shall
have occurred and be continuing.

        SECTION 7.2.3.    Liens.    Each of the Borrowers will not, and will not
permit any of its respective Subsidiaries to, create, incur, assume or suffer to
exist any Lien upon any of its property, revenues or assets, whether now owned
or hereafter acquired, except:

        (a)  Liens securing payment of the Obligations, granted pursuant to any
Loan Document;

        (b)  [INTENTIONALLY OMITTED];

        (c)  Liens to secure payment of Indebtedness of the type permitted and
described in clause (c) of Section 7.2.2;

        (d)  Liens granted by WWI or any of its Subsidiaries (other than the SP1
Borrower) to secure payment of Indebtedness of the type permitted and described
in (x) clause (d)(i) of Section 7.2.2; provided, that the obligations secured
thereby do not exceed in the aggregate $5,000,000 at any time outstanding and
(y) clause (d)(ii) of Section 7.2.2 owed by Subsidiaries which are not
Guarantors to non-Affiliates; provided that the obligations secured thereby do
not exceed $7,500,000 in the aggregate at any one time outstanding;

        (e)  Liens for taxes, assessments or other governmental charges or
levies, including Liens pursuant to Section 107(l) of CERCLA or other similar
law, not at the time delinquent or thereafter payable without penalty or being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books;

        (f)    Liens of carriers, warehousemen, mechanics, repairmen,
materialmen and landlords or other like liens incurred by WWI or any of its
Subsidiaries (other than the SP1 Borrower) in the ordinary course of business
for sums not overdue for a period of more than 30 days or being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books;

        (g)  Liens incurred by WWI or any of its Subsidiaries (other than the
SP1 Borrower) in the ordinary course of business in connection with workmen's
compensation, unemployment insurance or other forms of governmental insurance or
benefits, or to secure performance of tenders, statutory obligations, insurance
obligations, leases and contracts (other than for borrowed money) entered into
in the ordinary course of business or to secure obligations on surety or appeal
bonds;

        (h)  judgment Liens in existence less than 30 days after the entry
thereof or with respect to which execution has been stayed or the payment of
which is covered in full by a bond or (subject to a customary deductible) by
insurance maintained with responsible insurance companies;

        (i)    Liens with respect to recorded minor imperfections of title and
easements, rights-of-way, restrictions, reservations, permits, servitudes and
other similar encumbrances on real property and fixtures which do not materially
detract from the value or materially impair the use by WWI or any such
Subsidiary in the ordinary course of their business of the property subject
thereto;

56

--------------------------------------------------------------------------------




        (j)    leases or subleases granted by WWI or any of its Subsidiaries
(other than the SP1 Borrower) to any other Person in the ordinary course of
business; and

        (k)  Liens in the nature of trustees' Liens granted pursuant to any
indenture governing any Indebtedness permitted by Section 7.2.2, in each case in
favor of the trustee under such indenture and securing only obligations to pay
compensation to such trustee, to reimburse its expenses and to indemnify it
under the terms thereof.

        SECTION 7.2.4.    Financial Condition.    

        (a)  Fixed Charge Coverage Ratio. WWI will not permit the Fixed Charge
Coverage Ratio, during any Fiscal Quarter, to be less than 1.50 to 1.00.:

        (b)  Net Debt to EBITDA Ratio. WWI will not permit the Net Debt to
EBITDA Ratio as of the end of any Fiscal Quarter to be greater than 3.50 to
1.00.

        (c)  Interest Coverage Ratio. WWI will not permit the Interest Coverage
Ratio as of the end of any Fiscal Quarter to be less than 2.50 to 1.00.

        SECTION 7.2.5.    Investments.    Each of the Borrowers will not, and
will not permit any of its respective Subsidiaries to, make, incur, assume or
suffer to exist any Investment in any other Person, except:

        (a)  Investments existing on the date hereof and identified in Item
7.2.5(a) ("Ongoing Investments") of the Disclosure Schedule;

        (b)  Cash Equivalent Investments;

        (c)  without duplication, Investments permitted as Indebtedness pursuant
to Section 7.2.2;

        (d)  without duplication, Investments permitted as Capital Expenditures
pursuant to Section 7.2.7;

        (e)  Investments by WWI in any of its Subsidiaries which have executed
Guaranties, or by any such Subsidiary (other than the SP1 Borrower) in any of
its Subsidiaries, by way of contributions to capital;

        (f)    Investments made by WWI or any of its Subsidiaries (other than
the SP1 Borrower), solely with proceeds which have been contributed, directly or
indirectly, to such Subsidiary as cash equity from holders of WWI's common stock
for the purpose of making an Investment identified in a notice to the
Administrative Agent on or prior to the date that such capital contribution is
made;

        (g)  Investments by WWI or any of its Subsidiaries (other than the SP1
Borrower) to the extent the consideration received pursuant to clause (b)(i) of
Section 7.2.9 is not all cash;

        (h)  Investments by WWI or any of its Subsidiaries in Weight Watchers
Sweden AB Vikt-Vaktarna and Weight Watchers Suomi Oy to the extent that such
Investments are for the purpose of acquiring any Capital Securities of such
Subsidiaries not owned by WWI and its Subsidiaries on the Effective Date, in an
aggregate amount not to exceed $10,000,000;

        (i)    other Investments (not constituting Capital Expenditures
attributable to the expenditure of Base Amounts) made by WWI or any of the
Guarantors (other than the SP1 Borrower) in an aggregate amount not to exceed
$30,000,000;

        (j)    other Investments made by any Non-Guarantor Subsidiary in another
Non-Guarantor Subsidiary;

57

--------------------------------------------------------------------------------




        (k)  other Investments made by WWI or any Subsidiary in Qualified
Assets, to the extent permitted under clause (b) of Section 3.1.1;

        (l)    Investments made by WWI in the Designated Subsidiary in an
aggregate amount not to exceed $1,500,000;

        (m)  Investments permitted under Section 7.2.6; and

        (n)  Investments by WWI or any Subsidiary constituting Permitted
Acquisitions;

provided, however, that

        (i)    any Investment which when made complies with the requirements of
the definition of the term "Cash Equivalent Investment" may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements;

        (ii)  the Investments permitted above shall only be permitted to be made
to the extent not prohibited in whole or in part by the terms of the Senior
Subordinated Note Indenture;

        (iii)  no Investment otherwise permitted by clause (e), (f), (g) or (i)
shall be permitted to be made if, immediately before or after giving effect
thereto, any Default shall have occurred and be continuing; and

        (iv)  except as permitted under clause (a) above, no more than
$2,000,000 of Investments may be made in the Designated Subsidiary unless the
Designated Subsidiary shall have taken the actions set forth in Section 7.1.7.

        SECTION 7.2.6.    Restricted Payments, etc.    On and at all times after
the Effective Date,

        (a)  subject to clause (b)(ii), WWI will not declare, pay or make any
dividend or distribution (in cash, property or obligations) on any shares of any
class of Capital Securities (now or hereafter outstanding) of WWI or on any
warrants, options or other rights with respect to any shares of any class of
Capital Securities (now or hereafter outstanding) of WWI (other than dividends
or distributions payable in its common stock or warrants to purchase its common
stock or splits or reclassifications of its stock into additional or other
shares of its common stock) or apply, or permit any of its Subsidiaries to
apply, any of its funds, property or assets to the purchase, redemption, sinking
fund or other retirement of, or agree or permit any of its Subsidiaries to
purchase or redeem, any shares of any class of Capital Securities (now or
hereafter outstanding) of WWI, or warrants, options or other rights with respect
to any shares of any class of Capital Securities (now or hereafter outstanding,
including but not limited to the WWI Preferred Shares) of WWI (collectively,
"Restricted Payments"); provided, that (w) WWI may make Restricted Payments of
dividends on WWI's Capital Securities or to repurchase WWI's Capital Securities
in an amount up to $20,000,000 plus 50% of Net Income from the Effective Date,
so long as (i) both before and after giving effect to such Restricted Payment no
Default has occurred and is continuing, (ii) WWI's Senior Debt to EBITDA ratio
on a pro forma basis after giving effect to such Restricted Payment is less than
2.0 to 1 and (iii) WWI shall have at least $30,000,000 of unused Revolving Loan
Commitments (x) WWI may make dividend payments under the WWI Preferred Shares so
long as no Default has occurred, no default has occurred under or the Senior
Subordinated Note Indenture or, in either case, would result therefrom, (y) WWI
may repurchase its stock held by employees constituting management, in an amount
not to exceed $5,000,000 in any Fiscal Year and an aggregate amount of
$20,000,000 (amounts unused in any Fiscal Year may be used in the immediately
succeeding Fiscal Year) and (z) WWI may make Restricted Payments to redeem, in
whole or in part, WWI Preferred Shares, so long as before and after giving
effect to such Restricted Payment, (i) no Default has occurred and is
continuing, (ii) WWI's Senior Debt to EBITDA ratio on a pro forma basis after
giving effect to such Restricted Payment is less than 2.0 to 1 and (iii) WWI
shall have at least $30,000,000 of unused Revolving Loan Commitments;

58

--------------------------------------------------------------------------------

        (b)  WWI will not, and will not permit any of its Subsidiaries to

        (i)    make any payment or prepayment of principal of, or interest on,
any Senior Subordinated Notes (A) on any day other than, in the case of interest
only, the stated, scheduled date for such payment of interest set forth in the
applicable Senior Subordinated Notes or in the Senior Subordinated Note
Indenture, or (B) which would violate the terms of this Agreement or the
subordination provisions of the Senior Subordinated Note Indenture; or

        (ii)  redeem, purchase or defease, any Senior Subordinated Notes,
unless, so long as, both before and after giving effect to any such redemption,
purchase or defeasance, (x) WWI's Senior Debt to EBITDA ratio on a pro forma
basis after giving effect to such Restricted Payment is less than 2.0 to 1.0 and
(y) WWI shall at the time of any such redemption, purchase or defeasance (have
at least $30,000,000 of unused Revolving Loan Commitments; and

        (c)  WWI will not, and will not permit any Subsidiary to, make any
deposit for any of the foregoing purposes (except in connection with any
permitted expenditure described in clauses (a) and (b) above).

        SECTION 7.2.7.    Capital Expenditures, etc.    Each of the Borrowers
will not, and will not permit any of its respective Subsidiaries to, make or
commit to make Capital Expenditures (other than (w) Permitted Acquisitions,
(x) investments under (1) clause (j) of Section 7.2.5 and (2) clause (i) of
Section 7.2.5 to the extent, in the case of this clause (2), that the aggregate
amount of such investments does not exceed $30,000,000 (it being understood that
Capital Expenditures may be made pursuant to this clause (x) whether or not
constituting "Investments", but shall be treated as such for the purposes of
said Sections), (y) nonrecurring restructuring costs and Weighco Acquisition
related expenses and (z) proceeds of capital contributions used for Capital
Expenditures in any Fiscal Year by WWI and its Subsidiaries (other than the SP1
Borrower), except, to the extent not prohibited in whole or in part by the terms
of the Senior Subordinated Note Indenture, Capital Expenditures which do not
aggregate in excess of the amount set forth below opposite such Fiscal Year:

Fiscal Year


--------------------------------------------------------------------------------

  Maximum Capital Expenditures

--------------------------------------------------------------------------------

2002     9,600,000 2003   $ 12,000,000 2004   $ 13,500,000 2005 and thereafter  
$ 15,000,000

provided, however, that (i) to the extent the amount of Capital Expenditures
permitted to be made in any Fiscal Year pursuant to the table set forth above
without giving effect to this clause (i) (the "Base Amount") exceeds the
aggregate amount of Capital Expenditures actually made during such Fiscal Year,
such excess amount may be carried forward to (but only to) the next succeeding
Fiscal Year (any such amount to be certified by WWI to the Administrative Agent
in the Compliance Certificate delivered for the last Fiscal Quarter of such
Fiscal Year, and any such amount carried forward to a succeeding Fiscal Year
shall be deemed to be used prior to WWI and its Subsidiaries using the Base
Amount for such succeeding Fiscal Year, without giving effect to such
carry-forward).

        SECTION 7.2.8.    Consolidation, Merger, etc.    Each of the Borrowers
will not, and will not permit any of its respective Subsidiaries to, liquidate
or dissolve, consolidate with, or merge into or with, any other corporation, or
purchase or otherwise acquire all or substantially all of the assets of any
Person (or of any division thereof) except

        (a)  any such Subsidiary (other than the SP1 Borrower) may liquidate or
dissolve voluntarily into, and may merge with and into, WWI (so long as WWI is
the surviving corporation of such combination or merger) or any other Subsidiary
(other than the SP1 Borrower), and the assets or

59

--------------------------------------------------------------------------------

stock of any Subsidiary may be purchased or otherwise acquired by WWI or any
other Subsidiary (other than the SP1 Borrower); provided, that notwithstanding
the above, (i) a Subsidiary may only liquidate or dissolve into, or merge with
and into, another Subsidiary of WWI (other than the SP1 Borrower) if, after
giving effect to such combination or merger, WWI continues to own (directly or
indirectly), and the Administrative Agent continues to have pledged to it
pursuant to a supplement to the WWI Pledge Agreement, a percentage of the issued
and outstanding shares of Capital Securities (on a fully diluted basis) of the
Subsidiary surviving such combination or merger that is equal to or in excess of
the percentage of the issued and outstanding shares of Capital Securities (on a
fully diluted basis) of the Subsidiary that does not survive such combination or
merger that was (immediately prior to the combination or merger) owned by WWI or
pledged to the Administrative Agent and (ii) if such Subsidiary is a Guarantor
the surviving corporation must be a Guarantor;

        (b)  so long as no Default has occurred and is continuing or would occur
after giving effect thereto, WWI or any of their Subsidiaries (other than the
SP1 Borrower) may make Investments permitted under Section 7.2.5 (including any
Permitted Acquisition); and

        (c)  a Subsidiary may merge with another Person in a transaction
permitted by clause (b) of Section 7.2.9.

        SECTION 7.2.9.    Asset Dispositions, etc.    Subject to the definition
of Change of Control, each of the Borrowers will not, and will not permit any of
its respective Subsidiaries to, Dispose of all or any part of its assets,
whether now owned or hereafter acquired (including accounts receivable and
Capital Securities of Subsidiaries) to any Person, unless

        (a)  such Disposition is made by WWI or any of its Subsidiaries (other
than the SP1 Borrower) and is (i) in the ordinary course of its business (and
does not constitute a Disposition of all or a substantial part of WWI or such
Subsidiary's assets) or is of obsolete or worn out property or (ii) permitted by
clause (a) or (b) of Section 7.2.8;

        (b)  (i) such Disposition (other than of Capital Securities) is made by
WWI or any of its Subsidiaries (other than the SP1 Borrower) and is for fair
market value and the consideration consists of no less than 75% in cash,
(ii) the Net Disposition Proceeds received from such Disposition, together with
the Net Disposition Proceeds of all other assets sold, transferred, leased,
contributed or conveyed pursuant to this clause (b) since the Effective Date,
does not exceed (individually or in the aggregate) $20,000,000 over the term of
this Agreement and (iii) the Net Disposition Proceeds generated from such
Disposition not theretofore reinvested in Qualified Assets in accordance with
clause (b) of Section 3.1.1 (with the amount permitted to be so reinvested in
Qualified Assets in any event not to exceed $7,500,000 over the term of this
Agreement) is applied as Net Disposition Proceeds to prepay the Loans pursuant
to the terms of clause (b) of Section 3.1.1 and Section 3.1.2; or

        (c)  such Disposition is made pursuant to a Local Management Plan.

        SECTION 7.2.10.    Modification of Certain Agreements.    

        (a)  Each of the Borrowers will not, and will not permit any of its
respective Subsidiaries to, consent to any amendment, supplement, amendment and
restatement, waiver or other modification of any of the terms or provisions
contained in, or applicable to, the Recapitalization Agreement or the Purchase
Agreement or any schedules, exhibits or agreements related thereto, in each case
which would adversely affect the rights or remedies of the Lenders, or WWI's or
any Subsidiary's ability to perform hereunder or under any Loan Document or
which would increase the purchase price with respect to the Acquisition.

60

--------------------------------------------------------------------------------

        (b)  Except as otherwise permitted pursuant to the terms of this
Agreement, without the prior written consent of the Required Lenders, WWI will
not consent to any amendment, supplement or other modification of any of the
terms or provisions contained in, or applicable to, any Subordinated Debt
(including the Senior Subordinated Note Indenture or any of the Senior
Subordinated Notes), or any guarantees delivered in connection with any
Subordinated Debt (including any Subordinated Guaranty) (collectively, the
"Restricted Agreements"), or make any payment in order to obtain an amendment
thereof or change thereto, if the effect of such amendment, supplement,
modification or change is to (i) increase the principal amount of, or increase
the interest rate on, or add or increase any fee with respect to such
Subordinated Debt or any such Restricted Agreement, advance any dates upon which
payments of principal or interest are due thereon or change any of the covenants
with respect thereto in a manner which is more restrictive to WWI or any of its
Subsidiaries or (ii) change any event of default or condition to an event of
default with respect thereto, change the redemption, prepayment or defeasance
provisions thereof, change the subordination provisions thereof, or change any
collateral therefor (other than to release such collateral), if (in the case of
this clause (b)(ii)), the effect of such amendment or change, individually or
together with all other amendments or changes made, is to increase the
obligations of the obligor thereunder or to confer any additional rights on the
holders of such Subordinated Debt, or any such Restricted Agreement (or a
trustee or other representative on their behalf).

        SECTION 7.2.11.    Transactions with Affiliates.    Each of the
Borrowers will not, and will not permit any of its respective Subsidiaries to,
enter into, or cause, suffer or permit to exist any arrangement or contract with
any of their other Affiliates (other than any Obligor)

        (a)  unless (i) such arrangement or contract is fair and equitable to
WWI or such Subsidiary and is an arrangement or contract of the kind which would
be entered into by a prudent Person in the position of the Borrowers or such
Subsidiary with a Person which is not one of their Affiliates; (ii) if such
arrangement or contract involves an amount in excess of $5,000,000, the terms of
such arrangement or contract are set forth in writing and a majority of
directors of WWI have determined in good faith that the criteria set forth in
clause (i) are satisfied and have approved such arrangement or contract as
evidenced by appropriate resolutions of the board of directors of WWI or the
relevant Subsidiary; (iii) if such arrangement or contract involves an amount in
excess of $25,000,000 for each such arrangement or contract, the board of
directors shall also have received a written opinion from an investment banking,
accounting or appraisal firm of national prominence that is not an Affiliate of
WWI to the effect that such arrangement or contract is fair, from a financial
standpoint, to WWI and its Subsidiaries or (iv) such arrangement is set forth on
Item 7.2.11 of the Disclosure Schedule; and

        (b)  except that, so long as no Default or Event of Default has occurred
and is continuing or would be caused thereby, WWI and its Subsidiaries may pay
(i) annual management, consulting, monitoring and advisory fees to The Invus
Group, Ltd. in an aggregate total amount in any Fiscal Year not to exceed the
greater of (x) $1,000,000 and (y) 1.0% of EBITDA for the relevant period, and
any related out-of-pocket expenses and (ii) fees to The Invus Group, Ltd. and
its Affiliates in connection with any acquisition or divestiture transaction
entered into by WWI or any Subsidiary; provided, however, that the aggregate
amount of fees paid to The Invus Group, Ltd. and its Affiliates in respect of
any acquisition or divestiture transaction shall not exceed 1% of the total
amount of such transaction.

        SECTION 7.2.12.    Negative Pledges, Restrictive Agreements,
etc.    Each of the Borrowers will not, and will not permit any of its
respective Subsidiaries to, enter into any agreement (excluding (i) any
restrictions existing under the Loan Documents or, in the case of clauses (a)(i)
and (b), any other agreements in effect on the date hereof, (ii) in the case of
clauses (a)(i) and (b), any restrictions with respect to a Subsidiary imposed
pursuant to an agreement which has been entered into in connection

61

--------------------------------------------------------------------------------

with the sale or disposition of all or substantially all of the Capital
Securities or assets of such Subsidiary pursuant to a transaction otherwise
permitted hereby, (iii) in the case of clause (a), restrictions in respect of
Indebtedness secured by Liens permitted by Section 7.2.3, but only to the extent
such restrictions apply to the assets encumbered thereby, (iv) in the case of
clause (a), restrictions under the Senior Subordinated Note Indenture or (v) any
restrictions existing under any agreement that amends, refinances or replaces
any agreement containing the restrictions referred to in clause (i), (ii) or
(iii) above; provided, that the terms and conditions of any such agreement
referred to in clause (i), (ii) or (iii) are not materially less favorable to
the Lenders or materially more restrictive to any Obligor a party thereto than
those under the agreement so amended, refinanced or replaced) prohibiting

        (a)  the (i) creation or assumption of any Lien upon its properties,
revenues or assets, whether now owned or hereafter acquired, or (ii) ability of
WWI or any other Obligor to amend or otherwise modify this Agreement or any
other Loan Document; or

        (b)  the ability of any Subsidiary to make any payments, directly or
indirectly, to the Borrowers by way of dividends, advances, repayments of loans
or advances, reimbursements of management and other intercompany charges,
expenses and accruals or other returns on investments, or any other agreement or
arrangement which restricts the ability of any such Subsidiary to make any
payment, directly or indirectly, to the Borrowers.

        SECTION 7.2.13.    Stock of Subsidiaries.    Each of the Borrowers will
not (other than WWI in connection with a Permitted Acquisition or an
Investment), and will not permit any of its respective Subsidiaries to issue any
Capital Securities (whether for value or otherwise) to any Person other than WWI
or another Wholly-owned Subsidiary of WWI except in connection with a Local
Management Plan; provided, that, WW Australia shall at all times be the record
and beneficial direct owner of all of the issued and outstanding Capital
Securities of the SP1 Borrower.

        SECTION 7.2.14.    Sale and Leaseback.    Each of the Borrowers will
not, and will not permit any of its respective Subsidiaries to, enter into any
agreement or arrangement with any other Person providing for the leasing by WWI
or any of its Subsidiaries of real or personal property which has been or is to
be sold or transferred by WWI or any of its Subsidiaries to such other Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of WWI or any of its
Subsidiaries.

        SECTION 7.2.15.    Fiscal Year.    Each of the Borrowers will not and
will not permit any of its respective Subsidiaries to change its Fiscal Year.

        SECTION 7.2.16.    Designation of Senior Indebtedness.    WWI will not
designate any Indebtedness as "Designated Senior Indebtedness" pursuant to
clause (1) of the definition of such term in the Senior Subordinated Note
Indenture, without the consent of the Required Lenders.

        SECTION 7.3.    Maintenance of Separate Existence.    The SP1 Borrower
covenants and agrees with the Administrative Agent, the Issuer and each Lender
as follows:

        (a)    Other Business.    It will not engage in any business or
enterprise or enter into any transaction other than the borrowing of Loans under
this Agreement, and the incurrence and payment of ordinary course operating
expenses, and as otherwise contemplated by the Loan Documents.

        (b)    Maintenance of Separate Existence.    In order to maintain its
corporate existence separate and apart from that of WWI, any Subsidiary of WWI
and any Affiliates thereof and any other Person, it will perform all necessary
acts to maintain such separation, including,

        (i)    practicing and adhering to corporate formalities, such as
maintaining appropriate corporate books and records;

62

--------------------------------------------------------------------------------

        (ii)  complying with Article Sixth of its certificate of incorporation;

        (iii)  owning or leasing (including through shared arrangements with
Affiliates) all office furniture and equipment necessary to operate its
business;

        (iv)  refraining from (A) guaranteeing or otherwise becoming liable for
any obligations of any of its Affiliates or any other Person, (B) having its
Obligations guaranteed by its Affiliates or any other Person (except as
otherwise contemplated by the Loan Documents), (C) holding itself out as
responsible for debts of any of its Affiliates or any other Person or for
decisions or actions with respect to the affairs of any of its Affiliates or any
other Person, and (D) being directly or indirectly named as a direct or
contingent beneficiary or loss payee on any insurance policy of any Affiliate;

        (v)  maintaining its deposit and other bank accounts and all of its
assets separate from those of any other Person;

        (vi)  maintaining its financial records separate and apart from those of
any other Person;

        (vii) compensating all its employees, officers, consultants and agents
for services provided to it by such Persons, or reimbursing any of its
Affiliates in respect of services provided to it by employees, officers,
consultants and agents of such Affiliate, out of its own funds;

        (viii)  maintaining any owned or leased office space separate and apart
from that of any of its Affiliates (even if such office space is subleased from
or is on or near premises occupied by any of its Affiliates);

        (ix)  accounting for and managing all of its liabilities separately from
those of any of its Affiliates and any other Person, including payment directly
by the SP1 Borrower of all payroll, accounting and other administrative expenses
and taxes;

        (x)  allocating, on an arm's-length basis, all shared corporate
operating services, leases and expenses, including those associated with the
services of shared consultants and agents and shared computer and other office
equipment and software;

        (xi)  refraining from filing or otherwise initiating or supporting the
filing of a motion in any bankruptcy or other insolvency proceeding involving
it, WWI, any Subsidiary of WWI, any Affiliate thereof or any other Person to
substantively consolidate it with WWI, any Subsidiary of WWI, any Affiliate
thereof or any other Person;

        (xii) remaining solvent;

        (xiii)  conducting all of its business (whether written or oral) solely
in its own name;

        (xiv) refraining from commingling its assets with those of any of its
Affiliates or any other Person;

        (xv) maintaining an arm's-length relationship with all of its
Affiliates;

        (xvi) refraining from acquiring obligations or securities of WWI, any
Subsidiary of WWI or any Affiliate thereof;

        (xvii)  refraining from pledging its assets for the benefit of any of
its Affiliates or any other Person or making any loans or advances to any of its
Affiliates or any other Person (in each case, except as otherwise permitted
pursuant to the Loan Documents); and

        (xviii)  correcting any known misunderstanding regarding its separate
identity.

        (c)    Independent Directors.    It will not cause or allow its board of
directors to take any action requiring the unanimous affirmative vote of 100% of
the members of its board of directors unless

63

--------------------------------------------------------------------------------

the Independent Director(s) (as defined in the certificate of incorporation of
the SP1 Borrower) shall have participated in such vote, and it shall comply in
all respects with Article Seventh of its certificate of incorporation.

        (d)    Unanimous Consent Required for Certain Actions.    It shall not,
without the unanimous consent of all of the members of its board of directors,
including its independent director(s), (i) file, or authorize or consent to the
filing of, a bankruptcy or insolvency petition or otherwise institute insolvency
proceedings with respect to itself or to any other entity in which it has a
direct or indirect legal or beneficial ownership interest, (ii) dissolve,
liquidate, consolidate, merge, or sell all or substantially all of its assets or
any other entity in which it has a direct or indirect legal or beneficial
ownership interest, (iii) engage in any other business activity or (iv) amend
Articles Third, Sixth and Seventh of its Certificate of Incorporation.

        (e)    No Powers of Attorney.    The SP1 Borrower shall not grant any
powers of attorney to any Person for any purposes except (i) for the purpose of
permitting any Person to perform any ministerial or administrative functions on
behalf of the SP1 Borrower which are not inconsistent with the terms of the Loan
Documents, (ii) to the Administrative Agent for the purposes of the Security
Agreements, Pledge Agreements and Guaranties, or (iii) where otherwise provided
or permitted by the Loan Documents.

ARTICLE VIII

GUARANTY

        SECTION 8.1.    The Guaranty.    WWI hereby unconditionally and
irrevocably guarantees the full and prompt payment when due, whether at stated
maturity, by acceleration or otherwise (including all amounts which would have
become due but for the operation of the automatic stay under Section 362(a) of
the Federal Bankruptcy Code, 11 U.S.C. 362(a), and the operation of Sections
502(b) and 506(b) of the United States Bankruptcy Code, 11 U.S.C. §502(b) and
§506(b)), of the following (collectively, the "Guaranteed Obligations"),

        (a)  all Obligations of the SP1 Borrower and each other Obligor to the
Administrative Agent and each of the Lenders now or hereafter existing under
this Agreement and each other Loan Document, whether for principal, interest,
fees, expenses or otherwise; and

        (b)  all other Obligations to the Administrative Agent and each of the
Lenders now or hereafter existing under any of the Loan Documents, whether for
principal, interest, fees, expenses or otherwise.

The obligations of WWI under this Article VIII constitute a guaranty of payment
when due and not of collection, and WWI specifically agrees that it shall not be
necessary or required that the Administrative Agent, any Lender or any holder of
any Note exercise any right, assert any claim or demand or enforce any remedy
whatsoever against the SP1 Borrower or any other Obligor (or any other Person)
before or as a condition to the obligations of WWI under this Article VIII.

        SECTION 8.2.    Guaranty Unconditional.    The obligations of WWI under
this Article VIII shall be construed as a continuing, absolute, unconditional
and irrevocable guaranty of payment and shall remain in full force and effect
until the Final Termination Date. WWI guarantees that the Guaranteed Obligations
will be paid strictly in accordance with the terms of the agreement, instrument
or document under which they arise, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Administrative Agent or any of the Lenders

64

--------------------------------------------------------------------------------


with respect thereto. The liability of WWI hereunder shall be absolute and
unconditional irrespective of:

        (a)  any lack of validity, legality or enforceability of this Agreement,
the Notes, the TLCs, any Rate Protection Agreement with a Lender or any other
Loan Document or any other agreement or instrument relating to any thereof;

        (b)  any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any compromise,
renewal, extension, acceleration or release with respect thereto, or any other
amendment or waiver of or any consent to departure from this Agreement, the
Notes, the TLCs, any Rate Protection Agreement with a Lender or any other Loan
Document;

        (c)  any addition, exchange, release or non-perfection of any
collateral, or any release or amendment or waiver of or consent to departure
from any other guaranty, for all or any of the Guaranteed Obligations;

        (d)  the failure of the Administrative Agent or any Lender

        (i)    to assert any claim or demand or to enforce any right or remedy
against the SP1 Borrower, any other Obligor or any other Person (including any
other guarantor) under the provisions of this Agreement, any Note, any TLC, any
Rate Protection Agreement with a Lender or any other Loan Document or otherwise,
or

        (ii)  to exercise any right or remedy against any other guarantor of, or
collateral securing, any of the Guaranteed Obligations;

        (e)  any amendment to, rescission, waiver, or other modification of, or
any consent to departure from, any of the terms of this Agreement, any Note, any
TLC, any Rate Protection Agreement with a Lender or any other Loan Document;

        (f)    any defense, setoff or counterclaim which may at any time be
available to or be asserted by any Obligor against the Administrative Agent or
any Lender;

        (g)  any reduction, limitation, impairment or termination of the
Guaranteed Obligations for any reason, including any claim of waiver, release,
surrender, alteration or compromise, and shall not be subject to (and WWI hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, the Guaranteed Obligations or otherwise; or

        (h)  any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, WWI, any other Obligor or
any surety or guarantor.

        SECTION 8.3.    Reinstatement in Certain Circumstances.    If at any
time any payment in whole or in part of any of the Guaranteed Obligations is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of WWI, any other Obligor or otherwise, WWI's
obligations under this Article VIII with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.

        SECTION 8.4.    Waiver.    WWI irrevocably waives promptness, diligence,
notice of acceptance hereof, presentment, demand, protest and any other notice
with respect to any of the Guaranteed Obligations, as well as any requirement
that at any time any action be taken by any Person against the SP1 Borrower or
any other Person.

65

--------------------------------------------------------------------------------


        SECTION 8.5.    Postponement of Subrogation, etc.    WWI will not
exercise any rights which it may acquire by way of rights of subrogation by any
payment made hereunder or otherwise, prior to the Final Termination Date. Any
amount paid to WWI on account of any such subrogation rights prior to Final
Termination Date shall be held in trust for the benefit of the Lenders and each
holder of a Note and/or TLC and shall immediately be paid to the Administrative
Agent and credited and applied against the Guaranteed Obligations, whether
matured or unmatured, in accordance with the terms of this Agreement; provided,
however, that if

        (a)  WWI has made payment to the Lenders and each holder of a Note of
all or any part of the Guaranteed Obligations, and

        (b)  the Final Termination Date has occurred,

each Lender and each holder of a Note agrees that, at WWI's request, the
Administrative Agent, on behalf of the Lenders and the holders of the Notes,
will execute and deliver to WWI appropriate documents (without recourse and
without representation or warranty) necessary to evidence the transfer by
subrogation to WWI of an interest in the Guaranteed Obligations resulting from
such payment by WWI. In furtherance of the foregoing, at all times prior to the
Final Termination Date, WWI shall refrain from taking any action or commencing
any proceeding against the SP1 Borrower (or its successors or assigns, whether
in connection with a bankruptcy proceeding or otherwise) to recover any amounts
in the respect of payments to any Lender or any holder of a Note and/or TLC;
provided, however, that WWI may make any necessary filings solely to preserve
its claims against the SP1 Borrower.

        SECTION 8.6.    Stay of Acceleration.    If acceleration of the time for
payment of any amount payable by the SP1 Borrower under this Agreement or any
Note or TLC is stayed upon the occurrence of any event referred to in
Section 9.1.9 with respect to the SP1 Borrower, all such amounts otherwise
subject to acceleration under the terms of this Agreement shall nonetheless be
payable by WWI hereunder forthwith.

ARTICLE IX

EVENTS OF DEFAULT

        SECTION 9.1.    Listing of Events of Default.    Each of the following
events or occurrences described in this Section 9.1 shall constitute an "Event
of Default".

        SECTION 9.1.1.    Non-Payment of Obligations.    Any Borrower shall
default in the payment or prepayment of any Reimbursement Obligation (including
pursuant to Sections 2.6 and 2.6.2) on the applicable Disbursement Due Date or
any deposit of cash for collateral purposes on the date required pursuant to
Section 2.6.4 or any principal of any Loan when due, or any Obligor (including
WWI and the SP1 Borrower) shall default (and such default shall continue
unremedied for a period of three Business Days) in the payment when due of any
interest or commitment fee or of any other monetary Obligation.

        SECTION 9.1.2.    Breach of Warranty.    Any representation or warranty
of any Borrower or any other Obligor made or deemed to be made hereunder or in
any other Loan Document executed by it or any other writing or certificate
furnished by or on behalf of the Borrowers or any other Obligor to the
Administrative Agent, the Issuer or any Lender for the purposes of or in
connection with this Agreement or any such other Loan Document (including any
certificates delivered pursuant to Article V) is or shall be incorrect when made
in any material respect.

        SECTION 9.1.3.    Non-Performance of Certain Covenants and
Obligations.    Any Borrower shall default in the due performance and observance
of any of its obligations under Section 7.1.9 or Section 7.2.

66

--------------------------------------------------------------------------------


        SECTION 9.1.4.    Non-Performance of Other Covenants and
Obligations.    Any Obligor shall default in the due performance and observance
of any other agreement contained herein or in any other Loan Document executed
by it, and such default shall continue unremedied for a period of 30 days after
notice thereof shall have been given to WWI by the Administrative Agent at the
direction of the Required Lenders.

        SECTION 9.1.5.    Default on Other Indebtedness.    A default shall
occur (i) in the payment when due (subject to any applicable grace period),
whether by acceleration or otherwise, of any Indebtedness, other than
Indebtedness described in Section 9.1.1, of WWI or any of its Subsidiaries or
any other Obligor having a principal amount, individually or in the aggregate,
in excess of $1,000,000, or (ii) a default shall occur in the performance or
observance of any obligation or condition with respect to such Indebtedness
having a principal amount, individually or in the aggregate, in excess of
$5,000,000 if the effect of such default is to accelerate the maturity of any
such Indebtedness or such default shall continue unremedied for any applicable
period of time sufficient to permit the holder or holders of such Indebtedness,
or any trustee or agent for such holders, to cause such Indebtedness to become
due and payable prior to its expressed maturity.

        SECTION 9.1.6.    Judgments.    Any judgment or order for the payment of
money in excess of $1,000,000 (not covered by insurance from a responsible
insurance company that is not denying its liability with respect thereto) shall
be rendered against WWI or any of its Subsidiaries or any other Obligor and
remain unpaid and either

        (a)  enforcement proceedings shall have been commenced by any creditor
upon such judgment or order; or

        (b)  there shall be any period of 60 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.

        SECTION 9.1.7.    Pension Plans.    Any of the following events shall
occur with respect to any Pension Plan:

        (a)  the termination of any Pension Plan if, as a result of such
termination, WWI or any Subsidiary would be required to make a contribution to
such Pension Plan, or would reasonably expect to incur a liability or obligation
to such Pension Plan, in excess of $5,000,000; or

        (b)  a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under section 302(f) of ERISA in an amount in
excess of $5,000,000.

        SECTION 9.1.8.    Change in Control.    Any Change in Control shall
occur.

        SECTION 9.1.9.    Bankruptcy, Insolvency, etc.    WWI or any of its
Subsidiaries (other than any Immaterial Subsidiary or the Designated Subsidiary)
or any other Obligor shall

        (a)  become insolvent or generally fail to pay, or admit in writing its
inability or unwillingness to pay, debts as they become due;

        (b)  apply for, consent to, or acquiesce in, the appointment of a
trustee, receiver, sequestrator or other custodian for WWI or any of its
Subsidiaries or any other Obligor or any property of any thereof, or make a
general assignment for the benefit of creditors;

        (c)  in the absence of such application, consent or acquiescence, permit
or suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for WWI or any of its Subsidiaries or any other Obligor or for a
substantial part of the property of any thereof, and such trustee, receiver,
sequestrator or other custodian shall not be discharged within 60 days, provided
that WWI or each Subsidiary and each other Obligor hereby expressly authorizes
the Administrative Agent, the Issuer and each Lender to appear in any court
conducting any relevant

67

--------------------------------------------------------------------------------




proceeding during such 60-day period to preserve, protect and defend their
rights under the Loan Documents;

        (d)  permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of WWI or any of its Subsidiaries or any other Obligor,
and, if any such case or proceeding is not commenced by WWI or such Subsidiary
or such other Obligor, such case or proceeding shall be consented to or
acquiesced in by WWI or such Subsidiary or such other Obligor or shall result in
the entry of an order for relief or shall remain for 60 days undismissed,
provided that WWI, each Subsidiary and each other Obligor hereby expressly
authorizes the Administrative Agent, the Issuer and each Lender to appear in any
court conducting any such case or proceeding during such 60-day period to
preserve, protect and defend their rights under the Loan Documents; or

        (e)  take any action (corporate or otherwise) authorizing, or in
furtherance of, any of the foregoing.

        SECTION 9.1.10.    Impairment of Security, etc.    Any Loan Document, or
any Lien granted thereunder, shall (except in accordance with its terms), in
whole or in part, terminate, cease to be in full force and effect or cease to be
the legally valid, binding and enforceable obligation of any Obligor party
thereto; any Borrower or any other Obligor shall, directly or indirectly,
contest in any manner the effectiveness, validity, binding nature or
enforceability thereof; or any Lien securing any Obligation shall, in whole or
in part, cease to be a perfected first priority Lien, subject only to those
exceptions expressly permitted by such Loan Document, except to the extent any
event referred to above (a) results from the failure of the Administrative Agent
to maintain possession of certificates representing securities pledged under the
WWI Pledge Agreement or to file continuation statements under the Uniform
Commercial Code of any applicable jurisdiction or (b) is covered by a lender's
title insurance policy and the relevant insurer promptly after the occurrence
thereof shall have acknowledged in writing that the same is covered by such
title insurance policy.

        SECTION 9.1.11.    Senior Subordinated Notes.    The subordination
provisions relating to the Senior Subordinated Note Indenture (the
"Subordination Provisions") shall fail to be enforceable by the Lenders (which
have not effectively waived the benefits thereof) in accordance with the terms
thereof, or the principal or interest on any Loan, Reimbursement Obligation or
other monetary Obligations shall fail to constitute Senior Debt, or the same (or
any other similar term) used to define the monetary Obligations.

        SECTION 9.1.12.    Redemption.    Any Senior Subordinated Noteholder of
any Subordinated Debt shall file an action seeking the rescission thereof or
damages or injunctive relief relating thereto; or any event shall occur which,
under the terms of any agreement or indenture relating to Subordinated Debt,
shall require WWI or any of its Subsidiaries to purchase, redeem or otherwise
acquire or offer to purchase, redeem or otherwise acquire all or any portion of
the principal amount of the Subordinated Debt (other than as provided under
Section 7.2.6); or WWI or any of its Subsidiaries shall for any other reason
purchase, redeem or otherwise acquire or offer to purchase, redeem or otherwise
acquire, or make any other payments in respect of the principal amount of any
such Subordinated Debt (other than as provided under Section 7.2.6).

        SECTION 9.2.    Action if Bankruptcy, etc.    If any Event of Default
described in clauses (a) through (d) of Section 9.1.9 shall occur with respect
to WWI, any Subsidiary or any other Obligor, the Commitments (if not theretofore
terminated) shall automatically terminate and the outstanding principal amount
of all outstanding Loans and all other Obligations shall automatically be and
become immediately due and payable, without notice or demand.

68

--------------------------------------------------------------------------------


        SECTION 9.3.    Action if Other Event of Default.    If any Event of
Default (other than any Event of Default described in clauses (a) through (d) of
Section 9.1.9 with respect to WWI or any Subsidiary or any other Obligor) shall
occur for any reason, whether voluntary or involuntary, and be continuing, the
Administrative Agent, upon the direction of the Required Lenders, shall by
notice to WWI declare all or any portion of the outstanding principal amount of
the Loans and other Obligations to be due and payable, require the Borrowers to
provide cash collateral to be deposited with the Administrative Agent in an
amount equal to the Stated Amount of all issued Letters of Credit and/or declare
the Commitments (if not theretofore terminated) to be terminated, whereupon the
full unpaid amount of such Loans and other Obligations which shall be so
declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment, the Borrowers shall deposit with
the Administrative Agent cash collateral in an amount equal to the Stated Amount
of all issued Letters of Credit and/or, as the case may be, the Commitments
shall terminate.

ARTICLE X

THE AGENTS

        SECTION 10.1.    Actions.    Each Lender hereby appoints Scotiabank as
its Administrative Agent and as a Lead Agent and Book Manager under and for
purposes of this Agreement, the Notes and each other Loan Document. Each Lender
authorizes the Administrative Agent to act on behalf of such Lender under this
Agreement, the Notes, the TLCs, and each other Loan Document and, in the absence
of other written instructions from the Required Lenders received from time to
time by the Administrative Agent (with respect to which the Administrative Agent
agrees that it will comply, except as otherwise provided in this Section or as
otherwise advised by counsel), to exercise such powers hereunder and thereunder
as are specifically delegated to or required of the Administrative Agent by the
terms hereof and thereof, together with such powers as may be reasonably
incidental thereto. Each Lender hereby appoints CSFB as the Syndication Agent
and as a Lead Agent and Book Manager. Each Lender hereby indemnifies (which
indemnity shall survive any termination of this Agreement) each Agent, ratably
in accordance with their respective Term Loans and TLCs outstanding and
Commitments (or, if no Term Loans, TLCs or Commitments are at the time
outstanding and in effect, then ratably in accordance with the principal amount
of Term Loans or, as the case may be, TLCs held by such Lender, and their
respective Commitments as in effect in each case on the date of the termination
of this Agreement), from and against any and all liabilities, obligations,
losses, damages, claims, costs or expenses of any kind or nature whatsoever
which may at any time be imposed on, incurred by, or asserted against, the
Agents in any way relating to or arising out of this Agreement, the Notes, the
TLCs and any other Loan Document, including reasonable attorneys' fees, and as
to which any Agent is not reimbursed by the Borrowers or any other Obligor (and
without limiting the obligation of the Borrowers or any other Obligor to do so);
provided, however, that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, claims, costs or expenses
which are determined by a court of competent jurisdiction in a final proceeding
to have resulted solely from an Agent's gross negligence or willful misconduct.
The Agents shall not be required to take any action hereunder, under the Notes,
the TLCs or under any other Loan Document, or to prosecute or defend any suit in
respect of this Agreement, the Notes, the TLCs or any other Loan Document,
unless it is indemnified hereunder to its satisfaction. If any indemnity in
favor of the Agents shall be or become, in any Agent's determination,
inadequate, any Agent may call for additional indemnification from the Lenders
and cease to do the acts indemnified against hereunder until such additional
indemnity is given. Notwithstanding the foregoing, the Lead Arrangers and Book
Managers shall have no duties, obligations or liabilities under any Loan
Document.

        SECTION 10.2.    Funding Reliance, etc.    Unless the Administrative
Agent shall have been notified by telephone, confirmed in writing, by any Lender
by 5:00 p.m., New York time, on the day prior to a Borrowing that such Lender
will not make available the amount which would constitute its Percentage

69

--------------------------------------------------------------------------------


of such Borrowing on the date specified therefor, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent and, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. If and to the extent that such Lender shall not
have made such amount available to the Administrative Agent, such Lender
severally agrees and the Borrowers jointly and severally agree to repay the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date the Administrative Agent made such
amount available to the applicable Borrower to the date such amount is repaid to
the Administrative Agent, at the interest rate applicable at the time to Loans
comprising such Borrowing (in the case of any Borrower) and (in the case of a
Lender), at the Federal Funds Rate (for the first two Business Days after which
such amount has not been repaid, and thereafter at the interest rate applicable
to Loans comprising such Borrowing.

        SECTION 10.3.    Exculpation.    Neither any Agent nor any of their
respective directors, officers, employees or agents shall be liable to any
Lender for any action taken or omitted to be taken by it under this Agreement or
any other Loan Document, or in connection herewith or therewith, except for its
own willful misconduct or gross negligence, nor responsible for any recitals or
warranties herein or therein, nor for the effectiveness, enforceability,
validity or due execution of this Agreement or any other Loan Document, nor for
the creation, perfection or priority of any Liens purported to be created by any
of the Loan Documents, or the validity, genuineness, enforceability, existence,
value or sufficiency of any collateral security, nor to make any inquiry
respecting the performance by the Borrowers of their obligations hereunder or
under any other Loan Document. Any such inquiry which may be made by any Agent
shall not obligate it to make any further inquiry or to take any action. The
Agents shall be entitled to rely upon advice of counsel concerning legal matters
and upon any notice, consent, certificate, statement or writing which the Agents
believe to be genuine and to have been presented by a proper Person.

        SECTION 10.4.    Successor.    The Syndication Agent may resign as such
upon one Business Day's notice to WWI and the Administrative Agent. The
Administrative Agent may resign as such at any time upon at least 30 days prior
notice to WWI and all Lenders. If the Administrative Agent at any time shall
resign, the Required Lenders may, with the prior consent of WWI (which consent
shall not be unreasonably withheld), appoint another Lender as a successor
Administrative Agent which shall thereupon become the Administrative Agent
hereunder. If no successor Administrative Agent shall have been so appointed by
the Required Lenders, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent's giving notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be one of the Lenders or a commercial banking
institution organized under the laws of the U.S. (or any State thereof) or a
U.S. branch or agency of a commercial banking institution, and having a combined
capital and surplus of at least $250,000,000; provided, however, that if, such
retiring Administrative Agent is unable to find a commercial banking institution
which is willing to accept such appointment and which meets the qualifications
set forth in above, the retiring Administrative Agent's resignation shall
nevertheless thereupon become effective and the Lenders shall assume and perform
all of the duties of the Administrative Agent hereunder until such time, if any,
as the Required Lenders appoint a successor as provided for above. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall be entitled to
receive from the retiring Administrative Agent such documents of transfer and
assignment as such successor Administrative Agent may reasonably request, and
shall thereupon succeed to and become vested with all rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Administrative Agent's resignation hereunder as the
Administrative Agent, the provisions of

70

--------------------------------------------------------------------------------


        (a)  this Article X shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent under this
Agreement; and

        (b)  Section 11.3 and Section 11.4 shall continue to inure to its
benefit.

        SECTION 10.5.    Credit Extensions by each Agent.    Each Agent shall
have the same rights and powers with respect to (x) the Credit Extensions made
by it or any of its Affiliates, and (y) the Notes or TLCs held by it or any of
its Affiliates as any other Lender and may exercise the same as if it were not
an Agent. Each Agent and its respective Affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with any Borrower or
any Subsidiary or Affiliate of WWI, as if such Agent were not an Agent
hereunder.

        SECTION 10.6.    Credit Decisions.    Each Lender acknowledges that it
has, independently of each Agent and each other Lender, and based on such
Lender's review of the financial information of the Borrowers, this Agreement,
the other Loan Documents (the terms and provisions of which being satisfactory
to such Lender) and such other documents, information and investigations as such
Lender has deemed appropriate, made its own credit decision to extend its
Commitments. Each Lender also acknowledges that it will, independently of each
Agent and each other Lender, and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under this Agreement or any other Loan
Document.

        SECTION 10.7.    Copies, etc.    The Administrative Agent shall give
prompt notice to each Lender of each notice or request required or permitted to
be given to the Administrative Agent by any Borrower pursuant to the terms of
this Agreement (unless concurrently delivered to the Lenders by such Borrower).
The Administrative Agent will distribute to each Lender each document or
instrument received for its account and copies of all other communications
received by the Administrative Agent from any Borrower for distribution to the
Lenders by the Administrative Agent in accordance with the terms of this
Agreement.

        SECTION 10.8.    Reliance by the Administrative Agent.    The
Administrative Agent shall be entitled to rely upon any certification, notice or
other communication (including any thereof by telephone, telecopy, telegram or
cable) believed by it to be genuine and correct and to have been signed or sent
by or on behalf of the proper Person, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the
Administrative Agent. As to any matters not expressly provided for by this
Agreement or any other Loan Document, the Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder or
thereunder in accordance with instructions given by the Required Lenders or all
of the Lenders as is required in such circumstance, and such instructions of
such Lenders and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders. For purposes of applying amounts in accordance
with this Section, the Administrative Agent shall be entitled to rely upon any
Secured Party that has entered into a Rate Protection Agreement with any Obligor
for a determination (which such Secured Party agrees to provide or cause to be
provided upon request of the Administrative Agent) of the outstanding Secured
Obligations owed to such Secured Party under any Rate Protection Agreement.
Unless it has actual knowledge evidenced by way of written notice from any such
Secured Party and any Borrower to the contrary, the Administrative Agent, in
acting hereunder and under each other Loan Document, shall be entitled to assume
that no Rate Protection Agreements or Obligations in respect thereof are in
existence or outstanding between any Secured Party and any Obligor.

        SECTION 10.9.    Defaults.    The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of a Default unless the
Administrative Agent has received notice from a Lender or any Borrower
specifying such Default and stating that such notice is a "Notice of Default".
In the event that the Administrative Agent receives such a notice of the
occurrence of a Default, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall

71

--------------------------------------------------------------------------------


(subject to Section 11.1) take such action with respect to such Default as shall
be directed by the Required Lenders; provided, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interest of the Lenders except to the extent that this Agreement
expressly requires that such action be taken, or not be taken, only with the
consent or upon the authorization of the Required Lenders or all Lenders.

ARTICLE XI

MISCELLANEOUS PROVISIONS

        SECTION 11.1.    Waivers, Amendments, etc.    The provisions of this
Agreement and of each other Loan Document may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
consented to by the Borrowers and the Required Lenders; provided, however, that
no such amendment, modification or waiver shall:

        (a)  modify this Section 11.1 without the consent of all Lenders;

        (b)  increase the aggregate amount of any Lender's Percentage of any
Commitment Amount, increase the aggregate amount of any Loans or TLCs required
to be made or purchased by a Lender pursuant to its Commitments, extend the
final Commitment Termination Date of Credit Extensions made (or participated in)
by a Lender or reduce any fees described in Article III payable to any Lender
without the consent of such Lender;

        (c)  extend the final Stated Maturity Date for any Lender's Loan or TLC,
or reduce the principal amount of or rate of interest on any Lender's Loan or
TLC or extend the date on which scheduled payments of principal, or payments of
interest or fees are payable in respect of any Lender's Loans or TLCs, in each
case, without the consent of such Lender (it being understood and agreed,
however, that any vote to rescind any acceleration made pursuant to Section 9.2
and Section 9.3 of amounts owing with respect to the Loans, TLCs and other
Obligations shall only require the vote of the Required Lenders);

        (d)  reduce the percentage set forth in the definition of "Required
Lenders" or any requirement hereunder that any particular action be taken by all
Lenders without the consent of all Lenders;

        (e)  increase the Stated Amount of any Letter of Credit or extend the
Stated Expiry Date of any Letter of Credit to a date which is subsequent to the
Revolving Loan Commitment Termination Date, in each case, unless consented to by
the Issuer of such Letter of Credit;

        (f)    except as otherwise expressly provided in this Agreement or
another Loan Document, release (i) any Guarantor from its obligations under a
Guaranty other than in connection with a Disposition of all or substantially all
of the Capital Securities of such Guarantor in a transaction permitted by
Section 7.2.9 as in effect from time to time or (ii) all or substantially all of
the collateral under the Loan Documents, in either case without the consent of
all Lenders;

        (g)  change any of the terms of clause (c) of Section 2.1.4 or
Section 2.3.2 without the consent of the Swing Line Lender; or

        (h)  affect adversely the interests, rights or obligations of the
Administrative Agent (in its capacity as the Administrative Agent), the
Syndication Agent (in its capacity as the Syndication Agent) or any Issuer (in
its capacity as Issuer), unless consented to by the Administrative Agent, the
Syndication Agent or such Issuer, as the case may be.

No failure or delay on the part of the Administrative Agent, the Syndication
Agent, any Issuer or any Lender in exercising any power or right under this
Agreement or any other Loan Document shall

72

--------------------------------------------------------------------------------

operate as a waiver thereof, nor shall any single or partial exercise of any
such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on any Borrower or
any other Obligor in any case shall entitle it to any notice or demand in
similar or other circumstances. No waiver or approval by the Administrative
Agent, the Syndication Agent, any Issuer or any Lender under this Agreement or
any other Loan Document shall, except as may be otherwise stated in such waiver
or approval, be applicable to subsequent transactions. No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

        SECTION 11.2.    Notices.    All notices and other communications
provided to any party hereto under this Agreement or any other Loan Document
shall be in writing or by facsimile and addressed, delivered or transmitted to
such party at its address or facsimile number set forth on Schedule III hereto
or set forth in the Lender Assignment Agreement or at such other address or
facsimile number as may be designated by such party in a notice to the other
parties. Any notice, if mailed and properly addressed with postage prepaid or if
properly addressed and sent by pre-paid courier service, shall be deemed given
when received; any notice, if transmitted by facsimile, shall be deemed given
when transmitted (telephonic confirmation in the case of facsimile).

        SECTION 11.3.    Payment of Costs and Expenses.    The Borrowers jointly
and severally agree to pay on demand all reasonable expenses of the
Administrative Agent (including the reasonable fees and out-of-pocket expenses
of Mayer, Brown, Rowe & Maw, special New York counsel to the Administrative
Agent and of local counsel, if any, who may be retained by counsel to the
Administrative Agent) in connection with:

        (a)  the syndication by the Agents of the Loans, the TLCs, the
negotiation, preparation, execution and delivery of this Agreement and of each
other Loan Document, including schedules and exhibits, and any amendments,
waivers, consents, supplements or other modifications to this Agreement or any
other Loan Document as may from time to time hereafter be required, whether or
not the transactions contemplated hereby are consummated;

        (b)  the filing, recording, refiling or rerecording of each Mortgage,
each Pledge Agreement and each Security Agreement and/or any Uniform Commercial
Code financing statements or other instruments relating thereto and all
amendments, supplements and modifications to any thereof and any and all other
documents or instruments of further assurance required to be filed or recorded
or refiled or rerecorded by the terms hereof or of such Mortgage, Pledge
Agreement or Security Agreement; and

        (c)  the preparation and review of the form of any document or
instrument relevant to this Agreement or any other Loan Document.

The Borrowers further jointly and severally agree to pay, and to save each
Agent, the Issuer and the Lenders harmless from all liability for, any stamp or
other similar taxes which may be payable in connection with the execution or
delivery of this Agreement, the Credit Extensions made hereunder, or the
issuance of the Notes, the TLCs and Letters of Credit or any other Loan
Documents. The Borrowers also agree to reimburse the Administrative Agent, the
Issuer and each Lender upon demand for all reasonable out-of-pocket expenses
(including attorneys' fees and legal expenses) incurred by the Administrative
Agent, the Issuer or such Lender in connection with (x) the negotiation of any
restructuring or "work-out", whether or not consummated, of any Obligations and
(y) the enforcement of any Obligations.

        SECTION 11.4.    Indemnification.    In consideration of the execution
and delivery of this Agreement by each Lender and the extension of the
Commitments, the Borrowers hereby jointly and severally indemnify, exonerate and
hold the Administrative Agent, the Syndication Agent, the Issuer and each Lender
and each of their respective Affiliates, and each of their respective partners,
officers,

73

--------------------------------------------------------------------------------


directors, employees and agents, and each other Person controlling any of the
foregoing within the meaning of either Section 15 of the Securities Act of 1933,
as amended, or Section 20 of the Securities Exchange Act of 1934, as amended
(collectively, the "Indemnified Parties"), free and harmless from and against
any and all actions, causes of action, suits, losses, costs, liabilities and
damages, and expenses actually incurred in connection therewith (irrespective of
whether any such Indemnified Party is a party to the action for which
indemnification hereunder is sought), including reasonable attorneys' fees and
disbursements (collectively, the "Indemnified Liabilities"), incurred by the
Indemnified Parties or any of them as a result of, or arising out of, or
relating to

        (a)  any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Credit Extension;

        (b)  the entering into and performance of this Agreement and any other
Loan Document by any of the Indemnified Parties (including any action brought by
or on behalf of any Borrower as the result of any determination by the Required
Lenders pursuant to Article V not to make any Credit Extension);

        (c)  any investigation, litigation or proceeding related to any
acquisition or proposed acquisition by WWI or any of its Subsidiaries of all or
any portion of the stock or assets of any Person, whether or not the
Administrative Agent, the Syndication Agent, the Issuer or such Lender is party
thereto;

        (d)  any investigation, litigation or proceeding related to any
environmental cleanup, audit, compliance or other matter relating to the
protection of the environment or the Release by WWI or any of its Subsidiaries
of any Hazardous Material;

        (e)  the presence on or under, or the escape, seepage, leakage,
spillage, discharge, emission, discharging or releases from, any real property
owned or operated by WWI or any Subsidiary thereof of any Hazardous Material
present on or under such property in a manner giving rise to liability at or
prior to the time WWI or such Subsidiary owned or operated such property
(including any losses, liabilities, damages, injuries, costs, expenses or claims
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, WWI or such Subsidiary; or

        (f)    each Lender's Environmental Liability (the indemnification herein
shall survive repayment of the Notes and the TLCs and any transfer of the
property of WWI or any of its Subsidiaries by foreclosure or by a deed in lieu
of foreclosure for any Lender's Environmental Liability, regardless of whether
caused by, or within the control of, WWI or such Subsidiary);

except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party's gross
negligence or willful misconduct. WWI, the Borrowers and their permitted
successors and assigns hereby waive, release and agree not to make any claim, or
bring any cost recovery action against, the Administrative Agent, the
Syndication Agent, the Issuer or any Lender under CERCLA or any state
equivalent, or any similar law now existing or hereafter enacted, except to the
extent arising out of the gross negligence or willful misconduct of any
Indemnified Party. It is expressly understood and agreed that to the extent that
any of such Persons is strictly liable under any Environmental Laws, any
Borrower's obligation to such Person under this indemnity shall likewise be
without regard to fault on the part of such Borrower with respect to the
violation or condition which results in liability of such Person. If and to the
extent that the foregoing undertaking may be unenforceable for any reason, each
of the Borrowers hereby jointly and severally agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

        SECTION 11.5.    Survival.    The obligations of the Borrowers under
Sections 4.3, 4.4, 4.5, 4.6, 11.3 and 11.4, and the obligations of the Lenders
under Sections 4.8 and 10.1, shall in each case survive any

74

--------------------------------------------------------------------------------


termination of this Agreement, the payment in full of all Obligations, the
termination or expiration of all Letters of Credit and the termination of all
Commitments. The representations and warranties made by the Borrowers and each
other Obligor in this Agreement and in each other Loan Document shall survive
the execution and delivery of this Agreement and each such other Loan Document.

        SECTION 11.6.    Severability.    Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such provision and such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement or such Loan Document or affecting the validity or
enforceability of such provision in any other jurisdiction.

        SECTION 11.7.    Headings.    The various headings of this Agreement and
of each other Loan Document are inserted for convenience only and shall not
affect the meaning or interpretation of this Agreement or such other Loan
Document or any provisions hereof or thereof.

        SECTION 11.8.    Execution in Counterparts.    This Agreement may be
executed by the parties hereto in several counterparts each of which shall be
deemed to be an original and all of which shall constitute together but one and
the same agreement.

        SECTION 11.9.    Governing Law; Entire Agreement.    THIS AGREEMENT, THE
NOTES, THE TLCS AND EACH OTHER LOAN DOCUMENT (OTHER THAN THE LETTERS OF CREDIT,
TO THE EXTENT SPECIFIED BELOW AND EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN A
LOAN DOCUMENT), INCLUDING PROVISIONS WITH RESPECT TO INTEREST, LOAN CHARGES AND
COMMITMENT FEES, SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK). EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO LAWS OR
RULES ARE DESIGNATED, THE INTERNATIONAL STANDBY PRACTICES (ISP98—INTERNATIONAL
CHAMBER OF COMMERCE PUBLICATION NUMBER 590 (THE "ISP RULES")) AND, AS TO MATTERS
NOT GOVERNED BY THE ISP RULES, THE INTERNAL LAWS OF THE STATE OF NEW YORK. This
Agreement and the other Loan Documents constitute the entire understanding among
the parties hereto with respect to the subject matter hereof and thereof and
supersede any prior agreements, written or oral, with respect thereto.

        SECTION 11.10.    Successors and Assigns.    This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns; provided, however, that:

        (a)  none of the Borrowers may assign or transfer its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and all Lenders; and

        (b)  the rights of sale, assignment and transfer of the Lenders are
subject to Section 11.11.

        SECTION 11.11.    Sale and Transfer of Loans and Notes; Participations
in Loans, Notes and TLCs.    Each Lender may assign, or sell participations in,
its Loans, its TLCs, Letters of Credit and Commitments to one or more other
Persons, on a non pro rata basis, in accordance with this Section 11.11.

        SECTION 11.11.1.    Assignments.    Any Lender,

        (a)  with the written consents of WWI and the Administrative Agent
(which consents shall not be unreasonably delayed or withheld and which consent,
in the case of WWI, shall be deemed to have been given in the absence of a
written notice delivered by WWI to the Administrative Agent, on or before the
fifth Business Day after receipt by WWI of such Lender's request for such

75

--------------------------------------------------------------------------------

consent), may at any time assign and delegate to one or more commercial banks or
other financial institutions; and

        (b)  with notice to WWI and the Administrative Agent, but without the
consent of any Borrower or the Administrative Agent, may assign and delegate to
any of its Affiliates, Related Fund or to any other Lender,

(each Person described in either of the foregoing clauses as being the Person to
whom such assignment and delegation is to be made, being hereinafter referred to
as an "Assignee Lender"), all or any fraction of such Lender's total Loans,
TLCs, participations in Letters of Credit and Letter of Credit Outstandings with
respect thereto and Commitments in a minimum aggregate amount of $1,000,000 or
the then remaining amount of a Lender's type of Loan or Commitment; provided,
however, that (i) with respect to assignments of Revolving Loans, the assigning
Lender must assign a pro rata portion of each of its Revolving Loan Commitments,
Revolving Loans and interest in Letters of Credit Outstandings, (ii) the
Administrative Agent, in its own discretion, or by instruction from the Issuer,
may refuse acceptance of an assignment of Revolving Loans and Revolving Loan
Commitments to a Person not satisfying long-term certificate of deposit ratings
published by S&P or Moody's, of at least BBB- or Baa3, respectively, or (unless
otherwise agreed to by the Issuer), if such assignment would, pursuant to any
applicable laws, rules or regulations, be binding on the Issuer, result in a
reduced rate of return to the Issuer or require the Issuer to set aside capital
in an amount that is greater than that which is required to be set aside for
other Lenders participating in the Letters of Credit and (iii) such minimum
assignment amounts shall not apply to assignments among Lenders, their
Affiliates and Related Funds; provided, further, that any such Assignee Lender
will comply, if applicable, with the provisions contained in Section 4.6 and the
Borrowers, each other Obligor and the Administrative Agent shall be entitled to
continue to deal solely and directly with such Lender in connection with the
interests so assigned and delegated to an Assignee Lender until

        (i)    written notice of such assignment and delegation, together with
payment instructions, addresses and related information with respect to such
Assignee Lender, shall have been given to the Borrowers and the Administrative
Agent by such Lender and such Assignee Lender;

        (ii)  such Assignee Lender shall have executed and delivered to the
Borrowers and the Administrative Agent a Lender Assignment Agreement, accepted
by the Administrative Agent; and

        (iii)  the processing fees described below shall have been paid.

From and after the date that the Administrative Agent accepts such Lender
Assignment Agreement, (x) the Assignee Lender thereunder shall be deemed
automatically to have become a party hereto and to the extent that rights and
obligations hereunder have been assigned and delegated to such Assignee Lender
in connection with such Lender Assignment Agreement shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and
(y) the assignor Lender, to the extent that rights and obligations hereunder
have been assigned and delegated by it in connection with such Lender Assignment
Agreement, shall be released from its obligations hereunder and under the other
Loan Documents. Within ten Business Days after its receipt of notice that the
Administrative Agent has received an executed Lender Assignment Agreement, the
applicable Borrower shall execute and deliver to the Administrative Agent (for
delivery to the relevant Assignee Lender) new Notes or TLCs, as the case may be,
evidencing such Assignee Lender's assigned Loans, TLCs, TLC Commitments and
Commitments and, if the assignor Lender has retained Loans, TLCs, TLC
Commitments and Commitments hereunder, replacement Notes or TLCs, as the case
may be, in the principal amount of the Loans or TLCs, as the case may be, and
TLC Commitments or Commitments, as the case may be, retained by the assignor
Lender hereunder (such Notes or TLCs, as the case may be, to be in exchange for,
but not in payment of, those Notes or TLCs, as the case may be, then held by
such assignor Lender). Each such Note or TLC, as the case may be, shall be dated
the date of the predecessor Notes

76

--------------------------------------------------------------------------------

or TLCs, as the case may be. The assignor Lender shall mark the predecessor
Notes or TLCs, as the case may be, "exchanged" and deliver them to the
applicable Borrower. Accrued interest on that part of the predecessor Notes or
TLCs, as the case may be, evidenced by the new Notes or TLCs, as the case may
be, and accrued fees, shall be paid as provided in the Lender Assignment
Agreement. Accrued interest on that part of the predecessor Notes or TLCs, as
the case may be, evidenced by the replacement Notes or TLCs, as the case may be,
shall be paid to the assignor Lender. Accrued interest and accrued fees shall be
paid at the same time or times provided in the predecessor Notes or TLCs, as the
case may be, and in this Agreement. Such assignor Lender or such Assignee Lender
must also pay a processing fee to the Administrative Agent upon delivery of any
Lender Assignment Agreement, in the amount of $3,500, unless such assignment and
delegation is by a Lender to its Affiliate or if such assignment and delegation
is by a Lender to the Federal Reserve Bank or other creditor, as provided below;
provided however that for purposes of paying such processing fee, same-day
assignments to Affiliates and/or Related Funds of a Lender shall be treated as a
single assignment. Any attempted assignment and delegation not made in
accordance with this Section 11.11.1 shall be null and void.

Notwithstanding any other term of this Section 11.11.1, the agreement of the
Swing Line Lender to provide the Swing Line Loan Commitment shall not impair or
otherwise restrict in any manner the ability of the Swing Line Lender to make
any assignment of its Loans or Commitments, it being understood and agreed that
the Swing Line Lender may terminate its Swing Line Loan Commitment, to the
extent such Swing Line Commitment would exceed its Revolving Loan Commitment
after giving effect to such assignment, in connection with the making of any
assignment. Nothing contained in this Section 11.11.1shall prevent or prohibit
any Lender from pledging its rights (but not its obligations to make Loans)
under this Agreement and/or its Loans and/or its Notes hereunder to a Federal
Reserve Bank (or in the case of a Lender which is a fund, to the trustee of, or
other Eligible Institution affiliated with, such fund for the benefit of its
investors) or other creditor in support of borrowings made by such Lender from
such Federal Reserve Bank or other creditor.

In the event that S&P or Moody's shall, after the date that any Lender with a
Commitment to make Revolving Loans or participate in Letters of Credit or Swing
Line Loans becomes a Lender, downgrade the long-term certificate of deposit
rating or long-term senior unsecured debt rating of such Lender, and the
resulting rating shall be below BBB- or Baa3, then each of the Issuer and (if
different) the Swing Line Lender shall have the right, but not the obligation,
upon notice to such Lender and the Administrative Agent, to replace such Lender
with an Assignee Lender in accordance with and subject to the restrictions
contained in this Section, and such Lender hereby agrees to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in this Section) all its interests, rights and obligations in respect of its
Revolving Loan Commitment under this Agreement to such Assignee Lender;
provided, however, that (i) no such assignment shall conflict with any law, rule
and regulation or order of any governmental authority and (ii) such Assignee
Lender shall pay to such Lender in immediately available funds on the date of
such assignment the principal of and interest and fees (if any) accrued to the
date of payment on the Loans made, and Letters of Credit participated in, by
such Lender hereunder and all other amounts accrued for such Lender's account or
owed to it hereunder.

        SECTION 11.11.2.    Participations.    

        (a)  Any Lender may at any time sell to one or more commercial banks or
other Persons (each of such commercial banks and other Persons being herein
called a "Participant") participating interests in any of the Loans, TLCs,
Commitments, or other interests of such Lender hereunder; provided, however,
that

        (i)    no participation contemplated in this Section shall relieve such
Lender from its Commitments or its other obligations hereunder or under any
other Loan Document;

77

--------------------------------------------------------------------------------

        (ii)  such Lender shall remain solely responsible for the performance of
its Commitments and such other obligations;

        (iii)  each Borrower and each other Obligor and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Agreement and each of the other
Loan Documents;

        (iv)  no Participant, unless such Participant is an Affiliate of such
Lender, or Related Fund or is itself a Lender, shall be entitled to require such
Lender to take or refrain from taking any action hereunder or under any other
Loan Document, except that such Lender may agree with any Participant that such
Lender will not, without such Participant's consent, take any action of the type
described in clause (a), (b), (f) or, to the extent requiring the consent of
each Lender, clause (c) of Section 11.1; and

        (v)  the Borrowers shall not be required to pay any amount under this
Agreement that is greater than the amount which it would have been required to
pay had no participating interest been sold.

The Borrowers acknowledge and agree, subject to clause (v) above, that each
Participant, for purposes of Sections 4.3, 4.4, 4.5, 4.6, 4.8, 4.9, 11.3 and
11.4, shall be considered a Lender. Each Participant shall only be indemnified
for increased costs pursuant to Section 4.3, 4.5 or 4.6 if and to the extent
that the Lender which sold such participating interest to such Participant
concurrently is entitled to make, and does make, a claim on any Borrower for
such increased costs. Any Lender that sells a participating interest in any
Loan, TLC, Commitment or other interest to a Participant under this Section
shall indemnify and hold harmless each Borrower and the Administrative Agent
from and against any taxes, penalties, interest or other costs or losses
(including reasonable attorneys' fees and expenses) incurred or payable by any
Borrower or the Administrative Agent as a result of the failure of such Borrower
or the Administrative Agent to comply with its obligations to deduct or withhold
any taxes from any payments made pursuant to this Agreement to such Lender or
the Administrative Agent, as the case may be, which taxes would not have been
incurred or payable if such Participant had been a Non-U.S. Lender that was
entitled to deliver to such Borrower, the Administrative Agent or such Lender,
and did in fact so deliver, a duly completed and valid Form 1001 or 4224 (or
applicable successor form) entitling such Participant to receive payments under
this Agreement without deduction or withholding of any United States federal
taxes.

        (b)  Each Lender agrees and represents with and for the benefit of the
SP1 Borrower and WW Australia that it:

        (i)    has not (directly or indirectly) offered by subscription or
purchase or issued invitations to subscribe for or buy nor has it sold the TLCs;

        (ii)  will not (directly or indirectly) offer for subscription or
purchase or issue invitations to subscribe for or buy nor will it sell the TLCs;
and

        (iii)  has not distributed and will not distribute any draft,
preliminary or definitive offering memorandum, advertisements or other offering
material relating to the TLCs,

in the Commonwealth of Australia, its territories or possessions, unless (x) the
consideration is payable by each offeree or invitee in a minimum amount of
A$500,000 or the offer or invitation is otherwise an excluded offer or excluded
invitation for the purposes of the Australian Corporations Law and the
Corporations Regulations made under the Australian Corporations Law, and (y) the
offer, invitation or distribution complies with all applicable laws, regulations
and directives and does not require any document to be lodged with, or
registered by, the ASIC.

        (c)  Each Lender agrees and represents with and for the benefit of the
SP1 Borrower and WW Australia that it has not sold and will not sell the TLCs to
any person if, at the time of such

78

--------------------------------------------------------------------------------

sale, the employees of the Lender aware of, or involved in, the sale knew or had
reasonable grounds to suspect that, as a result of such sale, any TLCs or an
interest in any TLCs were being, or would later be, acquired (directly or
indirectly) by an associate of the SP1 Borrower or WW Australia for the purposes
of section 128F(5) of the Income Tax Assessment Act 1936 of Australia.

        (d)  The SP1 Borrower holds the benefit of the agreements and
representations in paragraphs (b) and (c) in trust for WW Australia.

        SECTION 11.11.3.    Register.    The Borrowers hereby designate the
Administrative Agent to serve as the Borrowers' agent, solely for the purpose of
this Section, to maintain a register (the "Register") on which the
Administrative Agent will record each Lender's Commitment, the Loans made by
each Lender and the Notes evidencing such Loans and the TLCs, and each repayment
in respect of the principal amount of the Loans and the TLCs of each Lender and
annexed to which the Administrative Agent shall retain a copy of each Lender
Assignment Agreement delivered to the Administrative Agent pursuant to this
Section. Failure to make any recordation, or any error in such recordation,
shall not affect any Borrower's or any other Obligor's Obligations in respect of
such Loans or Notes or TLCs. The entries in the Register shall be conclusive, in
the absence of manifest error, and WWI, the Borrowers, the Administrative Agent
and the Lenders shall treat each Person in whose name a Loan and related Note or
TLC is registered as the owner thereof for all purposes of this Agreement,
notwithstanding notice or any provision herein to the contrary. A Lender's
Commitment and the Loans made pursuant thereto and the Notes evidencing such
Loans or TLCs may be assigned or otherwise transferred in whole or in part only
by registration of such assignment or transfer in the Register. Any assignment
or transfer of a Lender's Commitment or the Loans or the Notes evidencing such
Loans or TLCs made pursuant thereto shall be registered in the Register only
upon delivery to the Administrative Agent of a Lender Assignment Agreement duly
executed by the assignor thereof. No assignment or transfer of a Lender's
Commitment or the Loans made pursuant thereto or the Notes evidencing such Loans
or TLCs shall be effective unless such assignment or transfer shall have been
recorded in the Register by the Administrative Agent as provided in this
Section. No Assignment and Assumption Agreement shall be effective until
recorded in the Register.

        SECTION 11.12.    Other Transactions.    Nothing contained herein shall
preclude the Administrative Agent, the Issuer or any other Lender from engaging
in any transaction, in addition to those contemplated by this Agreement or any
other Loan Document, the Borrowers or any of their Affiliates in which any
Borrower or such Affiliate is not restricted hereby from engaging with any other
Person.

        SECTION 11.13.    Forum Selection and Consent to Jurisdiction.    ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE
AGENT, THE SYNDICATION AGENT, THE LENDERS, ANY ISSUER OR THE BORROWERS IN
CONNECTION HEREWITH OR THEREWITH SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN
THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
ADMINISTRATIVE AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH OF THE BORROWERS IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR
NOTICES SPECIFIED IN SECTION 11.2. EACH OF THE BORROWERS HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH

79

--------------------------------------------------------------------------------


COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY OF WWI OR THE BORROWERS HAVE OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH OF WWI AND THE BORROWERS HEREBY IRREVOCABLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

        SECTION 11.14.    Waiver of Jury Trial.    THE ADMINISTRATIVE AGENT, THE
SYNDICATION AGENT, EACH LENDER, EACH ISSUER AND EACH BORROWER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY
RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT,
SUCH LENDER, SUCH ISSUER OR ANY BORROWER IN CONNECTION HEREWITH OR THEREWITH.
EACH OF THE BORROWERS ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH
OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, EACH
LENDER AND EACH ISSUER ENTERING INTO THIS AGREEMENT AND EACH SUCH OTHER LOAN
DOCUMENT.

        SECTION 11.15.    Confidentiality.    The Lenders shall hold all
non-public information obtained pursuant to or in connection with this Agreement
or obtained by such Lender based on a review of the books and records of WWI or
any of its Subsidiaries in accordance with their customary procedures for
handling confidential information of this nature, but may make disclosure to any
of their examiners, Affiliates, outside auditors, counsel and other professional
advisors or to any direct or indirect contractual counterparty in swap
agreements or such contractual counterparty's professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section) in connection
with this Agreement or as reasonably required by any potential bona fide
transferee, participant or assignee, or in connection with the exercise of
remedies under a Loan Document, or as requested by any governmental agency or
representative thereof or pursuant to legal process or to any quasi-regulatory
authority (including the National Association of Insurance Commissioners);
provided, however, that

        (a)  unless specifically prohibited by applicable law or court order,
each Lender shall notify WWI of any request by any governmental agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental
agency) for disclosure of any such non-public information prior to disclosure of
such information;

        (b)  prior to any such disclosure pursuant to this Section 11.15, each
Lender shall require any such bona fide transferee, participant and assignee
receiving a disclosure of non-public information to agree in writing

        (i)    to be bound by this Section 11.15; and

        (ii)  to require such Person to require any other Person to whom such
Person discloses such non-public information to be similarly bound by this
Section 11.15; and

80

--------------------------------------------------------------------------------




        (c)  except as may be required by an order of a court of competent
jurisdiction and to the extent set forth therein, no Lender shall be obligated
or required to return any materials furnished by WWI or any Subsidiary.

        SECTION 11.16.    Judgment Currency.    If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum due hereunder, under any
Note, TLC or under any other Loan Document in another currency into U.S. Dollars
or into a Foreign Currency, as the case may be, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which, in accordance with normal banking procedures, the
applicable Secured Party could purchase such other currency with U.S. Dollars or
with such Foreign Currency, as the case may be, in New York City, at the close
of business on the Business Day immediately preceding the day on which final
judgment is given, together with any premiums and costs of exchange payable in
connection with such purchase.

        SECTION 11.17.    Release of Security Interests.    

        (a)  Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the Administrative Agent is hereby irrevocably authorized
by each Lender (without requirement of notice to or consent of any Lender except
as expressly required by Section 11.1) to take any action requested by the
Borrowers having the effect of releasing any collateral or guarantee obligations
(i) to the extent necessary to permit consummation of any transaction expressly
permitted by any Loan Document or that has been consented to in accordance with
Section 11.1 or (ii) under the circumstances described in paragraph (b) below.

        (b)  At such time as the Loans, the Reimbursement Obligations and the
other obligations under the Loan Documents shall have been paid in full, the
Commitments have been terminated and no letters of Credit shall be outstanding,
the collateral shall be released from the Liens created by the Security
Agreements, and the Security Agreements and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Obligor under the Security Agreements shall terminate, all without delivery
of any instrument or performance of any act by any Person.

81

--------------------------------------------------------------------------------






QuickLinks


AMENDMENT NO. 4
PART IV REPRESENTATIONS AND WARRANTIES
Table of Contents
Applicable Margin for Revolving Loans, Swing Line Loans and Term A Loans
